Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT

 

Dated as of June 21, 2013

 

among

 

ALC WAREHOUSE BORROWER, LLC, as Borrower,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

 

CREDIT SUISSE AG, NEW YORK BRANCH, as Agent

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS; RULES OF INTERPRETATION

1

 

 

SECTION 1.01

Certain Definitions

1

SECTION 1.02

Rules of Interpretation

41

 

 

 

ARTICLE II

ALLOCATIONS, ADVANCES AND NOTES

42

 

 

SECTION 2.01

Allocations and Advances

42

SECTION 2.02

Optional Extensions of Availability Period

45

SECTION 2.03

Advancing Loan Proceeds

46

SECTION 2.04

Conduit Lenders

48

SECTION 2.05

Notes

49

SECTION 2.06

Reduction of Maximum Facility Amount

49

SECTION 2.07

Termination of Availability Period Upon Servicer Replacement Event

50

SECTION 2.08

Concentration Limits; Eligibility Criteria

50

SECTION 2.09

Defaulting Lenders

50

 

 

 

ARTICLE III

PAYMENTS

51

 

 

SECTION 3.01

Voluntary Prepayments

51

SECTION 3.02

Mandatory Prepayments

51

SECTION 3.03

Application of Funds

53

SECTION 3.04

Interest

57

SECTION 3.05

Unutilized Fee

59

SECTION 3.06

Agent Fee Letter

59

SECTION 3.07

Availability Expiration Payments and Credits

59

 

 

 

ARTICLE IV

ILLEGALITY; INCREASED COSTS AND OTHER PROVISIONS

59

 

 

SECTION 4.01

Illegality

59

SECTION 4.02

Deposits Unavailable

60

SECTION 4.03

Increased LIBOR Loan Costs, Etc.

60

SECTION 4.04

Funding Losses

62

SECTION 4.05

Increased Capital Costs

62

SECTION 4.06

Taxes

63

SECTION 4.07

Payments, Computations, Proceeds of Collateral, Etc.

67

SECTION 4.08

Sharing of Payments

68

SECTION 4.09

Setoff

69

 

 

 

ARTICLE V

CONDITIONS PRECEDENT

69

 

 

SECTION 5.01

Conditions Precedent to the Effectiveness of the Loan Documents; Cash Collateral
Account

69

SECTION 5.02

Conditions Precedent for Each Transfer Date

70

SECTION 5.03

Deferral of Conditions

79

SECTION 5.04

Conditions Precedent to the Effective Date

80

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

81

 

 

SECTION 6.01

Representations and Warranties of the Borrower

81

SECTION 6.02

Representations and Warranties of the Lenders

90

 

 

ARTICLE VII

COVENANTS

90

 

 

SECTION 7.01

Borrower’s Covenants

90

 

 

(a)

Financial Information; Reports, Notices, Etc.

90

(b)

Existence and Citizenship

91

(c)

Keep Well Covenant

92

(d)

Compliance with Assumptions

92

(e)

Authorizations, Approvals and Recordations

92

(f)

Inspection Rights; Records; Appraisals

92

(g)

Payment of Charges; Maintenance of Licenses

94

(h)

Maintenance of Records

95

(i)

Separateness

95

(j)

Insignia

95

(k)

Registration of Aircraft

95

(l)

Change in Location of Records

95

(m)

Monthly Report

95

(n)

Follow-On Leases

96

(o)

Removal of Servicer

96

(p)

Management of Aircraft

96

 

 

SECTION 7.02

Negative Covenants

97

 

 

(a)

Seller Finance Loans

97

(b)

Liens

97

(c)

Consolidation, Merger and Sale or Purchase of Assets

97

(d)

No Sale, Alteration or Modification

97

(e)

No Amendments to Loan Documents, Organic Documents or Lease Documents

98

(f)

Investments

98

(g)

Consolidation with Any Other Person

98

(h)

Lease Default

99

(i)

Action After Facility Event of Default or a Servicer Replacement Event

99

(j)

Title to Aircraft

99

(k)

Restrictive Agreements, Etc.

99

(l)

Prohibited Jurisdictions

99

 

 

SECTION 7.03

Maintenance

99

SECTION 7.04

Depository Accounts, Deposits and Maintenance Reserves; Aircraft Expenses

101

SECTION 7.05

Servicer

105

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 7.06

Modifications and Improvements

105

SECTION 7.07

Operations Subject to Insurance Coverage

105

SECTION 7.08

Insurance

106

SECTION 7.09

Event of Loss

109

SECTION 7.10

Servicing Agreement

110

SECTION 7.11

Derivatives Agreement

111

SECTION 7.12

Enforcement of Lease Documents and Other Borrower Covenants

111

SECTION 7.13

Further Assurances

112

SECTION 7.14

Annual Budget

112

SECTION 7.15

Return of Aircraft

112

SECTION 7.16

Required Disclosures

113

SECTION 7.17

Registrations to be Made in the International Registry

113

 

 

 

ARTICLE VIII

OTHER COVENANTS

113

 

 

 

SECTION 8.01

Quiet Enjoyment

113

SECTION 8.02

Mortgages

113

SECTION 8.03

Lenders’ Covenants

114

 

 

 

ARTICLE IX

DEFAULT AND REMEDIES

114

 

 

 

SECTION 9.01

Facility Events of Default

114

SECTION 9.02

Remedies After Default

117

SECTION 9.03

Deficiencies

118

 

 

 

ARTICLE X

AGENCY

118

 

 

 

SECTION 10.01

Appointment, Authorization and Action

118

SECTION 10.02

Agent’s Standard of Liability, Reliance, Etc.

119

SECTION 10.03

Agent in Individual Capacity; Acknowledgment and Waiver

120

SECTION 10.04

Lender Credit Decision

121

SECTION 10.05

Indemnification

121

SECTION 10.06

Resignation and Removal of Agent; Successor Agent

121

SECTION 10.07

Holder and Lender List; Ownership of Notes

122

SECTION 10.08

Security Documents

123

SECTION 10.09

Distribution of Funding Packages; Request for Documents

123

 

 

 

ARTICLE XI

MISCELLANEOUS

124

 

 

 

SECTION 11.01

Amendments, Etc.

124

SECTION 11.02

Indemnification

126

SECTION 11.03

Assignments and Participations

127

SECTION 11.04

Notices, Etc.

130

SECTION 11.05

Costs and Expenses

132

SECTION 11.06

No Waiver; Remedies Cumulative

133

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

SECTION 11.07

Modifications

133

SECTION 11.08

Marshalling; Reinstatement

134

SECTION 11.09

Obligations Several; Independent Nature of Lenders’ Rights

134

SECTION 11.10

Headings

134

SECTION 11.11

Performance by the Agent

134

SECTION 11.12

Binding Effect; Successors and Assigns

134

SECTION 11.13

Counterparts; Effectiveness

134

SECTION 11.14

Integration

134

SECTION 11.15

Dollars

135

SECTION 11.16

Governing Law, Jurisdiction and Venue

135

SECTION 11.17

Waiver of Trial by Jury

135

SECTION 11.18

Confidentiality

136

SECTION 11.19

Survival of Representations and Warranties

137

SECTION 11.20

Severability

137

SECTION 11.21

Third Party Beneficiaries

137

SECTION 11.22

No Proceedings

137

SECTION 11.23

Release of Collateral; Termination

137

SECTION 11.24

Patriot Act

138

SECTION 11.25

Limited Recourse to Conduit Lenders

138

SECTION 11.26

Release of Cash Collateral

139

 

EXHIBITS

 

Exhibit A

Form of Note

 

Exhibit B

Form of Lease Checklist

 

Exhibit C

Form of Assignment and Assumption Agreement

 

Exhibit D

Form of Monthly Report

 

Exhibit E

Form of Notice of Borrowing

 

Exhibit F

Form of Request

 

Exhibit G

Form of Assignment of Lease

 

Exhibit H

Form of Consent and Agreement

 

Exhibit I

Form of Mortgage

 

Exhibit J

Form of Agent’s Financing Notice

 

Exhibit K

Form of Disbursement Certificate

 

Exhibit L

Form of New Allocation Agreement

 

Exhibit M

Form of Non-Bank Tax Exemption Certificate

 

Exhibit N

Form of Deferral Request

 

 

SCHEDULES

 

Schedule I

Allocations; Lenders’ Payment Instructions; Designation of Conduit Lenders;
Designated Lenders’ Notice Information

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Schedule II

Eligibility Criteria

 

Schedule III

Prohibited Jurisdictions

 

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT

 

This AMENDED AND RESTATED WAREHOUSE LOAN AGREEMENT, dated as of June 21, 2013
(this “Agreement”), among ALC WAREHOUSE BORROWER, LLC, a Delaware limited
liability company (the “Borrower”), THE LENDERS FROM TIME TO TIME PARTY HERETO,
and CREDIT SUISSE AG, NEW YORK BRANCH, a Swiss banking corporation acting
through its New York branch (“Credit Suisse”), as Agent (in such capacity, the
“Agent”).

 

WHEREAS, the parties hereto desire to amend the Warehouse Loan Agreement dated
as of May 26, 2010 (as amended, restated, modified and supplemented prior to the
date hereof, the “Original Agreement”) among the Borrower, the Lenders from time
to time a party thereto and the Agent.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Original Agreement is hereby amended and
restated in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS; RULES OF INTERPRETATION

 

SECTION 1.01             Certain Definitions.  For all purposes of this
Agreement the following terms shall have the following meanings:

 

“Acceptable Alternate Engine” means (a) with respect to any Engine subject to a
Lease, an aircraft engine that qualifies under the terms of such Lease to
replace such Engine and to thereby become an “Engine” as defined in such Lease
and, (b) with respect to an Engine not subject to a Lease, an aircraft engine of
the same make, model and manufacture, and having a value, utility and
airworthiness at least equal to, and being in at least as good an operating and
maintenance condition as, and having been maintained in the equivalent or better
manner as, the Engine being replaced (assuming that such Engine had been
maintained in accordance with the Loan Documents and the applicable Lease);
provided that such aircraft engine shall be suitable for installation and use on
the Airframe related to the Engine being replaced.

 

“Acceptable Letter of Credit” means one or more irrevocable standby letters of
credit issued (or confirmed) to the Collateral Agent, by an Eligible L/C Issuer,
each of which (i) provides for presentation and payment at the issuer’s or
confirming bank’s office in New York, New York, or by such other method
acceptable to the Agent, (ii) shall be payable in Dollars in immediately
available funds, (iii) among other reasons, allows for such letter of credit to
be drawn if not renewed, replaced or extended at least twenty (20) days prior to
the expiration thereof unless the Cash Collateral Account is funded to an amount
at least equal to the Cash Collateral Target Amount as of the most recent
Calculation Date to have occurred, (iv) shall permit multiple draws, and
(v) shall otherwise be reasonably satisfactory to the Agent.

 

“Additional Collateral Account” means the “Additional Collateral Account”
established by the Depositary pursuant to the Depository Agreement.

 

--------------------------------------------------------------------------------


 

“Additional Collateral Certificate” means a certificate substantially in the
form of Annex II to the Security Agreement, with appropriate insertions and
deletions and with such other changes as may be reasonably agreed to by the
Agent, and which certificate contains a description of the aircraft (including
but not limited to a description of the airframe and engines) and related leases
which are to become Aircraft and Leases under this Agreement and the other Loan
Documents.

 

“Adjusted Eurodollar Rate” means, for each Interest Period with respect to Loans
and for the period from the Business Day immediately succeeding a Prefunding
Date to the Transfer Date with respect to Prefunding Advances, the quotient
obtained (rounded upward, if necessary, to the next higher 1/100th of 1%) by
dividing (a) the applicable London Interbank Offered Rate for such Interest
Period or other period by (b) 1.00 minus the Eurodollar Reserve Percentage.

 

“Advance” means each advance of Loans by the Lenders to the Borrower pursuant to
Section 2.01 hereof.

 

“Advance Borrowing Base” means, as of any date with respect to the Portfolio and
calculated on an aggregate basis (after giving effect to (x) the addition to the
Advance Borrowing Base of any and all Aircraft to the Portfolio on such date and
Cash Collateral to be added to the Cash Collateral Account or made available for
drawing under any Acceptable Letter of Credit, in each case, on such date and
(y) the reduction of the Advance Borrowing Base in respect of any and all
Aircraft, Airframes or Engines to be released from the Portfolio, Cash
Collateral to be released from the Cash Collateral Account, and availability to
be reduced or eliminated with respect to any Acceptable Letter of Credit, in
each case, on such date in accordance with Section 7.04(d), Section 11.23 or
otherwise), the sum of (a) seventy percent (70.0%) of the Aggregate Aircraft
Value at such time plus (b) seventy-five percent (75.0%) of Cash Collateral held
by the Depositary in the Cash Collateral Account and available for drawing under
any Acceptable Letter of Credit, in each case, at such time.

 

“Affiliate” means any Person that has a relationship with the designated Person
whereby either of such Persons directly or indirectly controls or is controlled
by or is under common control with the other.  For this purpose “control”
(including the terms “controlled by” and “under common control with”), with
respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee or executor, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

 

“Agent” means Credit Suisse AG, New York Branch, a Swiss banking corporation
acting through its New York branch, in its capacity as agent and representative
for the Lenders under the Loan Documents pursuant to Article X or any
successor(s) thereto.

 

“Agent Account” means Bank of New York, ABA: 021000018, Account Name: NY
Participation Account, Account Number: 8900329262.

 

2

--------------------------------------------------------------------------------


 

“Agent Fee Letter” means the agent fee letter agreement dated as of May 26, 2010
between the Borrower and the Agent regarding certain fees payable to Agent
and/or its Affiliates in connection with the transactions contemplated herein.

 

“Agent’s Financing Notice” means a notice in substantially the form of Exhibit J
hereto, with appropriate insertions.

 

“Aggregate Aircraft Value” means, as of any date, the aggregate of the Aircraft
Values of each of the Aircraft (including, if calculated with respect to a
Transfer Date, aircraft that will become Aircraft included in the Portfolio on
such Transfer Date, but, other than with respect to the calculation of a
Prepayment Percentage, excluding any Aircraft that will cease to be an Aircraft
included in the Portfolio at the time of such determination pursuant to
Section 11.23 or otherwise).

 

“Aggregated Additional Interest” is defined in Section 3.04(b).

 

“Aggregated Default Interest” is defined in Section 3.04(c).

 

“Aggregated Default Interest Rate” means, for any day during any Interest
Period, the sum of the Adjusted Eurodollar Rate for such Interest Period plus
three and one-half percent (3.50%) per annum.

 

“Agreement” is defined in the preamble.

 

“Aircraft” means (a) individually, each (i) Airframe, together with the Engines
identified therewith in Schedule II of the Security Agreement and/or an
Additional Collateral Certificate and owned legally or beneficially by the
Borrower or an Aircraft Owning Subsidiary, as the case may be, whether or not
any of such Engines may at any time of determination be installed on such
Airframe or installed on any other airframe, and the Aircraft Documentation in
respect thereof or (ii) each spare engine that may be acquired by the Borrower
or an Aircraft Subsidiary with an Airframe and the Aircraft Documentation in
respect thereof and (b) collectively, all such Aircraft.

 

“Aircraft Documentation” means, with respect to each Aircraft then subject to a
Lease, the “aircraft documents,” “technical documents” or similarly defined term
in such Lease and with respect to each Aircraft not then subject to a Lease
(a) the documents (including microfilm), data, manuals, diagrams and other
written information originally furnished by the Manufacturer and/or the Seller,
(b) the documents, records, logs and other data maintained (or required to be
maintained) in respect of the Airframes and Engines pursuant to the terms of
Leases related to such Airframes and Engines during the term of such Leases,
(c) the documents, records, logs and other data maintained (or required to be
maintained) in respect of the Airframes and Engines pursuant to the applicable
Aviation Authority under which the Airframes and Engines are subject, and
(d) the documents, records, logs and other data maintained (or recommended to be
maintained) in respect of the Airframes and Engines pursuant to the applicable
Manufacturer’s recommendations and/or the Maintenance Program, as applicable.

 

“Aircraft Expenses” means (a) with respect to the Portfolio, (i) storage,
maintenance, test flight, navigation, landing, operation, ferry flights,
shipping fuel, repossession (whether or not

 

3

--------------------------------------------------------------------------------


 

successful), reconfiguration, inspection, refurbishment, upgrade, integration,
repair and engine replacement expenses related to the Aircraft and Engines
incurred by the Borrower, any direct or indirect Subsidiary of the Borrower or
the Servicer, including all expenses relating to compliance with airworthiness
directives and service bulletins, and the fees and expenses of independent
technicians and other experts retained for any of the foregoing purposes other
than with respect to expenditures specifically agreed to be borne by the
Servicer; (ii) amounts due and payable under Section 11.05 related to
acquisition of an Aircraft or an Aircraft Owning Subsidiary, (iii) insurance
expenses related to the Aircraft and Engines, including, without limitation, all
premiums and all fees and expenses of insurance advisors and brokers; (iv) fees
and expenses of appraisers and independent advisors; (v) outside legal counsel
fees and expenses and other professional fees and expenses (A) related to
litigation concerning any Aircraft, Engine or Lease, (B) related to
negotiations, documentation, registration, legal opinions and other legal
assistance incurred by the Borrower or any Subsidiary thereof or by the Agent in
connection with the acquisition, disposition or leasing of an Aircraft or Engine
or registering an Aircraft or an Engine, (C) related to any actual or proposed
amendment, forbearance and subleasing relating to any Aircraft, Engine or Lease,
(D) related to any actual or proposed enforcement, workout, repossession,
foreclosure, restructuring or other remedial action relating to any Aircraft,
Engine or Lease and (E) related to maintenance of the registration of the
Aircraft or the related Aircraft Subsidiary’s title or interest therein;
(vi) all amounts payable by the Borrower or any Aircraft Subsidiary pursuant to
any Lease or termination thereof or otherwise; (vii) sales, use and property
taxes, income taxes paid by the Borrower or any Aircraft Subsidiary and other
taxes (including any of those which may have been paid by the Servicer on behalf
of any of the Borrower or any Aircraft Subsidiary) payable in connection with
the ownership, sale or lease of any Aircraft or Engine by or on behalf of the
Borrower or any Aircraft Subsidiary or otherwise payable by the Borrower or any
Aircraft Subsidiary; and (viii) remarketing expenses and broker fees in
connection with the actual or potential sale or lease of any Aircraft and
(b) all other fees, costs and operating expenses of the Borrower and each
Aircraft Subsidiary, including, without limitation, those incurred in connection
with maintaining the legal existence of the Borrower and each Aircraft
Subsidiary (including trustees fees), obtaining and maintaining in effect any
consent, permit, license or registration required by any Governmental Entity
(other than those to which any amounts are applied (or that would be applied)
under any provision in Section 3.03 other than clause third of Section 3.03(a),
clause ninth of Section 3.03(b) or clause second of Section 3.03(c), and other
than any fees, costs and expenses financed with Loans, as permitted under
Section 2.01(e)), including all day-to-day expenses and all capital costs;
provided however, in no event shall Aircraft Expenses include Excluded Expenses.

 

“Aircraft Expenses Account” means the “Aircraft Expenses Account” established by
the Depositary pursuant to the Depository Agreement.

 

“Aircraft Expenses Notice” is defined in the Depository Agreement.

 

“Aircraft Holding Subsidiary” means a wholly owned (directly or indirectly)
Subsidiary of the Borrower which was created for the sole purpose of owning
Aircraft Owning Subsidiaries or Aircraft Leasing Subsidiaries and is
incorporated, organized or formed under the laws of any state of the United
States (or the District of Columbia), Ireland or any other jurisdiction
acceptable to the Agent.

 

4

--------------------------------------------------------------------------------


 

“Aircraft Leasing Subsidiary” means (a) a wholly owned (directly or indirectly)
Subsidiary of the Borrower which was created for the sole purpose of leasing
Aircraft from the Borrower or an Aircraft Owning Subsidiary and leasing such
Aircraft to a Lessee or Lessees or (b) a trust, the entire beneficial interest
in which is wholly owned (directly or indirectly) by the Borrower, which was
created for the sole purpose of leasing (directly or indirectly) Aircraft from
the Borrower or Aircraft from an Aircraft Owning Subsidiary and leasing such
Aircraft to a Lessee or Lessees, in any case, incorporated, organized or formed
under the laws of any state of the United States (or the District of Columbia),
Ireland or any other jurisdiction acceptable to the Agent.

 

“Aircraft Lending Subsidiary” means a wholly owned (directly or indirectly)
Subsidiary of the Borrower which was created for the sole purpose of borrowing
money from the Borrower and lending money to an Aircraft Owning Subsidiary and
is incorporated, organized or formed under the laws of any state of the United
States (or the District of Columbia), Ireland, Luxembourg or any other
jurisdiction acceptable to the Agent.

 

“Aircraft Owning Subsidiary” means (a) a wholly owned (directly or indirectly)
Subsidiary of the Borrower which was created for the sole purpose of owning and
leasing an Aircraft or (b) a trust, the entire beneficial interest in which is
wholly owned (directly or indirectly) by the Borrower, which was created for the
sole purpose of owning and leasing an Aircraft, in any case, incorporated,
organized or formed under the laws of any state of the United States (or the
District of Columbia), Ireland or any other jurisdiction acceptable to the
Agent.

 

“Aircraft Subsidiary” means any Aircraft Holding Subsidiary, Aircraft Leasing
Subsidiary, Aircraft Lending Subsidiary or Aircraft Owning Subsidiary.

 

“Aircraft Type” is defined in Section 2(c)(ii) of Schedule II hereto.

 

“Aircraft Value” means, with respect to any Aircraft, the lesser of (a) (i) the
arithmetic average of the Appraised Values as set forth in three Independent
Appraisals, one from each of the three Independent Appraisers, provided to the
Agent with respect to the Transfer Date for such Aircraft minus (ii) as of any
date of determination, the product of (x) the Monthly Depreciation for such
Aircraft multiplied by (y) the number of full Measuring Periods elapsed from the
Transfer Date of such Aircraft to the date of the most recent Settlement Date to
have occurred and (b) the arithmetic average of the Appraised Values as set
forth in three Independent Appraisals, one from each of the three Independent
Appraisers, then most recently delivered to the Agent (or, in the case of an
Aircraft which has suffered an Event of Loss, then most recently delivered to
the Agent prior to such Event of Loss); provided, however, that in any event,
with respect to any Aircraft with a Financed Modification, the “grossed up”
Independent Appraisal with respect thereto shall be applicable upon substantial
completion of such Financed Modification.

 

“Airframe” means, in respect of each Aircraft, (a) the airframe constituting
part of such Aircraft and bearing the Manufacturer’s serial number and
registration and nationality mark set forth on Schedule II to the Security
Agreement and/or an Additional Collateral Certificate; and (b) any and all Parts
so long as the same shall be incorporated or installed in, or attached to, such

 

5

--------------------------------------------------------------------------------


 

Airframe, or removed therefrom, so long as such Parts shall remain owned by the
Borrower or the applicable Aircraft Owning Subsidiary that owns such Aircraft,
as the case may be.

 

“ALC” means Air Lease Corporation, a Delaware corporation.

 

“ALC Party” means any of ALC, the Servicer (provided ALC or its Affiliate is the
Servicer), the Borrower, any Subsidiary of the Borrower and any Affiliate of the
foregoing.

 

“Allocation” means, with respect to any Designated Lender, the Dollar amount set
forth opposite such Designated Lender’s name on Schedule I or as set forth in an
Assignment and Assumption Agreement or any New Allocation Agreement, in each
case, under the heading “Allocation”, as such amount may be adjusted from time
to time pursuant to this Agreement; provided that no Lender shall be deemed to
have an Allocation on or after the Availability Expiration Date.

 

“Amortization Event” means, with respect to any Settlement Date (and as
determined on each Settlement Date commencing with the second Settlement Date
after the first Transfer Date to have occurred):

 

(a)                                 on any Calculation Date, the Interest
Coverage Ratio is or has been on a prior Calculation Date (and with respect to
such prior Calculation Date was not waived in accordance with this Agreement)
less than 1.35:1.00;

 

(b)                                 on any Calculation Date, the Six Month
Interest Coverage Ratio is or has been on a prior Calculation Date (and with
respect to such prior Calculation Date was not waived in accordance with this
Agreement) less than 1.75:1.00;

 

(c)                                  on the most recent Calculation Date to have
occurred, the weighted average (by Aircraft Value) age of all of the Aircraft in
the Portfolio is greater than 5.0 years old; and

 

(d)                                 on the most recent Calculation Date to have
occurred, the weighted average (by Aircraft Value) remaining lease term of all
of the Aircraft in the Portfolio is less than 36 months.

 

“Annual Budget” means a detailed annual budget for the Borrower which shall,
among other things, specify for each month in such annual period, (a) the
Borrower’s projected revenues, including projected rental receipts, reinvestment
income, maintenance receipts and aircraft sales receipts and miscellaneous
receipts and late interest received, (b) the Borrower’s projected expenses,
including interest on the Notes, Derivatives Obligations, Aircraft related
expenditures, Aircraft Expenses, Servicer’s Fees, Sales Fees, trustee’s fees and
miscellaneous expenses and (c) such other information reasonably requested by
the Agent, in form and substance reasonably satisfactory to the Agent.

 

“Applicable Aircraft” means, with regard to each Advance, any aircraft whose
acquisition is being financed by such Advance plus additional capital
contributions from ALC, if applicable.

 

6

--------------------------------------------------------------------------------


 

“Applicable Aircraft Subsidiary” means, with regard to each Advance, any
Aircraft Subsidiary whose aircraft or intercompany loan will be financed by such
Advance plus additional capital contributions from ALC, if applicable.

 

“Applicable Law” means all applicable laws, treaties, judgments, decrees,
injunctions, writs and orders of any court, Governmental Entity or governmental
authority and all applicable rules, regulations, orders, directives, licenses
and permits of any governmental body, instrumentality, agency or authority and
all applicable interpretations thereof.

 

“Applicable LTV Percentage” means, from and including the Closing Date to but
excluding the twelfth Settlement Date following the Availability Expiration
Date, 70.0%; from and including the twelfth Settlement Date following the
Availability Expiration Date to but excluding the twenty-fourth Settlement Date
following the Availability Expiration Date, 62.5%; from and including the
twenty-fourth Settlement Date following the Availability Expiration Date to but
excluding the thirty-sixth Settlement Date following the Availability Expiration
Date, 55.0%; and on the thirty-sixth Settlement Date following the Availability
Expiration Date and thereafter, 50.0%.

 

“Applicable Margin” means two and one-quarter percent (2.25%).

 

“Applicable Rate” means (a) with respect to Base Rate Loans and Base Rate
Advances, the sum of the Corporate Base Rate plus the Applicable Margin and
(b) with respect to LIBOR Loans and LIBOR Advances, the sum of the Adjusted
Eurodollar Rate plus the Applicable Margin.

 

“Appraised Value” means, with respect to any Aircraft, the then “current market
value” (as defined by ISTAT or any similar term that is reasonably acceptable to
the Agent), adjusted based on the Aircraft’s current condition reflected in the
most recent maintenance status report, as such value is determined on a
“desktop” basis by the applicable Independent Appraiser.

 

“Approved Fund” means (a) with respect to any Designated Lender, an entity
(whether a corporation, partnership, limited liability company, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is managed by such Designated Lender or an Affiliate of such
Designated Lender, (b) with respect to any Designated Lender that is a fund that
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Designated Lender or by an Affiliate of such
investment advisor, (c) with respect to any Designated Lender, its Eligible
Conduit Lender, and (d) with respect to any Conduit Lender, any of its Support
Parties.

 

“AS Joinder and Security Agreement Supplement” is defined in the Security
Agreement.

 

“Assignee” is defined in Section 11.03(b).

 

“Assignment” has the meaning assigned to the term “assignment” in the Cape Town
Convention.

 

7

--------------------------------------------------------------------------------


 

“Assignment Agreement” means any agreement relating to the assignment or
novation of the Seller’s rights under a Lease to the Borrower or an Aircraft
Subsidiary, as the case may be.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit C hereto, with appropriate
insertions and deletions, or with such other changes as may be reasonably agreed
to by the Agent.

 

“Authorized Officer” means, with respect to any Person, the Chairman, Vice
Chairman, the President, Manager or any Vice President of such Person (or in the
case of a limited liability company, any President, Vice President, Manager or
Director of a direct or indirect manager thereof), or any other authorized
signatory or agent for such Person who has been authorized by the Board of
Directors (or comparable authorizing body) of such Person to perform the
specific act or duty or to sign the specific document in question.

 

“Authorized Sale” is defined in Section 3.02(g).

 

“Availability Expiration Date” means the last day of the Availability Period, as
such Availability Period may be extended or terminated from time to time in
accordance with the provisions of this Agreement.

 

“Availability Period” means the period commencing on the Closing Date and ending
on the Settlement Date occurring in June 2015, as extended in accordance with
Section 2.02, and as earlier terminated pursuant to the terms hereof, including
Section 2.07 hereof.

 

“Available Collateral Debt Amount” means, with respect to any Aircraft, the
product of (A) the Prepayment Percentage related to such Aircraft immediately
prior to the time of determination times (B) the Aircraft Value with respect to
such Aircraft at the time of determination.

 

“Aviation Authority” means, with respect to any Aircraft, any Person who is or
shall from time to time be vested with the control and supervision of, or have
jurisdiction over, the registration, airworthiness and operation of aircraft or
other matters relating to civil aviation in the State of Registration under
Applicable Law.

 

“Back-Up Servicer” is defined in Section 12(c) of the Servicing Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101 et
seq.), as in effect from time to time and any successor statute.

 

“Base Rate Advance” means a Prefunding Advance bearing interest at a fluctuating
rate determined by reference to the Corporate Base Rate.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Corporate Base Rate.

 

“Bills of Sale” means all bills of sale delivered to the applicable Aircraft
Owning Subsidiary or the Borrower from the respective Sellers in connection with
such Aircraft Owning

 

8

--------------------------------------------------------------------------------


 

Subsidiary’s or Borrower’s purchase of an Aircraft (in each case whether or not
such Aircraft Owning Subsidiary is actually a Subsidiary of the Borrower at such
time).

 

“Borrower” is defined in the preamble.

 

“Borrower’s Account” means the “Borrower’s Account” established by the
Depositary pursuant to the Depository Agreement.

 

“Borrowing Base” means, as of any date with respect to the Portfolio and
calculated on an aggregate basis (after giving effect to (a) the addition to the
Borrowing Base of any and all Aircraft to the Portfolio on such date and Cash
Collateral to be added to the Cash Collateral Account or made available for
drawing under any Acceptable Letter of Credit, in each case, on such date and
(b) the reduction of the Borrowing Base in respect of any and all Aircraft,
Airframes or Engines to be released from the Portfolio, Cash Collateral to be
released from the Cash Collateral Account, and availability to be reduced or
eliminated with respect to any Acceptable Letter of Credit, in each case, on
such date in accordance with Section 7.04(d), Section 11.23 or otherwise), the
Applicable LTV Percentage times the result of (i) the Aggregate Aircraft Value
at such time plus (ii) the aggregate amount of Cash Collateral held by the
Depositary in the Cash Collateral Account or available for drawing under any
Acceptable Letter of Credit, in each case, at such time minus (iii) the Aircraft
Value of all Aircraft in respect of which the Borrower has breached its
obligations contained in a Deferral Request or breached the representation
contained in Section 6.01(d).

 

“Break Amount” means, with respect to any repayment of principal of the Loan on
any day other than a Settlement Date the amount equal to the product of (i) the
amount to be repaid, (ii) the amount (if any) expressed as a percentage by which
London Interbank Offered Rate for the Interest Period commencing on the
Settlement Date before the date of repayment exceeds (in which case the Break
Amount shall be positive) or is less than (in which case the Break Amount shall
be negative) London Interbank Bid Rate as of the date of such repayment on such
amount of principal to be repaid for the period from the date of repayment to
the next succeeding Settlement Date and (iii) a fraction, the numerator of which
is the number of days from and including the date of repayment, to but excluding
the date when interest would next have been payable on a Loan and the
denominator of which is 360.

 

“Break Costs” means the relevant Break Amount if such Break Amount is a positive
number.

 

“Business Day” means any day of the week, other than a Saturday or a Sunday, on
which banks are open for business in London, England for the conduct of
transactions in the London interbank market and on which commercial banks in New
York City, New York, United States of America; Los Angeles, California, United
States of America; Paris, France; Sydney, Australia and Frankfurt, Germany are
open for business and are not required or authorized to close.

 

“Calculation Date” means, with respect to any Settlement Date, the last day of
the calendar month immediately preceding such Settlement Date.

 

“Cape Town Convention” means the official English language texts of the
Convention on International Interests in Mobile Equipment and the Protocol to
the Convention on International

 

9

--------------------------------------------------------------------------------


 

Interests in Mobile Equipment on Matters Specific to Aircraft Equipment which
were signed in Cape Town, South Africa on November 16, 2001.

 

“Cape Town Registration” is defined in Section 7.17.

 

“Capital Stock” means, with respect to any Person, any and all shares, interests
(including membership interests in limited liability companies), participations,
rights (including options, warrants and the like convertible or exercisable into
shares of Capital Stock) or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued after the Closing Date.

 

“Cash Adjusted Eurodollar Rate” means for the period from the Prefunding Date to
the next succeeding Business Day with respect to Prefunding Advances, the
quotient obtained (rounded upward, if necessary, to the next higher 1/100th of
1%) by dividing (a) the applicable Cash London Interbank Offered Rate for such
period by (b) 1.00 minus the Eurodollar Reserve Percentage.

 

“Cash Collateral” means, at any time of determination, the sum of (i) amounts of
cash and the principal amount of Permitted Investments deposited in, and held
in, the Cash Collateral Account and (ii) the amount available for drawing under
any Acceptable Letter of Credit.

 

“Cash Collateral Account” means the “Cash Collateral Account” established by the
Depositary pursuant to the Depository Agreement.

 

“Cash Collateral Target Amount” means, (i) with respect to the Effective Date,
$33,000,000.00, (ii) with respect to each Settlement Date thereafter during the
Availability Period, an amount equal to the sum of (a) $33,000,000.00 plus (b)
the aggregate amount of Settlement Date Deposits related to such Settlement Date
and each prior Settlement Date falling on and after the Effective Date; provided
however, that in no event shall the Cash Collateral Target Amount exceed the
Maximum Cash Collateral Amount at the time of calculation and (iii) at any time
after the Availability Expiration Date, the Maximum Cash Collateral Amount.

 

“Cash Flow” means all amounts due and owing to, or received by, the Borrower or
any Subsidiary thereof from any source (including a seller of Aircraft in
connection with the purchase, ownership, operation or sale of the Portfolio (or
any portion thereof)), including prepaid rent, Maintenance Reserves, Deposits,
Monthly Rent, insurance proceeds and all amounts paid under each Lease and all
amounts receivable or received by the Borrower or the Aircraft Owning
Subsidiaries pursuant to any Loan Document, other than Excepted Payments.

 

“Cash London Interbank Offered Rate” means, for any Prefunding Period:

 

(a)                                 the rate per annum equal to the rate
determined by the Agent to be the offered rate that appears on the page of the
Reuters screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for one-month deposits in Dollars
(for delivery two Business Days after the first day of the Prefunding Period),
determined as of approximately 11:00 a.m. (London time) on the first day of the
Prefunding Period; or

 

10

--------------------------------------------------------------------------------


 

(b)                                 if the rate referred to in clause (a) above
does not appear on such Reuters page or service or such page or service shall
cease to be available, the rate per annum equal to the rate determined by the
Agent to be the offered rate that appears on such other page or service that
displays an average British Bankers Association Interest Settlement Rate for
one-month deposits in Dollars (for delivery two Business Days after the first
day of the Prefunding Period), determined as of approximately 11:00 a.m. (London
time) on the first day of such Prefunding Period; or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Agent as the rate of interest (rounded upwards to the next 1/100th of 1%) at
which one-month deposits in Dollars for delivery two Business Days after the
first day of the Prefunding Period in same day funds in the approximate amount
of the Prefunding Advances held by Credit Suisse AG, New York Branch, as would
be offered by the principal London Office of Credit Suisse to major banks in the
offshore Dollar market at their request at approximately 11:00 a.m. (London
time) on the first day of such Prefunding Period; or

 

(d)                                 subject to Article IV, the rates referenced
in the preceding clauses (a), (b) and (c) are not available or are not
established for any reason for any Interest Period, the “Cash London Interbank
Offered Rate” shall equal the Corporate Base Rate for each day during such
Prefunding Period until such rates can be determined pursuant to clause (a), (b)
or (c) above.

 

“Change In Law” means an introduction, enactment, imposition, implementation,
phase in or variation or change after the date of this Agreement of any law,
order, regulation, treaty, rule or official directive, concession, guideline,
decision, request or requirement by any central bank, fiscal, governmental or
other competent authority (whether or not having the force of law but in respect
of which compliance in the relevant jurisdiction is generally customary) or any
change after the date of this Agreement in any interpretation, implementation,
phase in, effectiveness or application, or the introduction or making of any new
or further interpretation, implementation, phase in, effectiveness or
application by any court, tribunal, central bank, fiscal, governmental, or other
competent authority or compliance with any new or different request or direction
made after the date of this Agreement (in either case whether or not having the
force of law but in respect of which compliance in the relevant jurisdiction is
generally customary) from any central bank, fiscal, governmental or other
competent authority.  The implementation and/or phase in of the International
Convergence of Capital Measurement and Capital Standards:  A Revised Framework
(Basel II) shall be deemed a Change In Law.

 

“Change of Control” means any of the following:

 

(a)                                 ALC shall not own legally and beneficially
one hundred percent (100%) of all outstanding Capital Stock (both by vote and by
value) of the Borrower; or

 

(b)                                 the Borrower shall not own legally or
beneficially (directly or indirectly) one hundred percent (100%) of all
outstanding Capital Stock (both by vote and by value) of each Aircraft
Subsidiary, unless such Aircraft Subsidiary is released from the Lien of the
Security Documents in accordance with Section 11.23.

 

11

--------------------------------------------------------------------------------


 

“Chattel Paper Legend” means the following statement:  TO THE EXTENT THAT THIS
AGREEMENT CONSTITUTES CHATTEL PAPER UNDER THE UNIFORM COMMERCIAL CODE IN THE
STATE OF NEW YORK OR ANY CORRESPONDING LAW IN ANY OTHER JURISDICTION, NO
SECURITY INTEREST IN THIS AGREEMENT MAY BE CREATED THROUGH THE TRANSFER OR
POSSESSION OF ANY COUNTERPART HERETO OTHER THAN THE COUNTERPART EXECUTED BY THE
COLLATERAL AGENT BELOW.

 

“Closing Date” means May 26, 2010.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the property, rights and privileges in which the
Collateral Agent is granted a security interest under the Loan Documents.

 

“Collateral Agent” means Deutsche Bank Trust Company Americas, a New York
banking corporation, in its capacity as collateral agent and representative for
the Protected Parties under the Security Agreement, the Depository Agreement and
the other Security Documents.

 

“Collateral Deficiency” means, as of any date of determination, the Dollar
amount of the excess, if any, of the aggregate outstanding principal amount of
the Loans as of such date over the Borrowing Base calculated as of such date.

 

“Collection Account” means the “Collection Account” established by the
Depositary pursuant to the Depository Agreement.

 

“Competitor” means any of the following Persons:

 

(a)                                 any Person (other than ALC and its
Affiliates) engaged in, or that has an Affiliate engaged in, the business of
manufacturing aircraft or aircraft engines, which business had consolidated
revenues attributable to such business for such Person’s and/or its Affiliates’,
as the case may be, most recently completed fiscal year in excess of
$200,000,000; or

 

(b)                                 any of the following Persons (or any of
their respective Affiliates) and their respective successors:

 

(i)                                     AerCap Holdings N.V.;

 

(ii)                                  Aergo Capital;

 

(iii)                               Airbus Asset Management;

 

(iv)                              Aircastle Limited;

 

(v)                                 Aircorp Incorporated;

 

12

--------------------------------------------------------------------------------


 

(vi)                              ALAFCO;

 

(vii)                           American International Group, Inc.;

 

(viii)                        Arkia Leasing;

 

(ix)                              ATR Asset Management;

 

(x)                                 Automatic;

 

(xi)                              Avolon Aircraft Corp.;

 

(xii)                           Aviation Capital Group;

 

(xiii)                        AWAS Aviation Holdings LLC;

 

(xiv)                       Babcock & Brown Air Limited;

 

(xv)                          Babcock & Brown Aircraft Management LLC;

 

(xvi)                       BAE Systems Asset Management;

 

(xvii)                    Bavaria International Aircraft Leasing;

 

(xviii)                 BCI Aircraft Leasing;

 

(xix)                       BOC Aviation PTE. LTD.;

 

(xx)                          Boeing Aircraft Holding Co.;

 

(xxi)                       Boeing Capital Corporation;

 

(xxii)                    Bombardier Capital;

 

(xxiii)                 Center-Capital;

 

(xxiv)                Central Air Leasing;

 

(xxv)                   CIT Group Inc.;

 

(xxvi)                Dubai Aerospace Enterprise;

 

(xxvii)             Deutsche Structured Finance;

 

(xxviii)          FINOVA Capital Corporation;

 

(xxix)                GA Telesis;

 

(xxx)                   GE Commercial Aviation Services Limited;

 

13

--------------------------------------------------------------------------------


 

(xxxi)                Global Aviation Asset Management;

 

(xxxii)             Goal;

 

(xxxiii)          GreenStone Aviation;

 

(xxxiv)         Guggenheim Aviation Partners;

 

(xxxv)            Hong Kong Aviation Company;

 

(xxxvi)         International Lease Finance Corporation;

 

(xxxvii)                        Itochu Airlease Inc.;

 

(xxxviii)                     Jackson Square Aviation LLC.;

 

(xxxix)                           Jetscape;

 

(xl)                              Macquarie Aircraft Leasing Limited;

 

(xli)                           Marathon Asset Management LLC;

 

(xlii)                        Nomura Babcock & Brown Co., Ltd.;

 

(xliii)                     Nordic Aviation Contractor A/S;

 

(xliv)                    Oak Hill Capital Management, Inc.;

 

(xlv)                       Oasis International Leasing Co.;

 

(xlvi)                    ORIX Aviation Systems Ltd.;

 

(xlvii)                 Pembroke Capital Limited;

 

(xlviii)              Q Aviation, LLC;

 

(xlix)                    Raytheon Aircraft Credit Corp.;

 

(l)                                     RBS Aviation Capital; SAAB Aircraft
Leasing;

 

(li)                                  Safair Lease Finance;

 

(lii)                               Singapore Aircraft Leasing Enterprise
(SALE);

 

(liii)                            Skytech-AIC;

 

(liv)                           Skyworks Leasing LLC;

 

(lv)                              Sojitz Aircraft Leasing BV;

 

14

--------------------------------------------------------------------------------


 

(lvi)                           Sumisho Aircraft Asset Management BV;

 

(lvii)                        Tombo Aviation;

 

(lviii)                     Veling; or

 

(lix)                           VGS Aircraft Holding LTD.

 

(c)                                  any other Person (or any Affiliate thereof)
(other than ALC, and its Affiliates) which either (x) engages in a business as
an operating lessor of commercial aircraft in competition with the Borrower in
succession to any of the Persons specified in clause (b) above or (y) has
consolidated aircraft operating leasing-related revenues (excluding revenues
from sales of aircraft) attributable to such business for its most recently
completed fiscal year in excess of $100,000,000;

 

provided that the term “Competitor” shall not include any Initial Lender or any
of their Affiliates.

 

“Concentration Account” means the “Concentration Account” established by the
Depositary pursuant to the Depository Agreement.

 

“Conduit Lender” means a special purpose financing entity acting as a Lender
hereunder and designated as a Conduit Lender by a Granting Lender pursuant to
Section 2.04.

 

“Consent and Joinder Agreement” means that certain Consent and Joinder Agreement
to be entered into subsequent to the effectiveness of this Agreement among the
Borrower, the Agent, Alpine Securitization Corp., Credit Suisse AG, Cayman
Islands Branch, Mountcliff Funding LLC, and the Lenders from time to time a
party thereto.

 

“Contingent Obligation” of a Person in respect of any Indebtedness of another
Person means any agreement, undertaking or arrangement by which such Person
assumes, guarantees, endorses, contingently agrees to purchase or provide funds
for the payment of, or otherwise becomes or is contingently liable upon such
Indebtedness of any other Person, or agrees to maintain the net worth or working
capital or other financial condition of any other Person, or otherwise assures
any creditor of such other Person against loss, including any comfort letter,
operating agreement, take-or-pay contract, application for a letter of credit or
granting of a security interest in any property of such Person to secure such
Indebtedness of such other Person; provided that “Contingent Obligation” shall
not include any undertaking by a Person on behalf of another Person in respect
of representations and warranties in connection with the sale of Aircraft.

 

“Corporate Base Rate” means, for any day, the higher of (a) the base commercial
lending rate per annum announced from time to time by Credit Suisse in New York
in effect on such day, or (b) the interest rate per annum quoted by Credit
Suisse at approximately 11:00 a.m., London time, on such day, to dealers in the
New York Federal funds market for the overnight offering of funds by Credit
Suisse plus one-half of one percent (0.50%).  The Corporate Base Rate is not
intended to represent the lowest rate charged by Credit Suisse for extensions of
credit.

 

15

--------------------------------------------------------------------------------


 

“Covered Party” is defined in Section 4.05(a).

 

“Credit Suisse” is defined in the preamble.

 

“Default Interest” is defined in Section 3.04(c).

 

“Default Margin” means, as of any date, two percent (2.00%) per annum.

 

“Defaulting Lender” means any Lender, as determined by the Agent, that has on
the date of determination (a) failed to fund any portion of its Loans at the
time required to be funded by it hereunder, except that a Lender shall not be a
Defaulting Lender pursuant to this clause (a) with respect to an Advance
pursuant to Section 2.03 that is received in the Agent Account prior to 11:59
p.m. (New York City time) on the relevant Prefunding Date, (b) notified the
Borrower, the Agent, or any Lender that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit or
(c)(i) become or is insolvent or (ii) become the subject of an Insolvency or
Liquidation Proceeding, or has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in any such Insolvency or
Liquidation Proceeding.

 

“Deferral Request” means a Deferral Request substantially in the form of
Exhibit N hereto, with appropriate insertions and deletions, or with such other
changes as may be reasonably agreed to by the Agent.

 

“Deposit” is defined in Section 7.04(b).

 

“Deposit Account” means the “Deposit Account” established by the Depositary
pursuant to the Depository Agreement.

 

“Depositary” means Deutsche Bank Trust Company Americas, a New York banking
corporation, or a successor thereto appointed pursuant to the Depository
Agreement.

 

“Depository Accounts” is defined in Section 1.01 of the Depository Agreement.

 

“Depository Agreement” means the Depository Agreement dated as of May 26, 2010
among the Borrower, the Collateral Agent, the Agent and the Depositary, as
amended and restated as of the Effective Date.

 

“Depreciated Purchase Price” means with respect to any Aircraft as of any date
of determination, the difference of (a) the original Purchase Price of such
Aircraft minus (b) the product of (x) the Monthly Purchase Price Depreciation of
such Aircraft multiplied by (y) the number of full Measuring Periods elapsed
from the Transfer Date of such Aircraft to such date of determination.

 

“Derivatives Agreement” means any and all rate swap transactions (including but
not limited to caps and collars), currency swap transactions or any other
similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), in

 

16

--------------------------------------------------------------------------------


 

each case, entered into by the Borrower with a Derivatives Creditor in relation
to this Agreement.

 

“Derivatives Creditor” means any Designated Lender or any Affiliate of any
Designated Lender from time to time party to one or more Derivatives Agreements
with the Borrower on the day of determination (even if any such Designated
Lender for any reason ceases after the execution of such agreement to be a
Designated Lender hereunder), and its successors and assigns.

 

“Derivatives Obligations” of any Person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any
bankruptcy or insolvency proceeding with respect to such Person, whether or not
allowed or allowable as a claim under the Bankruptcy Code) of such Person in
respect of any Derivatives Agreement, excluding any amounts which such Person is
entitled to set-off against its obligations under Applicable Law.

 

“Derivatives Termination Value” means, as of any date after the termination of
any Derivatives Agreement, after taking into account the effect of any legally
enforceable netting agreements relating to such Derivatives Agreement, the
amount payable by (in which case the amount shall be positive) or payable to (in
which case the amount shall be negative), the Borrower as a result of the
termination of such Derivatives Agreement.

 

“Designated Lender” means any Lender other than a Conduit Lender.

 

“Designated Lender Fee Letter” means each committed lender fee letter agreement
dated as of the Effective Date between the Borrower and a particular Designated
Lender regarding certain fees payable to such Designated Lender on the Closing
Date in connection with the transactions contemplated herein.

 

“Disbursement Certificate” means a Disbursement Certificate relating to reserves
for Aircraft Expenses delivered by the Borrower and the Servicer to the Agent
pursuant to Section 3.03, in the form of Exhibit K attached hereto.

 

“Disbursement Notice” is defined in the Depository Agreement.

 

“Dispose” or “Disposition” is defined in Section 7.02(d).

 

“Dollar” or “Dollars” or “$” means the legal currency of the United States.

 

“Effective Date” means June 21, 2013 or such other date as the parties hereto
shall agree.

 

“Eligibility Amount” means, at any time, an amount equal to the quotient of (a)
the Maximum Facility Amount (without regard to any increase in the Maximum
Facility Amount until any such increase is effective as provided in
Section 2.01(c)(iii)) divided by (b) 70.0%.

 

“Eligible Assignee” means (a) any Lender, (b) any Affiliate of a Lender or
Eligible Conduit Lender of a Lender for which it acts as a Granting Lender
hereunder, (c) in the case of an assignment pursuant to a Support Facility, any
Support Party, (d) any Approved Fund and (e) any other Person that is a
financial institution, institutional investor or investment fund;

 

17

--------------------------------------------------------------------------------


 

provided that in the case of clause (e), such Person shall have been approved by
the Agent and, provided no Facility Event of Default, Facility Default described
in clause (ii) or (iii) of Section 9.01(h), Amortization Event or Servicer
Replacement Event has occurred and is continuing, the Borrower, such approvals
not to be unreasonably withheld.

 

“Eligible Conduit Lender” means, with respect to any Designated Lender, a
special purpose financing entity (i) administered or sponsored by such
Designated Lender or (ii) with respect to which such Designated Lender acts as a
Support Party.

 

“Eligible L/C Issuer” means any bank or other financial institution acceptable
to the Agent which has at all times both (a) a long-term senior unsecured debt
rating of “A” or better from S&P and (b) a long-term senior unsecured debt
rating of “A2” or better from Moody’s.

 

“Engine” means with respect to any Aircraft (a) each of the aircraft engines,
identified by Manufacturer’s model and serial number in a Lease and and/or
Schedule II of the Security Agreement and/or an Additional Collateral
Certificate, whether or not attached to the Airframe of such Aircraft or any
other airframe on the Transfer Date, or (b) an Acceptable Alternate Engine
subsequently substituted therefor in accordance with the provisions of the
relevant Lease or this Agreement, whether or not from time to time any such
aircraft engine is installed on the Airframe of such Aircraft or installed on
any other airframe, together in each case with any and all Parts incorporated or
installed in or attached to such aircraft engine and any and all Parts removed
therefrom so long as such Parts shall remain owned by the Borrower or the
Aircraft Owning Subsidiary that owns such Aircraft.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any entity (whether or not incorporated) that is treated
as a single employer together with the Borrower under Section 414 of the Code.

 

“Euro Deposit Account” means the “Euro Deposit Account” established by the
Depositary or an Affiliate of the Depositary pursuant to the Depository
Agreement.

 

“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal and in no event less than zero) which is in effect on such day, as
prescribed by the Board of Governors of the Federal Reserve System (or any other
entity succeeding to the functions currently performed thereby) for determining
the maximum reserve requirement for a member bank of the Federal Reserve System
in New York City with deposits exceeding five billion Dollars in respect of
“Eurocurrency liabilities”, whether or not a Lender has any Eurocurrency
liabilities subject to such reserve requirement at that time.  Loans shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credits for prorations,
exceptions or offsets that may be available from time to time to a Lender.  The
Adjusted Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

 

18

--------------------------------------------------------------------------------


 

“Event of Loss” means, with respect to any Aircraft, Airframe or Engine, any of
the following events with respect to such property:

 

(a)                                 during the term of any Lease with respect to
such Aircraft, such Aircraft shall have been deemed under such Lease to have
suffered an “event of loss” (as such term or similar term is defined in the
applicable Lease) as to the entire Aircraft; and

 

(b)                                 when no Lease is in effect for such
Aircraft, Airframe or Engine, any of the following events with respect to such
Aircraft, Airframe or Engine:

 

(i)                                     loss of such Aircraft, Airframe or
Engine or the use of such Aircraft, Airframe or Engine for a period in excess of
ninety (90) days due to destruction of or damage to such property which renders
repair uneconomic or which renders such property permanently unfit for normal
use;

 

(ii)                                  any damage to such Aircraft, Airframe or
Engine which results in the receipt of insurance proceeds by the Servicer, the
Borrower, any Aircraft Subsidiary, the Collateral Agent or the Agent with
respect to such Aircraft, Airframe or Engine on the basis of an actual,
constructive or compromised total loss;

 

(iii)                               the theft or disappearance of such Aircraft,
Airframe or Engine for a period in excess of ninety (90) consecutive days; or

 

(iv)                              the condemnation, confiscation, seizure of or
requisition or taking of title to such Aircraft, Airframe or Engine by any
Governmental Entity for a continuous period of more than six (6) months; other
than a requisition of any Aircraft, Airframe or Engine by an instrumentality or
agency of the United States, the obligations of which bear the full faith and
credit of the United States, if such Person makes periodic cash payments for the
use of the Aircraft, Airframe or Engine at the prevailing market rate.

 

An Event of Loss with respect to an Aircraft shall be deemed to have occurred if
an Event of Loss occurs with respect to the Airframe which is a part of such
Aircraft.  An Event of Loss to an Engine only shall not constitute an Event of
Loss with respect to the Aircraft of which such Engine is a part.

 

“Excepted Payments” means (a) the amount on deposit in the Luxembourg Account
from time to time, if applicable, to the extent such amount does not exceed
$20,000 and (b) amounts payable or paid to the Borrower, the Aircraft
Subsidiaries, the Agent or any Lender (or any similar party defined and used in
a Lease), or any other Person for (i) any indemnity payments or similar
obligations payable by a Lessee to any Lessor, the Borrower, the Servicer or any
of their Affiliates or any third party, including any officer, director,
employee or agent thereof under or pursuant to a Lease, (ii) proceeds of public
liability insurance (including insurance maintained by the Borrower or any
Aircraft Subsidiary for its own account) payable to or for the benefit of the
Borrower, any Aircraft Subsidiary, the Lessee or the Servicer (or governmental
indemnities in lieu thereof) and (iii) any rights to enforce and collect the
same.

 

19

--------------------------------------------------------------------------------


 

“Excluded Expenses” means (i) the costs and expenses of any counsel to ALC, the
Borrower and/or such Aircraft Subsidiary other than, solely with respect to the
period following the Closing Date to but excluding the Availability Expiration
Date, as expressly permitted under clause (a)(v)(A), (B), (C), (D) and (E) of
the definition of Aircraft Expenses, (ii) all out-of-pocket costs and expenses
of the Servicer incurred in connection with the acquisition of an Aircraft
(other than the costs of the Independent Appraisals provided in accordance with
this Agreement) and (iii) notwithstanding anything contained in clauses (i) or
(ii) above, any costs and expenses of ALC, the Borrower or any Aircraft
Subsidiary incurred in connection with the enforcement or exercise of remedies
by the Agent or the Collateral Agent under this Agreement or any other Loan
Document.

 

“Exemption Certificate” is defined in Section 4.06(e)(ii).

 

“Extra Parent Contribution” is defined in Section 2.03(d).

 

“FAA” means the Federal Aviation Administration of the United States or any
successor agency performing the duties thereof.

 

“Facility Accounts” is defined in Section 1.01 of the Depository Agreement.

 

“Facility Default” means any event which, with the giving of notice or lapse of
time or both, would constitute a Facility Event of Default.

 

“Facility Event of Default” is defined in Section 9.01.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Aviation Act” or “Act” means Subtitle VII of Title 49 of the United
States Code, and the rules and regulations promulgated thereunder, as in effect
on the Closing Date, and as modified or amended thereafter, or any subsequent
legislation that supplements or supersedes such Subtitle.

 

“Financed Modification” means a significant modification made to an Aircraft by
or on behalf of the Borrower or an Aircraft Owning Subsidiary that is expected
to materially increase the Aircraft Value of such Aircraft.

 

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2010 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

 

20

--------------------------------------------------------------------------------


 

“Follow-On Lease” is defined in Section 7.01(n).

 

“Funding Package” means, with respect to each aircraft proposed by the Borrower
to become part of the Portfolio, the following information:

 

(a)                                 a summary of the proposed transaction;

 

(b)                                 a working group list and term sheet related
to such transaction;

 

(c)                                  the related Request;

 

(d)                                 the related Lease Checklist;

 

(e)                                  the related proposed Lease(s), Assignment
Agreement, all Title Warranty Agreements (excluding any Sale Agreements between
the Borrower or an Aircraft Owning Subsidiary, as applicable, and any
Manufacturer) and Bill(s) of Sale;

 

(f)                                   three (3) Independent Appraisals
(including “grossed up” Independent Appraisals taking into account any proposed
Financed Modification (if any) for such aircraft) from three (3) different
Independent Appraisers which shall be issued and dated within sixty (60) days of
the proposed Transfer Date with respect to such proposed aircraft based on the
Independent Appraisers’ assumption as to the condition of the aircraft based
upon the number of hours and cycles of operation with respect to the related
airframe and each related engine;

 

(g)                                  technical data related to the proposed
aircraft;

 

(h)                                 detailed information regarding the
jurisdiction of the proposed lessee and the proposed aircraft’s country of
registration as may be requested by the Agent; and

 

(i)                                     if made available following request, a
six-month payment history with respect to the proposed Lease (if such aircraft
shall be subject to a Lease on or about the applicable Transfer Date).

 

“GAAP” means, for any Person, generally accepted accounting principles set forth
in the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by the significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination and are consistently applied as to such Person.

 

“Governmental Entity” means (a) any domestic or foreign national government,
political subdivision thereof, or local jurisdiction therein having jurisdiction
over any Aircraft or its operation, the Borrower, the Servicer, any Aircraft
Subsidiary, the Agent, the Collateral Agent, the Depositary or any Lender;
(b) any domestic or foreign board, commission, department, minister, ministry,
division, organ, instrumentality, court, or agency of any thereof, however
constituted; and (c) any other domestic or foreign entity or institution or
Person having

 

21

--------------------------------------------------------------------------------


 

jurisdiction over any Aircraft or its operation, the Borrower, the Servicer, any
Aircraft Subsidiary, the Agent, the Collateral Agent, the Depositary or any
Lender.

 

“Granting Lender” is defined in Section 2.04.

 

“Illegality Event” is defined in Section 4.01.

 

“Impermissible Qualification” means, with respect to any Person, any
qualification or exception to the opinion or certification of any independent
public accountant as to any financial statement of such Person (a) which is of a
“going concern” or similar nature; (b) which relates to the limited scope of
examination of matters relevant to such financial statement; or (c) in the case
of any financial statement of or related to the Borrower or the Servicer, which
relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which would be to result in a Facility Default, a
Facility Event of Default, Amortization Event or a Servicer Replacement Event.

 

“Indebtedness” means, with respect to any Person, without duplication, all
obligations and liabilities of such Person:  (a) for borrowed money;
(b) evidenced by bonds, notes, debentures and other similar instruments;
(c) under conditional sale or other title retention agreements relating to
property purchased by such Person; (d) secured by any mortgage, pledge or other
lien on property owned or acquired by such Person whether or not such
indebtedness or obligation has, or such liabilities have, been assumed by such
Person; (e) for any capitalized lease obligations of such Person; and (f) for
any guaranty by such Person of, or other Contingent Obligation of such Person
for, the Indebtedness of any other Person.

 

“Indemnitee” is defined in Section 11.02.

 

“Independent Appraisal” means a document executed by an Independent Appraiser
setting forth the Appraised Value of the item of equipment being appraised and
the data and explanation, all in reasonable detail, supporting such Appraised
Value.

 

“Independent Appraiser” means Aircraft Information Services, Inc.; Aviation
Specialists Group, Inc. and Avitas, Inc. or, in substitution of any of the
foregoing appraisers if any such appraiser ceases to provide appraisals of
commercial aircraft on commercially reasonable terms, any independent aircraft
appraisal expert of recognized standing, certified by ISTAT and (i) selected by
the Borrower and consented to by the Agent and the Supermajority Lenders, such
consent not to be unreasonably withheld, or (ii) if a Servicer Replacement
Event, Amortization Event, Facility Default or a Facility Event of Default shall
have occurred and be continuing, selected by the Agent and the Supermajority
Lenders; provided further that if Lenders constituting the Supermajority Lenders
fail to respond within fourteen (14) Business Days after such response is
requested with respect to clauses (i) and (ii) herein, the Supermajority Lenders
shall be deemed to have consented to the decisions of the Agent under such
clauses (i) and (ii).

 

“Indirect Pledgor” means an Aircraft Subsidiary that is prohibited by the laws
of the jurisdiction of its organization from pledging its assets to secure the
debts of the Borrower.

 

“Individual AS Account” is defined in Section 2.01(a)(iv) of the Depository
Agreement.

 

22

--------------------------------------------------------------------------------


 

“Initial Lenders” means the Lenders that are a party to this Agreement on the
Effective Date.

 

“Insolvency Law” means the Bankruptcy Code or similar law in any applicable
jurisdiction.

 

“Insolvency or Liquidation Proceeding” means, with respect to any Person,
(a) any voluntary or involuntary case or proceeding under any Insolvency Law
with respect to such Person as a debtor, (b) any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, examinership, reorganization or other similar case or
proceeding with respect to such Person as a debtor or with respect to any
substantial part of its assets, (c) any liquidation, examinership, dissolution,
reorganization or winding up of such Person whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of a substantial part of the
assets and liabilities of such Person.

 

“Insurer” is defined in Section 7.08(b)(i).

 

“Interest Coverage Ratio” means, with respect to any full, one-month Measuring
Period occurring after the first Transfer Date, the ratio of (a) the aggregate
amount of Monthly Rent (including any overdue Monthly Rent) and interest thereon
actually collected and paid into the Facility Accounts (excluding Individual AS
Accounts) during such Measuring Period, plus, without duplication, the aggregate
amount of Deposits transferred during such Measuring Period to the Rent Account
or to the Borrower’s Account to the extent such Deposits transfer is with
respect to Monthly Rent or overdue Monthly Rent and/or interest thereon, plus
without duplication, the aggregate amount of any Servicer Advances made during
such Measuring Period to (b) the aggregate amount of interest accrued on the
Loans during such Measuring Period (excluding Aggregated Additional Interest and
Aggregated Default Interest), minus any amounts received by the Borrower during
such Measuring Period under any Derivatives Agreements, plus any amounts paid by
the Borrower during such Measuring Period under any Derivatives Agreements.

 

“Interest Period” means, with respect to each Loan made on each Transfer Date
pursuant to this Agreement (i) initially, the period commencing on and including
the Transfer Date related to such Loan and ending on the next succeeding
Settlement Date thereafter; provided however, in the event a Transfer Date
occurs during the period from and including five (5) Business Days prior to a
Settlement Date to but excluding such Settlement Date, the Borrower may elect to
have such initial period be the period commencing on and including the Transfer
Date related to such Loan and ending on the second succeeding Settlement Date
thereafter, and (ii) thereafter, the period from and including the last day of
the immediately preceding Interest Period to, and including, the next succeeding
Settlement Date.

 

“Interim Repayment Date” means each of (a) the thirty-sixth (36th) Settlement
Date after the Availability Expiration Date, (b) the third Settlement Date after
the date set forth in clause (a) herein and (c) the third Settlement Date after
the date set forth in clause (b) herein.

 

23

--------------------------------------------------------------------------------


 

“International Interest” has the meaning assigned to the term “international
interest” in the Cape Town Convention.

 

“International Registry” means the international registry located in Dublin,
Ireland, established pursuant to the Cape Town Convention.

 

“Investment Grade Rated” means, with respect to any Person on the date of
determination, such Person’s current long-term, senior unsecured debt
obligations are rated “BBB-” or greater by S&P and “Baa3” or greater by Moody’s.

 

“Ireland” means the Republic of Ireland.

 

“Irish Deposit Account” means the “Irish Deposit Account” established pursuant
to the Depository Agreement.

 

“ISTAT” means the International Society of Transport Aircraft Traders.

 

“Lease” means, with respect to any Aircraft, any lease, head lease or sublease
and any and all supplements and amendments thereto, relating to such Aircraft,
and entered into by the Borrower or an Aircraft Subsidiary, as the case may be,
or assigned to the Borrower or an Aircraft Subsidiary, as the case may be,
pursuant to an Assignment Agreement, which lease, head lease and/or sublease and
related Assignment Agreement, if applicable, shall, subject to Section 7.01(n),
each be in form and substance acceptable to the Agent in its reasonable
discretion and which are, collectively, a “Lease” hereunder.

 

“Lease Assignment” means, with respect to each Lease, an Assignment of Lease,
substantially in the form of Exhibit G hereto, and a Consent and Agreement,
substantially in the form of Exhibit H hereto, in each case with appropriate
insertions, or with such other changes as may be reasonably agreed to by the
Agent.

 

“Lease Checklist” means a report by the Borrower and the Servicer in
substantially the form of Exhibit B hereto with appropriate insertions.

 

“Lease Default” means the occurrence of any default (other than a default which
has been waived in accordance with Section 7.02(h)) by a Lessee under a Lease
which is not or has not become, through the giving of notice and/or passage of
time or otherwise, a Lease Event of Default.

 

“Lease Documents” means (i) each of the Leases, Lease Assignments, Assignment
Agreements, Bills of Sale, Title Warranty Agreements and any notes or other
documents evidencing or related to loans by the Borrower or an Aircraft
Subsidiary to another Aircraft Subsidiary and (ii) each other document,
certificate or opinion delivered or caused to be delivered by the Borrower or by
any Aircraft Subsidiary pursuant thereto.

 

“Lease Event of Default” means any default (other than a default which has been
waived in accordance with Section 7.02(h)) under a Lease which has become an
“event of default” or similar term (as defined and used in such Lease)
thereunder, it being the intention that a Lease

 

24

--------------------------------------------------------------------------------


 

Event of Default shall mean a default under a Lease as to which the cure period,
if any, has expired or which has no cure period.

 

“Lease Maturity” means, with respect to each Lease, the date on which the lease
term of such Lease expires in the absence of any early termination by the lessor
thereunder as a result of a Lease Event of Default.

 

“Lender” means each Person shown on the signature pages hereof as a Designated
Lender or a Conduit Lender, each Person becoming a Conduit Lender pursuant to
Section 2.04 and each Person becoming a Lender pursuant to Sections 2.01(c),
2.03(d) or 11.03, as the case may be.

 

“Lessee” means any lessee under any Lease other than a Lease to a Subsidiary of
the Borrower or a Lease from a lessor that is not an ALC Party.

 

“Lessee Accounts” means, collectively, the Lessee Interest Accounts and the
Lessee Segregated Accounts.

 

“Lessee Interest Accounts” means the “Lessee Interest Accounts” established by
the Depositary pursuant to the Depository Agreement.

 

“Lessee Power of Attorney” means, in relation to an Aircraft, either or both, as
the context may require, of (A) the power of attorney executed by a Lessee in
favor of the Collateral Agent in connection with the repossession, re-export and
deregistration of such Aircraft and (B) the irrevocable deregistration and
export request authorization executed by a Lessee in favor of the Collateral
Agent for such Aircraft in the form of the annex to the Cape Town Convention.

 

“Lessee Segregated Accounts” means the “Lessee Segregated Accounts” established
by the Depositary pursuant to the Depository Agreement.

 

“Lessor” means the lessor under any Lease.

 

“Lessor Rights Notice” has the meaning set forth in Section 5 of the Form of
Consent and Agreement attached as Exhibit H.

 

“LIBOR Advance” means a Prefunding Advance bearing interest, at all times prior
to the first Business Day following the Prefunding Date related to such
Prefunding Advance, at a rate of interest determined by reference to the Cash
Adjusted Eurodollar Rate and/or the Adjusted Eurodollar Rate.

 

“LIBOR Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the Adjusted Eurodollar Rate.

 

“Lien” means any mortgage, lien, security interest, lease, charge or any other
type of encumbrance or preferential arrangement.

 

25

--------------------------------------------------------------------------------


 

“Limited Guaranty” means the Limited Guaranty dated as of the Effective Date by
ALC in favor of the Protected Parties.

 

“Loan Documents” means (a) each of this Agreement, the Notes (if any), each
Security Document, the Servicing Agreement, the Maintenance Reserves Agreement,
the Agent Fee Letter, the Designated Lender Fee Letter, the Limited Guaranty,
the Consent and Joinder Agreement, each Title Warranty Agreement, each Bill of
Sale, each Assignment and Assumption Agreement and each designation of a Conduit
Lender pursuant to Section 2.04, and (b) each other document, certificate or
opinion, other than Lease Documents, delivered or caused to be delivered by the
Borrower, Servicer, or any Aircraft Subsidiary to the Servicer, the Collateral
Agent, the Depositary or the Agent or its designee pursuant thereto.

 

“Loan Percentage” means, with respect to any Lender, the ratio, expressed as a
percentage, of (i) the sum of such Lender’s (a) unfunded Allocation plus (b) the
outstanding principal amount of such Lender’s Loans to (ii) the sum of (a) the
aggregate amount of all unfunded Allocations plus (b) the outstanding principal
amount of all Loans.

 

“Loans” is defined in Section 2.01(a).

 

“London Interbank Bid Rate” means, for any date:

 

(a)                                 the rate per annum equal to (i) the rate
determined by the Agent to be the offered rate that appears on the page of the
Reuters screen (or any successor thereto) that displays the London interbank bid
rate administered by the British Bankers Association (or any other person that
takes over administration of that rate) for one-month deposits in Dollars (for
delivery two (2) Business Days after the date of determination), determined as
of approximately 11:00 a.m. (London time) on the date of determination minus
(ii) one-eighth of one percent (0.125%); or

 

(b)                                 if the rate referred to in clause (a) above
does not appear on such Reuters page or service or such page or service shall
cease to be available, the rate per annum equal to (i) the rate determined by
the Agent to be the offered rate that appears on such other page or service that
displays the London interbank bid rate administered by the British Bankers
Association (or any other person that takes over administration of that rate)
for one-month deposits in Dollars (for delivery two (2) Business Days after the
date of determination), determined as of approximately 11:00 a.m. (London time)
on the date of determination minus (ii) one-eighth of one percent (0.125%); or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Agent as (i) the rate of interest (rounded upwards to the next 1/100th of 1%) at
which one-month deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Loans held by
Credit Suisse AG, New York Branch, as would be offered by the principal London
Office of Credit Suisse to major banks in the offshore Dollar market at their
request at approximately 11:00 a.m. (London time) on the date of determination
minus (ii) one-eighth of one percent (0.125%); or

 

26

--------------------------------------------------------------------------------


 

(d)                                 subject to Article IV, the rates referenced
in the preceding clauses (a), (b) and (c) are not available or are not
established for any reason on the date of determination, the “London Interbank
Bid Rate” shall (i) equal the Corporate Base Rate for such day minus
(ii) one-eighth of one percent (0.125%).

 

“London Interbank Offered Rate” means, for any Interest Period and for any
period between a Prefunding Period and an Interest Period:

 

(a)                                 the rate per annum equal to the rate
determined by the Agent to be the offered rate that appears on the page of the
Reuters screen (or any successor thereto) that displays the London interbank
offered rate administered by the British Bankers Association (or any other
person that takes over administration of that rate) for one-month deposits in
Dollars (for delivery on the first day of such period), determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such period; or

 

(b)                                 if the rate referred to in clause (a) above
does not appear on such Reuters page or service or such page or service shall
cease to be available, the rate per annum equal to the rate determined by the
Agent to be the offered rate that appears on such other page or service that
displays the London interbank offered rate administered by the British Bankers
Association (or any other person that takes over administration of that rate)
for one-month deposits in Dollars (for delivery on the first day of such
period), determined as of approximately 11:00 a.m. two Business Days prior to
the first day of such period; or

 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Agent as the rate of interest (rounded upwards to the next 1/100th of 1%) at
which one-month deposits in Dollars for delivery on the first day of such period
in same day funds in the approximate amount of the Loans held by Credit Suisse
AG, New York Branch, as would be offered by the principal London Office of
Credit Suisse to major banks in the offshore Dollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such period; or

 

(d)                                 subject to Article IV, the rates referenced
in the preceding clauses (a), (b) and (c) are not available or are not
established for any reason for any period, the “London Interbank Offered Rate”
shall equal the Corporate Base Rate for each day during such period until such
rates can be determined pursuant to clause (a), (b) or (c) above.

 

“Luxembourg Account” means that certain bank account established or to be
established by an Aircraft Lending Subsidiary organized or to be organized under
the laws of Luxembourg.

 

“Maintenance Obligation Payment” means the amount actually paid by or on behalf
of the Borrower or the applicable Aircraft Subsidiary to or on behalf of the
applicable Lessee with respect to maintenance obligations of an Aircraft that
are reimbursable under the terms of the applicable Lease.

 

27

--------------------------------------------------------------------------------


 

“Maintenance Program” means, with respect to an Aircraft subject to a Lease, the
Lessee’s maintenance program as approved by the applicable Aviation Authority
applicable to such Aircraft and as may be further described in the applicable
Lease.

 

“Maintenance Required Amount” means, as of any Calculation Date, the aggregate
amount of maintenance expenditures and reimbursement amounts reasonably
anticipated by the Borrower to become due and payable from Maintenance Reserves
during the period from and including such Calculation Date to and including the
Settlement Date related to the sixth Calculation Date following such Calculation
Date, the accrual of which would be prudent in light of the size and timing of
such expenses, in each case after giving effect to any withdrawal from the
Reserves Account that is then available for the payment of such expenses in
accordance with Section 7.04(d); provided, however, in the event that a Facility
Event of Default, a Facility Default described in clause (ii) or (iii) of
Section 9.01(h), Amortization Event or Servicer Replacement Event has occurred
and is continuing, the Maintenance Reserve Required Amount shall equal the Net
Maintenance Reserves at such time.  The Borrower shall adjust the Maintenance
Required Amount for each successive Calculation Date, taking into account
additional information as to actual and projected maintenance expenditures and
reimbursement amounts, and report such adjusted Maintenance Required Amount in
the applicable Monthly Report.  The Borrower’s reporting of the Maintenance
Required Amount in any Monthly Report shall be deemed to be a certification by
the Borrower that such reported amount accurately reflects the aggregate amount
of maintenance expenditures and reimbursement amounts, reasonably anticipated by
the Borrower to become due and payable from the Maintenance Reserves before the
then sixth succeeding Calculation Date.

 

“Maintenance Reserve” is defined in clause (c) of Section 7.04.

 

“Maintenance Reserves Agreement” means the Maintenance Reserves Agreement dated
as of the Effective Date among ALC, the Borrower and the Agent.

 

“Majority Lenders” means, at any time, Designated Lenders who are holding (or
whose related Conduit Lenders are holding) at least fifty and one tenth percent
(50.1%) of the sum of (a) the outstanding principal amount of all Loans and
(b) the unfunded amount of all Allocations.

 

“Manufacturer” means the relevant manufacturer of each Airframe and each Engine.

 

“Material Adverse Effect” means, with respect to any Person, (i) any material
adverse effect upon the operations, business, properties or financial condition
of such Person, (ii) a material adverse effect on the ability of such Person to
consummate the transactions contemplated hereby to occur on any Transfer Date or
any Settlement Date, (iii) a material impairment of the ability of any of the
Borrower, the Servicer or any Aircraft Subsidiary to perform any of its
obligations under this Agreement, any other Loan Document or any Lease Document
or (iv) a material impairment of the ability of any of the Borrower, the
Servicer or any Aircraft Subsidiary to fully enforce its rights with respect to
the Loan Documents, the Lease Documents or any Related Property (with respect to
any Aircraft).

 

“Maturity Date” means the date occurring forty-eight (48) months following end
of the Availability Period, as may be extended in accordance with Section 2.02.

 

28

--------------------------------------------------------------------------------


 

“Maximum Cash Collateral Amount” means, on any date, 5.0% of the Maximum
Facility Amount on such date.

 

“Maximum Facility Amount” means $1,000,000,000 as such amount may be increased
from time to time in accordance with Section 2.01(c) or reduced from time to
time in accordance with Section 2.06; provided however, after the Availability
Expiration Date, the Maximum Facility Amount shall be the then outstanding
principal amount of the Loans.

 

“Measuring Period” means, with respect to any Settlement Date, the period
commencing on and excluding the second preceding Calculation Date and ending on
and including the then most recent preceding Calculation Date, provided, that
the first Measuring Period shall commence on the first Transfer Date and end on
the first Calculation Date.

 

“Monthly Depreciation” means, with respect to any Measuring Period and with
respect to any Aircraft, the aggregate monthly depreciation expense calculated
for such Aircraft based upon the Aircraft Value of such Aircraft as of the
related Transfer Date, using the straight-line method of depreciation and
assuming a 15% residual value and a useful life of 25 years from the date of
manufacture.

 

“Monthly Purchase Price Depreciation” means, with respect to any Measuring
Period and with respect to any Aircraft, the aggregate monthly depreciation
expense calculated for such Aircraft based upon the Purchase Price of such
Aircraft, using the straight-line method of depreciation and assuming a 15%
residual value and a useful life of 25 years from the date of manufacture.

 

“Monthly Rent” means the aggregate amount of monthly “Rent” payments (or other
similar term used to describe scheduled monthly payments) payable by each Lessee
under the applicable Lease, excluding Deposits, Maintenance Reserves,
“additional rent” and any other payment made by a Lessee other than in regards
to “Rent”; provided that if any Lease requires scheduled payments of rent other
than on a monthly basis, an amount of such rent shall be allocated to each month
on a pro rata basis for the purpose of determining the aggregate amount of
“Monthly Rent”.

 

“Monthly Report” means a report by the Servicer in substantially the form of
Exhibit D hereto, with appropriate insertions, and with such other changes as
may be reasonably agreed to by the Agent.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Mortgage” means an Aircraft Security Agreement with respect to any Aircraft, in
the form of Exhibit I, with appropriate insertions and deletions and with such
other changes as may be reasonably agreed by the Agent.

 

“Net Maintenance Reserves” means, on any Calculation Date, the result of (i) the
aggregate amount of Maintenance Reserves actually paid by a Lessee at any time
under the terms of the related Lease and credited to the Borrower or the
applicable Aircraft Subsidiary related to a Portfolio Aircraft minus (ii) the
aggregate amount of Maintenance Obligation Payments.

 

29

--------------------------------------------------------------------------------


 

“New Allocation Agreement” means a New Allocation Agreement substantially in the
form of Exhibit L hereto, with appropriate insertions and deletions, or with
such other changes as may be reasonably agreed to by the Agent.

 

“New Lender” is defined in Section 2.01(c).

 

“Non-Excluded Taxes” means any Taxes other than (i) net income and franchise
Taxes, imposed with respect to any Protected Party by any Governmental Entity
under the laws of which such Protected Party is organized or in which it
maintains its principal place of business or its applicable lending office (or
in the case of a Protected Party that is not a Lender, any jurisdiction (or any
political subdivision thereof) with which such Protected Party has a present or
former connection), (ii) any branch profits taxes imposed with respect to any
Protected Party by the United States or any similar tax imposed by any other
jurisdiction in which a Protected Party maintains its applicable lending office
(or in the case of a Protected Party that is not a Lender, any jurisdiction with
which it has a present or former connection) or (iii) any U.S. Withholding Taxes
imposed under FATCA.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Person.

 

“Note” means a Note, substantially in the form of Exhibit A hereto, issued by
the Borrower to a Lender from time to time pursuant to this Agreement.

 

“Notice of Borrowing” means a notice in substantially the form of Exhibit E
hereto, with appropriate insertions, including, among other things, (a) the
proposed Transfer Date; (b) a description of the Aircraft to be financed and the
Lease(s) to be pledged on such Transfer Date; and (c) the aggregate amount of
the Advance to be made on such date, and with such other changes as may be
reasonably agreed to by the Agent.

 

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of the Borrower and/or each Aircraft
Subsidiary arising under or in connection with each Loan Document and each
Derivatives Agreement, including the principal of and premium, if any, and
interest (including interest accruing during the pendency of any proceeding of
the type described in Section 9.01(h), whether or not allowed in such
proceeding) on the Loans.

 

“Officer’s Certificate” means a certificate executed on behalf of the Borrower,
the Servicer or an Aircraft Subsidiary, as applicable, by any Authorized Officer
of such entity.

 

“Organic Document” means, with respect to any Person, (i) as applicable, its
certificate of incorporation, by-laws, memorandum and articles of association,
certificate of partnership, partnership agreement, certificate of formation,
limited liability agreement, operating agreement, trust agreement and (ii) all
shareholder agreements, voting trusts and similar arrangements (x) among the
holder (and in their capacity and holders) of such Person’s partnership
interests, limited liability company interests, beneficial interests or
authorized shares of Capital Stock and (y) to which such Person is a party.

 

“Other Taxes” means (a) any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required

 

30

--------------------------------------------------------------------------------


 

to be made under any Loan Document or from the execution, delivery,
registration, recording or enforcement of any Loan Document and (b) any claim by
any Governmental Entity for transfer tax, transfer gains tax, mortgage recording
tax, filing or other similar taxes or fees in connection with the acquisition,
purchase, sale, selection, design, financing, condition, location, storage,
modification, repair, maintenance, possession, registration, delivery,
nondelivery, transportation, transfer, rental, lease, use, operation, control,
ownership or disposition of any Aircraft, Engine, Part or any other portion of
the Collateral by the Borrower, the Servicer, any Aircraft Subsidiary, any
Lessee or otherwise or measured in any way by the value thereof or by the
business of, investment in, or ownership by the Borrower, an Aircraft Subsidiary
or any Lessee with respect thereto.

 

“Parent Contribution” is defined in Section 5.02(b)(i).

 

“Part” or “Parts” means all appliances, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than
complete Engines or other aircraft engines), which may from time to time be
installed on, incorporated in or attached to, an Airframe or an Engine and, so
long as such items remain subject to this Agreement, all such items which are
subsequently removed therefrom and which are owned by the Borrower or the
applicable Aircraft Owning Subsidiary.

 

“Participant” is defined in Section 11.03(c).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

 

“Patriot Act Disclosures” means all documentation and other information which
the Agent or any Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

“Payment Notice” has the meaning set forth in Section 4 of the Form of Consent
and Agreement attached hereto as Exhibit H hereto.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Interim Outstanding Principal Amount” means (a) with respect to the
first Interim Repayment Date, sixty-six and two thirds percent (66 2/3%) of the
aggregate outstanding principal balance of the Loans on the Availability
Expiration Date, and (b) with respect to the second Interim Repayment Date,
thirty-three and one third percent (33 1/3%) of the aggregate outstanding
principal balance of the Loans on the Availability Expiration Date.

 

“Permitted Investment” means one or more of the following obligations which
(a) are denominated and payable in Dollars, (b) acquired at a purchase price of
not greater than par and (c) have predetermined and unalterable fixed Dollar
amounts of principal due at maturity:

 

(i)                                     direct obligations of, or guaranteed as
to the full and timely payment of principal and interest by, the United States
or obligations of any agency or instrumentality thereof, when such obligations
constitute the full faith

 

31

--------------------------------------------------------------------------------


 

and credit obligation of the United States (which in each case shall mature
within 90 days from the date of purchase);

 

(ii)                                  repurchase agreements covering obligations
specified in clause (i) (which in each case shall mature within 90 days from the
date of purchase); provided that the short-term debt obligations are rated at
least A-1+ by S&P and P-1 by Moody’s;

 

(iii)                               federal funds, certificates of deposit, time
deposits and bankers’ acceptances (which in each case shall mature within 90
days from the date of purchase) of any United States depository institution or
trust company incorporated under the laws of the United States or any state;
provided that the short-term debt obligations of such depository institution or
trust company are rated at least A-1+ by S&P and P-1 by Moody’s;

 

(iv)                              commercial paper (having original maturities
of not more than thirty (30) days) of any corporation incorporated under the
laws of the United States or any state thereof which on the date of acquisition
are rated at least A-1+ by S&P and P-1 by Moody’s; and

 

(v)                                 securities of money market funds rated at
least AAA by S&P and Aaa by Moody’s.

 

“Permitted Liens” means (a) Liens granted by the Borrower or the applicable
Aircraft Subsidiaries pursuant to this Agreement, any other Loan Document or any
Lease Document, (b) Liens to which the Agent has consented in writing,
(c) (i) any “Permitted Liens” (as defined in or the equivalent term in such
Lease), other than any security interest securing any Person’s Indebtedness
described in clauses (a), (b), (c), (e), and (f) of the definition of
Indebtedness or any mortgage, pledge or similar lien, on any Aircraft, Engine or
Part, and (ii) any Lien created by a Lessee, a sublessee of a Lessee or any
Person claiming by or through a Lessee or sublessee that a Lessee is obligated
to remove or indemnify against; (d) (i) Liens for Taxes either not yet due and
payable or being contested in good faith by appropriate proceedings conducted
with due diligence and for which adequate reserves in accordance with GAAP shall
have been set aside, (ii) materialmen’s, hanger-keeper’s, mechanic’s, carrier’s,
workmen’s, repairmen’s, employees’ or other like Liens arising in the ordinary
course of business for amounts the payment of which is not overdue for a period
in excess of thirty (30) days or has been adequately bonded in the reasonable
opinion of the Agent or is being contested in good faith by appropriate
proceedings, (iii) Liens (other than Liens for Taxes) arising out of judgments
or awards against the Borrower or the applicable Aircraft Subsidiary with
respect to which an appeal or proceeding for review is being prosecuted in good
faith and with respect to which a stay of execution shall have been secured or
an appeal bond shall have been filed pending such appeal or proceeding for
review, (iv) Liens for any air navigation authority, airport tending, gate or
handling (or similar) charges or levies arising in the ordinary course of
business for amounts the payment of which is not overdue for a period in excess
of thirty (30) days or has been adequately bonded in the reasonable opinion of
the Agent or is being contested in good faith by appropriate proceedings and
(v) Liens of an insurer for salvage value; and (e) Liens in favor of depository
banks (including set-off rights) arising as a matter of law; provided that if a
Lien described in

 

32

--------------------------------------------------------------------------------


 

section (d) above subjects any Lender, the Collateral Agent or the Agent to any
material civil liability or criminal penalty or liability or involves any
material risk of loss, sale or forfeiture of any one or more items of Collateral
or any Airframe, any Engine, any Part or any interest therein, whether now owned
or hereafter acquired, then such Lien shall not be a Permitted Lien.

 

“Person” means any individual, firm, partnership, corporation, association,
limited liability company, joint venture, joint-stock company, unincorporated
organization, trust or other enterprise or any Governmental Entity.

 

“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA.

 

“Portfolio” means, collectively, all of the Aircraft Subsidiaries, Aircraft,
Engines and the Leases.

 

“Prefunding Account” means the “Prefunding Account” established by the
Depositary pursuant to the Depository Agreement.

 

“Prefunding Advances” means Prefunding Advances made by Lenders to the Agent
Account pursuant to Section 2.03, but only to the extent that such amounts
remain in the Agent Account or the Prefunding Account.

 

“Prefunding Date” means, for any Advance, the Business Day immediately preceding
the related Transfer Date or such earlier date as requested by the Borrower and
agreed to by the Agent as provided in Section 2.03(a), on which the Prefunding
Advances are to be advanced to the Agent Account.

 

“Prefunded Equity Amount” means $130,000,000, as may be increased from time to
time as provided in Section 2.01(c) or decreased from time to time as provided
in Section 2.06.  For the avoidance of doubt, neither Parent Contributions nor
Extra Parent Contributions shall be included as Prefunded Equity Amount.

 

“Prefunding Period” means, with respect to each Advance made on each Prefunding
Date pursuant to this Agreement, the period commencing on and including the
Prefunding Date related to such Advance and ending on the next succeeding
Business Day.

 

“Prefunding Rate” means (a) with respect to Base Rate Advances, the sum of the
Corporate Base Rate plus the Applicable Margin and (b) with respect to LIBOR
Advances, the sum of the Cash Adjusted Eurodollar Rate plus the Applicable
Margin.

 

“Prepayment Account” means the “Prepayment Account” established by the
Depositary pursuant to the Depository Agreement.

 

“Prepayment Amount” means, with respect to any Aircraft, (i) at any time (a) on
and after the Availability Expiration Date or (b) upon the occurrence and during
the continuation of a Facility Event of Default or Amortization Event, all net
proceeds from the sale of such Aircraft and all insurance and all other proceeds
received in connection with any Event of Loss with respect to such Aircraft
other than Excepted Payments, but in any event, not less than an amount equal to
the Available Collateral Debt Amount related to such Aircraft and (ii) at any
other time,

 

33

--------------------------------------------------------------------------------


 

an amount equal to the Available Collateral Debt Amount related to such
Aircraft; provided that, in either case, if a Collateral Deficiency is existing
as of the time of calculation, or the payment of such amount together with any
related Event of Loss or any release of Aircraft, Cash Collateral and Deposit
pursuant to any provision hereof would result in a Collateral Deficiency, such
Prepayment Amount shall be increased to the extent required to cure or prevent
such Collateral Deficiency from occurring.

 

“Prepayment Percentage” means, with respect to any Aircraft, a fraction,
expressed as a decimal carried to five (5) decimal places, calculated as
follows:

 

PP

=

OPB

 

 

 

FA

 

 

where

 

 

 

 

 

“AAV”

=

the Aggregate Aircraft Value immediately prior to the applicable prepayment;

 

 

 

“AV”

=

the Aircraft Value of such Aircraft immediately prior to the applicable
prepayment;

 

 

 

“FA”

=

the greater of (i) AAV minus PEA and (ii) AV;

 

 

 

“OPB”

=

the aggregate outstanding principal balance of the Loans (including any
outstanding Special Loans) immediately prior to the applicable prepayment;

 

 

 

“PEA”

=

the Prefunded Equity Amount immediately prior to the applicable prepayment; and

 

 

 

“PP”

=

the Prepayment Percentage.

 

“Proposed Lessee Default” means, on the date of determination, the applicable
lessee (i) is in default under and, after giving effect to any applicable notice
requirement or grace period, there is a right to accelerate the obligations
under, or an early termination of the applicable lease, (ii) is in default after
giving effect to any applicable notice requirement or grace period, in making
any payment of Rent under the applicable Lease and such default continues (for
at least three (3) Business Days if there is no applicable notice requirement or
grace period) or (iii) has disaffirmed, disclaimed, repudiated or rejects, in
whole or in part, the applicable lease (or such action is taken by any Person
appointed or empowered to operate it or act on its behalf).

 

“Prospective Assignment”  has the meaning assigned to the term “prospective
assignment” in the Cape Town Convention.

 

“Prospective International Interest”  has the meaning assigned to the term
“prospective international interest” in the Cape Town Convention.

 

34

--------------------------------------------------------------------------------


 

“Protected Party” means the Agent, the Collateral Agent, the Depositary, each
Lender, each Derivatives Creditor, each Support Party and any Participant,
successor or permitted assign of any thereof.

 

“Purchase Price” means with respect to any Aircraft, the sum of (a) the cash
purchase price payable or paid by the Borrower or the applicable Aircraft Owning
Subsidiary, as the case may be, or, in the case of the acquisition of an
Aircraft Owning Subsidiary, paid by the Borrower or a Subsidiary thereof (in any
case, the “buyer”) to the seller of such Aircraft or Aircraft Owning Subsidiary
(in either case, the “seller”), net of any amounts to be paid or transferred by
the seller to the purchaser in connection therewith, plus (b) the amount of all
Deposit and Maintenance Reserve balances under the applicable Lease at the time
of such acquisition (excluding any letter of credit or other non-cash Deposit or
Maintenance Reserve balances) plus (c) any Monthly Rent paid by the applicable
Lessee prior to the Transfer Date that is allocated to the Borrower or the
applicable Aircraft Owning Subsidiary and set off against the amounts described
in clause (a) above.

 

“Refinancing” means an asset-backed offering (whether term or interim financing)
sponsored by any ALC Party, and backed by Aircraft and Leases and additional
aircraft and leases similar thereto, if applicable, or any other refinancing by
the Borrower or any Aircraft Subsidiary of any Aircraft other than pursuant to
this Agreement.

 

“Register” means the register of the holders from time to time of the Notes and
each Lender, maintained by the Agent pursuant to Section 10.07 hereof.

 

“Reimbursement Amount” is defined in Section 3.03(a).

 

“Related Property” means with respect to any Aircraft or any Lease, as
applicable, (a) any and all options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
indemnifications, guarantees, licenses and permits of the Borrower and/or the
applicable Aircraft Subsidiaries in connection with such Aircraft or Lease,
(b) any and all purchase and sale agreements and/or other evidence of transfer
of such Aircraft or such Leases from the applicable Seller to the Borrower or,
if applicable, an Aircraft Subsidiary, and any and all other general intangibles
delivered in connection with such transfer and (c) any and all Supporting
Obligations, income, proceeds, rent, deposits and reserves related thereto and
all other amounts payable to the Borrower and/or the applicable Aircraft
Subsidiaries but not received in connection therewith by the applicable Transfer
Date (including any and all income, rent and proceeds and all other such amounts
due and owing to the Borrower and/or the applicable Aircraft Subsidiaries but
not yet received as of such Transfer Date (or which may become due and owing to
the Borrower and/or the applicable Aircraft Subsidiaries after such Transfer
Date) whether or not relating to periods before or after such Transfer Date and
all reserves, whether or not accrued to such Transfer Date).

 

“Release Amount” means, with respect to any Aircraft, at any time, the sum of
(i) the Prepayment Amount for such Aircraft at such time plus (ii) any Sales Fee
payable at such time related to such Aircraft (unless payment thereof is waived
by the Servicer) plus (iii) all other amounts then due and owing under the Loan
Documents that are to be paid at such time ahead of

 

35

--------------------------------------------------------------------------------


 

the repayments and prepayments of principal on the Loans in accordance with
clause (b) or (c) of Section 3.03, as applicable.

 

“Remaining Lender” is defined in Section 2.02(b).

 

“Rent” means all payments payable by a Lessee to any Person under a Lease,
including, but not limited to, Monthly Rent.

 

“Rent Account” means the “Rent Account” established by the Depositary pursuant
to the Depository Agreement.

 

“Replacement Lender” is defined in Section 11.03(d).

 

“Replacement Servicing Agreement” is defined in Section 7.01(p).

 

“Request” means a request signed by an Authorized Officer of the Borrower and
the Servicer in substantially the form attached hereto as Exhibit F, with
appropriate insertions, or with such other changes as may be reasonably agreed
to by the Agent, which shall, among other things, specify with respect to each
such aircraft the following information:

 

(a)                                 the aircraft manufacturer, type, model and
serial number;

 

(b)                                 the current and proposed country of
registration;

 

(c)                                  the aircraft engine manufacturer and the
aircraft engine serial numbers, type and model;

 

(d)                                 the proposed Lessee;

 

(e)                                  the seller of the aircraft and whether it
is an ALC Party;

 

(f)                                   the proposed Purchase Price and
information on any material modifications (including but not limited to
prospective material modifications) to the aircraft that relate to such Purchase
Price;

 

(g)                                  any available fleet and route information
on the lessee related to such aircraft known to the Borrower or the Servicer at
the time and not subject to applicable nondisclosure obligations;

 

(h)                                 confirmation that addition of the proposed
transaction to the Portfolio will not cause the concentration limits of
Section 2.08 to be breached;

 

(i)                                     whether the Borrower or an Aircraft
Owning Subsidiary will purchase such aircraft (and if an Aircraft Owning
Subsidiary, a description of such Aircraft Owning Subsidiary);

 

(j)                                    if any ALC Party then owns or owned such
aircraft at any time prior to the purchase of such aircraft by the Borrower or,
if applicable, the relevant Aircraft Owning Subsidiary, the dates of such
ownership;

 

36

--------------------------------------------------------------------------------


 

(k)                                 if such aircraft is then subject to a Lien
of record of any Person, information regarding all such Liens including, but not
limited to (i) the name of such lienholder; (ii) a description of the collateral
granted to each such lienholder to secure each such Lien and (iii) the payoff
amount required to satisfy each such Lien;

 

(l)                                     the principal terms of the proposed
Lease, including the term, monthly rent, maintenance reserves (if any), security
deposit (if any), return conditions, early buyout options, extension options,
and, as requested by the Agent, financial and credit information regarding the
proposed lessee, including a six-month payment history on the proposed Lease (if
available to the Borrower or the Servicer after reasonable effort);

 

(m)                             for a lease of an aircraft with the lease in
effect prior to the proposed Transfer Date, a statement that, to the extent such
is known by the Borrower or the Servicer, whether, (i) the lessee has made rent
payments on time under such lease or, if not, a description of any late payments
under such lease of which the Borrower or the Servicer is aware during the
two-year period (or shorter period, if any) prior to such Request and (ii) no
default related to insurance on the aircraft subject to such lease or event of
default of which the Borrower or the Servicer is aware has occurred under such
lease during the six-month period (or shorter period, if any) prior to the date
of such Request or, if not, a description of any such default or event of
default;

 

(n)                                 if the proposed Lease includes maintenance
reserves, a detailed account of the estimated amount of maintenance reserves to
be paid to the Rent Account on the Transfer Date and the amount of maintenance
reserve rates payable under the Lease;

 

(o)                                 if such aircraft was manufactured less than
six (6) months prior to the proposed Transfer Date, information regarding any
inspection of such aircraft by or on behalf of the Borrower, the applicable
Aircraft Subsidiary or the Servicer; and

 

(p)                                 the Borrower shall supplement the Request
with whatever additional information the Agent reasonably requests about the
proposed transaction.

 

“Reserves Account” means the “Reserves Account” established by the Depositary
pursuant to the Depository Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Sale Agreement” means, with respect to any Aircraft, the agreement between the
applicable Seller and the Borrower or the applicable Aircraft Subsidiary, for
(i) the purchase by or contribution to the Borrower or, if applicable, such
Aircraft Subsidiary of the Aircraft, or (ii) the purchase by or contribution to
the Borrower or such Aircraft Subsidiary of an Aircraft Owning Subsidiary, or an
Aircraft Leasing Subsidiary, or (iii) the purchase by or contribution to the
Borrower or, if applicable, such Aircraft Subsidiary of all of the beneficial
interest in a trust that owns such Aircraft, as the case may be, in each case in
form and substance acceptable to the Agent in its reasonable discretion.

 

37

--------------------------------------------------------------------------------


 

“Sales Fee” has the meaning provided in Section 5(b) of the Servicing Agreement
or any replacement thereof in accordance with Section 7.10.

 

“Security Agreement” means the Pledge and Security Agreement, dated as of
May 26, 2010 among ALC, the Borrower, each Aircraft Subsidiary that is a party
thereto and the Collateral Agent, in form and substance satisfactory to the
Agent.

 

“Security Documents” means the Security Agreement and each supplement thereto,
each AS Joinder and Security Agreement Supplement, each Mortgage, each
Additional Collateral Certificate, each Lease Assignment, the Depository
Agreement, each UCC financing statement and each other document (including
without limitation, in relation to any Lease), instrument, agreement or
certificate (including, without limitation, any power of attorney of the Agent)
which the Agent enters into with the Borrower or any Subsidiary thereof or the
Agent requires the Borrower or any Subsidiary thereof to deliver pursuant to the
express terms hereof or otherwise to establish and/or perfect the security
interest of the Collateral Agent on behalf of the Protected Parties in any
Collateral or to otherwise protect the interests of the Protected Parties in any
Collateral or Loan.

 

“Seller” means the Person transferring (i) title to an Aircraft to the Borrower
or, if applicable, an Aircraft Owning Subsidiary, (ii) Capital Stock of an
Aircraft Subsidiary to the Borrower or another Aircraft Subsidiary or (iii) the
beneficial interest in a trust to the Borrower or, if applicable, an Aircraft
Subsidiary, in each case, on a Transfer Date.

 

“Seller Finance Loan” means acquisition financing (whether direct or indirect
and other than Loans) for an Aircraft or an Aircraft Subsidiary provided by the
Seller thereof or any other third party to the Borrower or the corresponding
Aircraft Subsidiary.

 

“Servicer” means Air Lease Corporation in its capacity as “Servicer” under the
Servicing Agreement or any replacement thereof in accordance with Section 7.10.

 

“Servicer Advances” has the meaning provided in Section 4 of the Servicing
Agreement.

 

“Servicer Replacement Event” is defined in the Servicing Agreement.

 

“Servicer’s Fee” shall have the meaning defined in Section 5(a) of the Servicing
Agreement or any similar fee under any replacement thereof in accordance with
Section 7.10.

 

“Servicing Agreement” means the Servicing Agreement, dated as of May 26, 2010
among the Servicer, the Borrower and each Aircraft Subsidiary that becomes a
party thereto or assumes obligations thereunder, as such agreement may be
modified from time to time by any delegations and assumptions pursuant to an AS
Joinder and Security Agreement Supplement.

 

“Settlement Date” means the 21st day of each calendar month commencing July 21,
2010, and the Maturity Date.

 

“Settlement Date Deposit” means, on any Settlement Date, an amount equal to
10.0% of the aggregate Monthly Rent actually collected during the Measuring
Period related to such Settlement Date.

 

38

--------------------------------------------------------------------------------


 

“Six Month Interest Coverage Ratio” means, with respect to any six consecutive
full, one-month Measuring Periods (all six of which occur after the first
Transfer Date), the ratio of (a) the aggregate amount of Monthly Rent (including
any overdue Monthly Rent and interest thereon) actually collected and paid into
the Facility Accounts (excluding Individual AS Accounts) during such Measuring
Periods, plus, without duplication, the aggregate amount of Deposits transferred
during such Measuring Periods to the Rent Accounts or to the Borrower’s Account
to the extent such Deposits transfer is with respect to a Monthly Rent or
overdue Monthly Rent and/or interest thereon, to (b) the aggregate amount of
interest accrued on the Loans during such Measuring Periods (excluding
Aggregated Additional Interest and Aggregated Default Interest), minus any
amounts received by the Borrower during such Measuring Periods under any
Derivatives Agreements, plus any amounts paid by the Borrower during such
Measuring Periods under any Derivatives Agreements.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of Indebtedness, including Contingent Obligations, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond its
ability to pay as such debts and liabilities mature, and (d) such Person is not
engaged in business or a transaction, and such Person is not about to engage in
a business or a transaction, for which the property of such Person would
constitute unreasonably small capital.

 

“Special Loan” is defined in Section 2.03(d).

 

“State of Registration” means, with respect to any Aircraft, the jurisdiction
under the laws of which such Aircraft is registered.

 

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding voting Capital Stock of such other Person
(irrespective of whether at the time Capital Stock of any other class or classes
of such other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person.  Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Borrower.

 

“Subsidiary Lease” means a lease between two Aircraft Subsidiaries.

 

“Successor Servicer” is defined in Section 7.10.

 

“Supermajority Lenders” means Designated Lenders who are holding (or whose
related Conduit Lenders are holding) at least sixty-six and two-thirds percent
(66 2/3%) of the sum of (a) the outstanding principal amount of all Loans and
(b) the unfunded amount of all Allocations.

 

“Support Facility” means any liquidity or credit support agreement or other
facility with a Conduit Lender which relates, either generally or specifically,
to this Agreement (including any agreement to purchase an assignment of or
participation in, or to make loans or other advances in respect of, Notes, Loans
or Advances).

 

39

--------------------------------------------------------------------------------


 

“Support Party” means any bank, insurance company or other entity extending or
having a commitment to extend funds to or for the account of a Conduit Lender
(including by agreement to purchase an assignment of or participation in, or to
make loans or other advances in respect of, Notes, Loans or Advances) under a
Support Facility.

 

“Supporting Obligation” means a letter-of-credit right, guarantee or other
secondary obligation supporting, or any Lien securing, the payment or
performance of one or more receivables, accounts, chattel paper, general
intangibles, documents, instruments or investment property.

 

“Taxes” means all income, stamp, documentary, license, qualification, franchise,
sales, use, receipts, ad valorem, business, personal property, value added,
excise or other taxes, duties, levies, imposts, charges, assessments, fees,
tolls, occupation fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Entity, and all
interest, penalties or similar liabilities with respect thereto.

 

“Termination Date” means the date on which all outstanding Obligations
(excluding unmatured contingent obligations) have been paid in full in cash and
the Availability Expiration Date has occurred.

 

“Title Warranty Agreement” means, with respect to any Aircraft, a Sale Agreement
or any other agreement between the applicable Seller and the Borrower or, if
applicable, an Aircraft Subsidiary, with respect to, among other things,
warranty of title of such Aircraft to the Borrower or the applicable Aircraft
Owning Subsidiary, redacted to the extent required by applicable confidentiality
provisions and in each case in form and substance acceptable to the Agent in its
reasonable discretion.

 

“Transfer Date” means, with respect to any Aircraft, the date on which (i) a
Loan is Advanced in connection with the direct or indirect acquisition of such
Aircraft by the Borrower, or an Aircraft Subsidiary or (ii) such Aircraft is
added to the Portfolio by the application of the Prefunded Equity Amount in
accordance with Section 2.01(g).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any financing statement or
by reason of any provisions of law, the attachment of a security interest or the
perfection or the effect of perfection or non-perfection of the security
interests granted to the Collateral Agent pursuant to the applicable Loan
Document is governed by the Uniform Commercial Code as in effect in a
jurisdiction of the United States other than New York, UCC means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions of each Loan Document and any financing statement
relating to such attachment, perfection or effect of perfection or
non-perfection.

 

“Unfunded Advance” is defined in Section 2.03(d).

 

“United States” means the United States of America.

 

“Unused Allocated Amount” means, with respect to any Lender as of any date of
determination, the amount by which (i) the then applicable Allocation (as may be
increased as

 

40

--------------------------------------------------------------------------------


 

provided in Section 2.01(c) regardless of the effectiveness of such increase, if
such ineffectiveness is solely due to and to the extent provided in the last
sentence of Section 2.01(c)(i)) of such Lender exceeds (ii) the aggregate
principal amount of all of such Lender’s outstanding Loans.

 

“Unutilized Fee” is defined in Section 3.05.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
under Section 7701(a)(30) of the Code.

 

“U.S. Withholding Taxes” means all Taxes required to be collected by the United
States by way of withholding.

 

“Wire Memo” is defined in the Depository Agreement.

 

SECTION 1.02              Rules of Interpretation.  The following rules apply to
this Agreement:

 

(a)                                 the singular includes the plural and the
plural includes the singular;

 

(b)                                 “include” and “including” are not limiting;

 

(c)                                  “hereby,” “herein,” “hereof,” “hereunder,”
“this Agreement,” or other like words refer to this Agreement;

 

(d)                                 a reference to any agreement or other
contract includes amendments, supplements, amendments and restatements and other
modifications;

 

(e)                                  a reference to a law includes any amendment
or modification to such law and any rules or regulations issued thereunder or
any law enacted in substitution or replacement therefor;

 

(f)                                   a reference to a Person includes its
permitted successors and assigns;

 

(g)                                  a reference herein to an Article, Section,
Exhibit or Schedule without further reference is to the relevant Article,
Section, Exhibit or Schedule of this Agreement;

 

(h)                                 any reference herein to the purchase of an
Aircraft by the Borrower shall also mean the purchase of Aircraft Subsidiary by
the Borrower if the Borrower purchases an Aircraft Subsidiary that owns such
Aircraft;

 

(i)                                     time shall be of the essence with
respect to the performance of all obligations; and

 

(j)                                    all obligations are continuing
obligations.

 

41

--------------------------------------------------------------------------------


 

ARTICLE II

 

ALLOCATIONS, ADVANCES AND NOTES

 

SECTION 2.01     Allocations and Advances.  (a) On terms and subject to the
conditions of this Agreement, including clauses (b) and (f) below and Article V,
from time to time on any Business Day occurring on and after the Closing Date,
but before the Availability Expiration Date, each Designated Lender agrees to
make revolving loans (the “Loans”) to the Borrower equal to such Designated
Lender’s Loan Percentage of the aggregate amount of the Advance of Loans to be
made on such day.  The Lenders have no obligation to make any Advance hereunder
(i) except as expressly set forth in this Agreement and (ii) until the Prefunded
Equity Amount has been fully applied by the Borrower in accordance with
Sections 2.01(c)(iii) and 2.01(g).  Subject to the terms and conditions of this
Agreement, amounts borrowed under this Section 2.01 may be repaid and reborrowed
during the Availability Period.

 

(b)           No Advance made with respect to any Aircraft shall:

 

(i)            with respect to such Aircraft, exceed 85% of the Purchase Price
of such Aircraft;

 

(ii)           with respect to any approved Financed Modification relating to
such Aircraft, exceed the lesser of (A) 75.0% of the cost of such approved
Financed Modification and (B) 65.0% of the increase in value of such Aircraft
related to such Financed Modification, such increase in value being the
arithmetic average of the increase in value attributed to such Financed
Modification as set forth in the three (3) “grossed up” Independent Appraisals
delivered in the Funding Package related to such Aircraft (or such lesser
percentage as the Agent may decide in its sole and absolute discretion at the
time the Agent approves the Advance to acquire such Aircraft as set forth in
Section 5.02);

 

(iii)          when added to the aggregate amount of the Loans then outstanding,
exceed the least of (A) the Maximum Facility Amount, (B) the Advance Borrowing
Base and (C) 75% of the Purchase Price of all Aircraft then in the Portfolio
(including, for purposes of this Section 2.01(b)(iii)(C), the Aircraft to be
funded) plus 65% (or such lesser amount, as the case may be) of the increase in
value attributed to each Financed Modification then actually funded as provided
in Section 2.01(b)(ii);

 

(iv)          when added to the aggregate amount of the Loans then outstanding,
cause a Collateral Deficiency or fail to completely cure any existing Collateral
Deficiency; or

 

(v)           with respect to the portion of the Advance funded by any Lender,
when aggregated with all Loans then outstanding that were made by such Lender
(including, with respect to any Granting Lender, any such Loans made by any

 

42

--------------------------------------------------------------------------------


 

Conduit Lender designated by such Granting Lender pursuant to Section 2.04),
exceed the Allocation of such Lender.

 

(c)           Increases in Maximum Facility Amount and Allocations; Additional
Allocations.

 

(i)            At any time that no Facility Default, Facility Event of Default,
Amortization Event or Servicer Replacement Event has occurred and is continuing,
and prior to the Availability Expiration Date, the Borrower may, upon notice to
and the consent of (x) the Agent (which consent may be withheld in its sole and
absolute discretion) and (y) the Majority Lenders (A) request that the then
Maximum Facility Amount be increased to an amount set forth in such written
notice and (B) obtain additional Allocations from the Designated Lenders and/or
new lenders that meet the requirements of an Eligible Assignee (each a “New
Lender”); provided that the consent of the Majority Lenders shall not be
required if, after the requested increase, the Maximum Facility Amount is less
than or equal to $2,000,000,000.  No such increase in the Maximum Facility
Amount shall be effective until the corresponding increase in the Prefunded
Equity Amount has been fully applied as provided in Section 2.01(c)(iii). 
Notwithstanding the foregoing or anything in this Agreement to the contrary, no
Allocation with respect to a Lender shall be increased without such Lender’s
written consent.

 

(ii)           If and to the extent that any Lenders and/or New Lenders agree,
in their sole discretion, to provide any additional Allocations contemplated in
clause (i) above, (A) each such Person shall execute and deliver a New
Allocation Agreement, (B) subject to the second sentence of
Section 2.01(c)(iii), the Maximum Facility Amount shall be increased by the
amount of the additional Allocations agreed to be so provided, and (C) at such
time and in such manner as the Borrower and the Agent shall agree (x) the
Lenders (including all New Lenders) shall assign and assume outstanding Loans so
as to cause the amounts of Loans held by each Lender to conform to its adjusted
Loan Percentage of the Loans and (y) the Loan Percentages of the respective
Lenders in respect of the increased Allocations shall be proportionally adjusted
and such adjustment shall be recorded in the Register.  The Borrower shall
execute and/or deliver any additional Notes, other amendments or modifications
to any Loan Document, and any other certificates, consents or legal opinions as
the Agent may reasonably request.  Nothing contained in this Section or
otherwise in this Agreement is intended to commit any Lender or any Agent to
provide any portion of any such additional Allocations or Loans.

 

(iii)          Upon any increase of the Maximum Facility Amount as described in
this Section 2.01(c), the Prefunded Equity Amount shall be increased to maintain
the initial relative proportion between the Maximum Facility Amount and the
Prefunded Equity Amount (which, for the avoidance of doubt, is 7.69:1.00).  No
such increase in the Maximum Facility Amount shall be effective until the
corresponding increase in the Prefunded Equity Amount has been

 

43

--------------------------------------------------------------------------------


 

applied by the Borrower as provided in Section 2.01(g).  Upon any such increase,
the application of the increased Prefunded Equity Amount shall occur after
funded Advances fully satisfy the prior Maximum Facility Amount and before the
funding of Advances against Allocations related to the increased Maximum
Facility Amount.

 

(d)           The Borrower will use or cause the corresponding Aircraft Owning
Subsidiary to use the proceeds of each Advance to (i) purchase an Aircraft and
related Lease for the Purchase Price thereof, (ii) purchase an Aircraft
Subsidiary that owns an Aircraft and related Lease for the Purchase Price of
such Aircraft, (iii) purchase all of the beneficial interest in a trust that
owns such Aircraft for the Purchase Price thereof or (iv) partially fund on the
date of substantial completion thereof a Financed Modification that has been
approved for financing by the Agent at the time that the Agent approved the
Advance to acquire the applicable Aircraft as set forth in Section 5.02.  In the
event that the amount of an Advance plus the Parent Contribution related to an
Aircraft exceeds the net cash amount to be paid to the applicable Seller on the
Transfer Date, the excess amount (A) shall be paid to the applicable Deposit
Account to the extent that the Deposits were offset against the purchase price
of such Aircraft or to the extent that the cash Deposit balance under the
applicable Lease exceeds the amounts transferred into such accounts on the
applicable Transfer Date, (B) shall be paid to the Rent Account to the extent
that Maintenance Reserves were offset against the Purchase Price of such
Aircraft, (C) if the obligation to purchase the Aircraft or Aircraft Subsidiary
was secured by a deposit paid by the Servicer or any Affiliate thereof, shall be
paid to the Servicer or at its direction to the extent of such deposit and
(D) to the extent any amount remains after application of clauses (A), (B) or
(C) shall be deposited in the Rent Account.

 

(e)           In connection with the transactions on any Transfer Date, the
Borrower may request from the Agent an extension of time in performing its
obligations (or shorten the notice requirements) under clause (a) of
Section 2.03 and the Agent may in its sole discretion grant or deny such
request.

 

(f)            Nothing contained herein shall in any way obligate any Lender to
make an Advance unless the condition set forth in Section 5.02(a)(iii) has been
satisfied and nothing contained herein shall in any way obligate any Conduit
Lender to make any Advance.

 

(g)           The Prefunded Equity Amount shall be applied in the following
manner: (i) contribution of cash to the Borrower or an Aircraft Subsidiary to be
applied to the purchase of Aircraft in accordance with the terms hereof and/or
(ii) an equity contribution of Aircraft to the Borrower or an Aircraft
Subsidiary in a manner that satisfies the terms of this Agreement, including but
not limited to Section 5.02, and which is documented with a Sale Agreement or a
Bill of Sale.  For purposes of determining the application of the Prefunded
Equity Amount, Aircraft added to the Portfolio shall be valued at the Aircraft
Value at the Transfer Date for such amount.  For the purposes of clarity, an
Aircraft may be funded in part by application of the Prefunded Equity Amount as
provided in this Section 2.01(g) and in part by Advances and a Parent
Contribution as provided in this Section 2.01, provided that after giving effect
to the acquisition of such

 

44

--------------------------------------------------------------------------------


 

Aircraft all of the then-effective Prefunded Equity Amount shall have been
applied in accordance with this Agreement.

 

SECTION 2.02     Optional Extensions of Availability Period.  (a) The Borrower
may request, by notice to the Agent not less than 60 days prior to the
Availability Expiration Date then in effect, that the Availability Period be
extended.  Upon receipt of such notice by the Agent, the Agent shall promptly
(but in no event later than 5 Business Days after receipt thereof) notify each
Designated Lender of such request, and each Designated Lender shall notify the
Borrower and the Agent not more than 15 Business Days after the date on which
the Agent shall have received the Borrower’s request (which date shall be set
forth in the notice of such request given by the Agent) of its election so to
extend or to not extend the Availability Period.  Any Designated Lender that
does not timely notify the Agent of an election shall be deemed to have elected
not to extend such Availability Period.  If a Designated Lender elects to extend
the Availability Period it shall be deemed to do so with respect to all of its
Allocation.

 

(b)           If one or more Designated Lenders shall have elected, or shall be
deemed to have elected, not to extend the Availability Period in accordance with
clause (a) above, then the Agent shall so advise the Borrower and the remaining
Lenders (each a “Remaining Lender”), and the Borrower may, with the approval of
the Agent, designate one or more Remaining Lenders (that are Designated Lenders)
or Eligible Assignees willing to extend Allocations in accordance with the
Borrower’s request and in an aggregate amount equal to the sum of the
Allocations of the Designated Lenders who have, or have been deemed to have,
elected not to extend the Availability Period.  Each Designated Lender who
elects, or who is deemed to elect, not to extend the Availability Period, in
each case in accordance with clause (a) above, shall assign all of its
Allocation and Loans and its Conduit Lender, if any, shall assign all of its
Loans to any and all such Remaining Lenders or Eligible Assignees, as the case
may be, designated as provided above, so as to cause the Allocation and
outstanding Loan of each such Remaining Lender or Eligible Assignee, as the case
may be, to be the amount as provided in this clause (b).  The purchase price to
be paid for such Loans shall be the amount of the outstanding principal amount
of such Lender’s Loans at such time together with accrued and unpaid interest,
fees and Break Cost, if any, in respect thereof plus all other amounts owed to
such Lender by the Borrower under the Loan Documents.  Each of such assigning
Lender and each such Remaining Lender or Eligible Assignee, as the case may be,
shall execute an Assignment and Assumption Agreement evidencing such
assignment.  The Allocation of such Eligible Assignee shall become effective,
and such Eligible Assignee shall become a Designated Lender hereunder, on the
Availability Expiration Date then in effect for the Lenders who have, or have
been deemed to have, elected not to extend the Availability Period (and any
Remaining Lender shall remain a Lender and any new Allocation and Loan assigned
to it under this clause (b) shall become effective on such Availability
Expiration Date).

 

(c)           The Borrower shall deliver (i) to each Remaining Lender that
increases its Allocation under clause (b) above, if such Lender has previously
been issued a Note by the Borrower under this Agreement, on the Availability
Expiration Date in effect for the Lenders who have, or have been deemed to have,
elected not to extend the Availability Period, a new Note or an amendment to
such existing Note (subject to the return to the

 

45

--------------------------------------------------------------------------------


 

Borrower of any existing Note), as requested by such Lender, to reflect any
increase in its Allocation and (ii) to each Eligible Assignee that takes by
assignment under clause (b) above (upon request of such Eligible Assignee), on
the Availability Expiration Date in effect for the Lenders who have, or have
been deemed to have, elected not to extend the Availability Period, a Note as
provided in Section 2.05.

 

(d)           If, after giving effect to any increase in the Allocations of one
or more Remaining Lenders and any assignments to or new Allocations of one or
more Eligible Assignees, in each case, pursuant to clause (b) above, the
extension of the Availability Period as provided in this Section 2.02 would not
have been approved by Lenders and Eligible Assignees holding Allocations equal
in the aggregate to 100% of the Maximum Facility Amount, then the Availability
Period shall not be extended but shall continue in effect until the Availability
Expiration Date and shall then terminate.  If, after giving effect to any
increase in the Allocations of one or more Remaining Lenders and any assignments
to or new Allocations of one or more Eligible Assignees, in each case, pursuant
to clause (b) above, the extension of the Availability Period as provided in
this Section 2.02 would have been approved by Remaining Lenders and Eligible
Assignees holding Allocations equal in the aggregate to 100% of the Maximum
Facility Amount, then the Availability Period with respect to the Allocations of
such Remaining Lenders and Eligible Assignees shall continue until the date
which is provided in the notice of the Borrower as set forth in
clause (a) above, as to such Lenders, and the term “Availability Expiration
Date”, as used herein, shall mean the last day of such extended period.

 

SECTION 2.03     Advancing Loan Proceeds.  (a) The making of each Advance by
each Lender hereunder shall be subject to receipt by the Agent of a Notice of
Borrowing not later than 11:00 a.m. (New York City time) on the third Business
Day prior to the date of the proposed Transfer Date.  Advances to fund an
approved Financed Modification shall be made upon receipt by the Agent of a
Notice of Borrowing not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the date of the proposed Advance, together with all
information with respect thereto reasonably requested by the Agent (including,
but not limited to evidence of the expected or actual cost (including but not
limited to invoices) of such Financed Modification and evidence of substantial
completion of such Financed Modification), in each case in form and substance
satisfactory to the Agent.  Upon receipt of such Notice of Borrowing (but in no
event later than the end of the day the Agent receives such Notice of
Borrowing), the Agent shall notify each applicable Designated Lender of the
amount of the Advance to be made by such Designated Lender on such Transfer Date
by delivering an Agent’s Financing Notice to such Designated Lender.  At the
time the Agent delivers to each Designated Lender an Agent’s Financing Notice,
the Agent shall deliver to each Lender a copy of the related Request sent to the
Agent by the Borrower.  Each Designated Lender shall make its Advance, or
instruct (followed by reasonably diligent attention to such instruction until
such time as the Agent shall have received such Advance) its correspondent bank,
if any, to make its Advance, or cause the Conduit Lender it sponsored or for
which it acts as a Support Party, if any, to make its Advance, to the Agent
Account by 2:00 p.m. (New York City time) on the Prefunding Date to be forwarded
by the Agent to the Prefunding Account by the end of such Business Day (and, if
such Advance has been wired but not received by the time required hereby, the
applicable Designated Lender shall immediately provide confirmation that such
Advance has been made, which confirmation may be accomplished by providing a
SWIFT confirmation or Fed Reference

 

46

--------------------------------------------------------------------------------


 

Number), which, unless extended in accordance with the following sentences,
shall be the Business Day immediately preceding the date of the proposed
Transfer Date to the Agent Account.  Subject to the fulfillment of the
conditions as set forth in Section 5.02 for such Advance (as may be modified by
Section 5.03), and to the Agent’s receipt of each Lender’s Advance from such
Lender, the Agent shall on the relevant Transfer Date make available to the
Borrower at such account in the United States designated by the Borrower, the
amount of such Advance in immediately available funds via wire transfer. 
Notwithstanding the preceding sentence, and subject to clause (b) below, the
Borrower may request (i) the Transfer Date be extended to a date specified in
writing by the Borrower to the Agent, which request the Agent may grant in its
sole and absolute discretion and (ii) the Lenders make available the amount of
such Prefunding Advance in the Prefunding Account for a period of time no
greater than five (5) Business Days prior to the applicable Transfer Date.  Such
amounts contemplated in this Section 2.03 to be held in the Prefunding Account
shall be invested overnight at the Borrower’s risk and direction in Permitted
Investments (the proceeds of which shall be for the account of the Borrower) in
accordance with the Depository Agreement.  If the conditions of Section 5.02 are
not satisfied, deferred pursuant to Section 5.03 or waived in accordance with
this Agreement on such Transfer Date, as such Transfer Date may be extended in
accordance with clause (i) above, any amounts advanced by the Lenders pursuant
to this clause (a) shall be returned to the Agent Account to be forwarded by the
Agent to the applicable Lenders and any amounts advanced by ALC pursuant to
Section 5.02(b) shall be returned to ALC, in either case on such proposed
Transfer Date (or, if after 2:00 p.m. New York time, on the next Business Day). 
Any amounts made available pursuant to clause (ii) above shall accrue interest
as provided in Section 3.04(a)(i) and (ii).

 

(b)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  Following delivery of such Notice of Borrowing, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by any such
Lender as a result of any failure to fulfill, on or before the proposed Transfer
Date specified in the Notice of Borrowing, the conditions set forth in
Section 5.02 (subject to deferral, modification or waiver thereof as provided in
this Agreement), including any loss, cost or expense incurred by reason of the
liquidation or re-employment of deposits or other funds acquired by the Lenders
to fund the Advances to be made pursuant to clause (a) above.  The applicable
Lender shall furnish to the Borrower a written notice specifying the loss, cost
or expense claimed, which shall include reasonable supporting calculations.  Any
such loss, cost or expense shall be paid within two (2) Business Days after the
Borrower receives such notice.

 

(c)           Each Lender may, if it so elects, fulfill its obligation to make
Loans hereunder by causing one of its foreign branches (or an international
banking facility created and controlled by such Lender) to make or maintain such
Loan; provided that such Loan shall nonetheless be deemed to have been made and
to be held by such Lender, and the obligation of the Borrower to repay such Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility.

 

(d)           If any Lender fails to fund an Advance to the account designated
by the Agent as required by Section 2.03(a) (“Unfunded Advance”), then the Agent
shall

 

47

--------------------------------------------------------------------------------


 

immediately give notice to the Borrower and the Servicer of such failure.
Promptly after the receipt of such notice (and in no event more than five
(5) Business Days from the receipt of such notice from the Agent) the Borrower
will: (i) notify the Agent that the applicable Advance should not be made,
(ii) cause such Defaulting Lender to assign all its interests, rights and
obligations under this Agreement to an assignee, as provided in Section 2.09(d),
provided that such assignee will fund the Unfunded Advance within one
(1) Business Day after the completion of such assignment, or (iii) notify the
lender that the Unfunded Advance will be funded, within one (1) Business Day by
(x) an increase in the Parent Contribution (an “Extra Parent Contribution”)
and/or (y) subject to the consent of the Agent, not to be unreasonably withheld
or delayed, a Loan (“Special Loan”) from another Lender or Lenders.  The amounts
held in the Prefunding Account until the Borrower gives such notice shall be
invested overnight at the Borrower’s risk and direction in Permitted Investments
(the proceeds of which shall be for the account of the Borrower) in accordance
with the Depository Agreement and shall accrue interest as provided in
Section 3.04(a)(i) and (ii).  In no event shall a Lender be required to make a
Prefunding Advance for any longer than five (5) Business Days.  Upon any notice
from the Borrower that the applicable Advance should not be made, the Agent
shall return all Advances made by the non-defaulting Lenders pursuant to the
applicable Notice of Borrowing.  At the request of any Lender who made a Special
Loan, the Loan Percentages of such Lender and the Defaulting Lender shall be
proportionally adjusted to reflect such Special Loan and such adjustment shall
be recorded in the Register. At the request of ALC and subject to the consent of
the Agent, not to be unreasonably withheld, any Lender may pay ALC the Extra
Parent Contribution, which will, upon such transaction be considered a Special
Loan.

 

(e)           Subject to Section 4.02, Prefunding Advances and Loans shall be
LIBOR Advances and LIBOR Loans, respectively, unless the Cash London Interbank
Offered Rate or the London Interbank Offered Rate, as applicable, are no longer
available or quoted, in which case Prefunding Advances and Loans shall be Base
Rate Advances and Base Rate Loans until such time that the Cash London Interbank
Offered Rate or the London Interbank Offered Rate, as applicable, is available
and quoted.

 

SECTION 2.04     Conduit Lenders.  Notwithstanding anything to the contrary
contained herein, any Designated Lender (a “Granting Lender”) may grant to its
Eligible Conduit Lender, identified in writing from time to time by the Granting
Lender to the Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to Section 2.01; provided that (i) no Conduit
Lender shall be committed to provide any Advance or have any obligation to pay
any amount in excess of amounts available to such Conduit Lender after paying or
making provision for the payment of its commercial paper and related amounts and
nothing herein shall constitute a commitment to make an Advance or pay any other
obligation by any Conduit Lender, and (ii) if a Conduit Lender elects not to
exercise such option or otherwise fails to provide all or any part of such
Advance or any other obligation, the Granting Lender shall be obligated to make
such Advance or pay such other obligation pursuant to the terms hereof on the
date such Advance is to be made or other obligations paid, without notice or
demand from Borrower.  For the avoidance of doubt, no action or inaction by any
Conduit Lender will excuse any of the obligations of any Designated Lender as
provided herein, including, but not limited to,

 

48

--------------------------------------------------------------------------------


 

the obligations to make timely Advances, as provided in Section 2.01 and
Section 2.03.  The making of an Advance by a Conduit Lender hereunder shall
utilize the Allocation of the related Granting Lender to the same extent, and as
if, such Advance were made by such Granting Lender.  No Conduit Lender shall
have an Allocation hereunder.  Each Granting Lender listed in Schedule I under
the heading “Granting Lender” hereby designates each entity listed opposite such
Granting Lender’s name in such Schedule as its Conduit Lenders, each of which
is, as of the date hereof, an Eligible Conduit Lender with respect to such
Granting Lender.  For the avoidance of doubt, no Conduit Lender shall be
obligated to make any Advance hereunder.

 

SECTION 2.05     Notes.  (a) Upon the request of any Lender, the principal
amount of the Loans of such Lender shall be evidenced by a promissory note of
the Borrower maturing on the Maturity Date and designated as a Note.  Each
Designated Lender who shall so request shall be issued a Note, in a maximum
principal amount equal to such Lender’s Allocation.  Each Conduit Lender who
shall so request shall be issued a Note in the amount of the Loans of such
Conduit Lender and the Note of the Granting Lender shall be reduced by such
amount.  At the request and at the sole cost and expense of the Borrower, when
the Borrower has paid a Note in full and the applicable Lender no longer has any
Allocation outstanding, such Lender will promptly return such Note to the Agent,
who will return such Note to the Borrower, against receipt therefor, marked
“PAID IN FULL.”

 

(b)           If any Note shall become mutilated, destroyed, lost or stolen, the
Borrower shall, upon the written request of the holder of such Note, execute and
deliver to the Agent, who shall endorse and deliver to the applicable Lender in
replacement thereof, a new Note, payable to the same holder in the same
principal amount and dated the same date as the Note so mutilated, destroyed,
lost or stolen.  If the Note being replaced has become mutilated, such Note
shall be surrendered to the Borrower for cancellation.  If the Note being
replaced has been destroyed, lost or stolen, the holder of such Note shall
furnish to the Borrower such indemnity as may be reasonably required by the
Borrower to hold the Borrower harmless and evidence reasonably satisfactory to
the Borrower of the destruction, loss or theft of such Note and of the ownership
thereof; provided that if the holder of such Note is a Designated Lender, the
written undertaking of the Lender shall be sufficient indemnity for the purposes
of this clause (b).

 

SECTION 2.06     Reduction of Maximum Facility Amount.  The Borrower may, upon
five (5) Business Days’ written notice to the Agent, irrevocably reduce the
Maximum Facility Amount, provided that after such reduction the Maximum Facility
Amount shall not be less than the sum of the aggregate principal balance of the
Loans that would be outstanding after the effectiveness of such reduction.  Any
such reduction shall reduce the unfunded Allocation, if any, of each Lender
proportionately.  Upon any such decrease in the Maximum Facility Amount, so long
as such reduction occurs on or prior to the date that is six (6) months prior to
the Availability Expiration Date, the Prefunded Equity Amount shall be decreased
to maintain the initial relative proportion between the Maximum Facility Amount
and the Prefunded Equity Amount; provided, however, that the Prefunded Equity
Amount shall not be decreased below $100,000,000.  In the event that the amount
of the Prefunded Equity Amount funded at such time exceeds the reduced Prefunded
Equity Amount, such excess shall be refunded as provided in clause seventh of
Section 3.03(a).  Notwithstanding the foregoing, the Maximum Facility Amount may
only be reduced to the extent that such reduction does not cause a breach of (or
any

 

49

--------------------------------------------------------------------------------


 

increase in any existing breach of) the criteria set forth in Schedule II
hereto, such criteria to be tested on the date of the proposed reduction of
Maximum Facility Amount based upon the proposed reduced Maximum Facility Amount.

 

SECTION 2.07     Termination of Availability Period Upon Servicer Replacement
Event.  If (i) a Servicer Replacement Event shall have occurred or (ii) an
Amortization Event described in clause (a) or (b) of the definition thereof
shall have occurred, then the Availability Period shall immediately end and the
Availability Expiration Date shall have occurred.

 

SECTION 2.08     Concentration Limits; Eligibility Criteria.  The Borrower will
only acquire aircraft for inclusion in the Portfolio and lease such aircraft, so
as not to breach (at the time of such acquisition or commencement of any Lease)
the criteria set forth in Schedule II hereto.  Such criteria shall only be
waived by the Agent upon the approval of the Supermajority Lenders.

 

SECTION 2.09     Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(a)           such Defaulting Lender’s consent or approval will not be required
for any action or inaction by any Lender, the Agent, the Borrower, any Aircraft
Subsidiary or the Servicer and the Loan Percentage of such Defaulting Lender
shall not be included in determining whether the other Lenders, the Agent, the
Borrower, any Aircraft Subsidiary or the Servicer may take any action or refrain
from taking any action hereunder (including any consent to any amendment or
waiver pursuant to Section 11.01), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
materially and adversely affects such Defaulting Lender to a greater extent than
the other affected Lenders shall require the consent of such Defaulting Lender;

 

(b)           that Defaulting Lender will not be entitled to Unutilized Fees for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender);

 

(c)           the Borrower may, at its sole expense and effort, upon notice to
such Defaulting Lender and the Agent, require such Defaulting Lender to assign
and delegate (in accordance with and subject to the restrictions contained in
Section 11.03 related to assignments, provided that if the Agent is a Defaulting
Lender the Agent’s consent will not be required to such assignment), together
with all Loans held by any related Conduit Lender, all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations; and (ii) such assigning Defaulting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and accrued
interest thereon, accrued fees (except for Break Costs with respect to such
assignment, which shall be considered waived by such Defaulting Lender) and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding

 

50

--------------------------------------------------------------------------------


 

principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(d)           as long as the Defaulting Lender’s Loans and Allocation have not
been assigned, as provided in Section 2.09(c), a Defaulting Lender may cease to
be a Defaulting Lender upon: (i) the payment of any amounts owing by that
Defaulting Lender to the Agent hereunder; (ii) the assignment to the Defaulting
Lender of the Special Loans made by any Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, provided that such
Loans, once assigned to the Defaulting Lender, shall not be considered Special
Loans, and provided further that any Lender who made such Special Loan will
assign such Special Loans to the Defaulting Lender upon payment of the principal
of such Special Loans and the accrued interest and fees thereon; and (iii) the
payment of all Extra Parent Contributions that were made by ALC as a result of
such Defaulting Lender’s breach of its obligations under this Agreement,
provided that once such payments are made such Extra Parent Contribution shall
be considered Loans of the Defaulting Lender.  Following any assignment of any
Loan provided herein the Loan Percentages of all Lenders shall be proportionally
adjusted to reflect such assignments and such adjustment shall be recorded in
the Register; and

 

(e)           no action taken by the Agent, the Borrower, any Lender or ALC in
accordance with Sections 2.09(a) through (c) shall be deemed to be a waiver of
any right that the Borrower, the Agent or any other Lender may have against such
Defaulting Lender.

 

ARTICLE III

 

PAYMENTS

 

SECTION 3.01     Voluntary Prepayments.  The Borrower shall have the right to
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that the Borrower shall have given prior notice to the Agent by
10:00 a.m., at least three (3) Business Days prior to the date of prepayment. 
Each notice of prepayment shall specify the prepayment date and the principal
amount to be prepaid.  Each notice of prepayment shall be irrevocable and shall
commit the Borrower to prepay the Loans by the amount stated therein on the date
stated therein.  All voluntary prepayments made under this Section 3.01 shall be
applied in accordance with clause (a), (b) or (c) of Section 3.03, as
applicable, and shall be accompanied by accrued interest on the principal amount
being prepaid to the date of payment together with any amounts owed to any
Lender pursuant to Section 4.04 hereof.  Within the foregoing limits, Borrower
may borrow hereunder, may prepay or repay Loans from time to time and may
reborrow pursuant to the terms hereof.

 

SECTION 3.02     Mandatory Prepayments.  The Borrower shall repay in full the
unpaid principal amount of each Loan upon the Maturity Date.  Prior thereto,
payments and prepayments of the Loans shall be made as set forth in Section 3.01
and this Section 3.02.  All repayments and prepayments set forth below (other
than clause (b) below) shall be applied in accordance with clause (b) or (c) of
Section 3.03, as applicable.  All repayments and

 

51

--------------------------------------------------------------------------------


 

prepayments set forth in clause (b) below shall be made to the Lender owed such
amounts.  All payments under this Section 3.02 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment together
with any amounts owed to any Lender pursuant to Section 4.04 hereof.

 

(a)                                 On each of the first two Interim Repayment
Dates, the Borrower shall repay a principal amount of the Loans equal to the
excess (if any) of (A) the aggregate principal amount of the Loans outstanding
as of such Interim Repayment Date over (B) the Permitted Interim Outstanding
Principal Amount applicable to such Interim Repayment Date.  On the third
Interim Repayment Date, the Borrower shall repay, and there shall become due and
payable, the remainder of the aggregate outstanding principal amount of the
Loans and all other Obligations due under the Loan Documents.  The Agent may,
upon the consent or request of Supermajority Lenders, extend any of the
foregoing payment dates on terms satisfactory to such Lenders (in their sole
discretion); provided that any such extension shall not extend the final Interim
Repayment Date beyond the Maturity Date.

 

(b)                                 With respect to the affected Loans only,
such Loans shall be prepaid, following an Illegality Event in accordance with
Section 4.01.

 

(c)                                  Following the occurrence of an Event of
Loss with respect to an Aircraft, on the date specified in Section 7.09, the
Borrower shall prepay to the applicable Additional Collateral Account an
aggregate amount equal to the Prepayment Amount for such Aircraft.

 

(d)                                 Following the occurrence of a Facility Event
of Default and acceleration of the Loans as provided in this Agreement, the
Borrower shall repay all outstanding Loans and all other Obligations due under
the Loan Documents immediately.

 

(e)                                  If the Borrower Disposes of any Aircraft,
subject to the proviso contained in Section 3.03(b), on or before the first
Settlement Date to occur after receipt of the proceeds of such Disposition, the
Borrower shall repay a portion of the principal amount of the Loans in an
aggregate amount equal to the Prepayment Amount for such Aircraft.

 

(f)                                   If any Monthly Report indicates that a
Collateral Deficiency exists, the Borrower shall by the third Settlement Date
immediately following the date of delivery of such Monthly Report do either or
both of the following:  (x) pay an amount to the Borrower’s Account for further
credit to the applicable Facility Account sufficient so that, after application
of funds on such third Settlement Date in accordance with Section 3.03, such
Collateral Deficiency no longer exists or (y) provided that the Availability
Period Expiration Date has not occurred, pledge additional collateral acceptable
to (i) the Agent and (ii) if such additional collateral is not either an
aircraft that meets the eligibility criteria set forth in Schedule II or Cash
Collateral, the Supermajority Lenders, in their sole discretion, in such amounts
so that such Collateral Deficiency no longer exists.  At any time on and after
the Availability Period Expiration Date, the Borrower shall cure a Collateral
Deficiency as provided in clause (x) of this Section 3.02(f).

 

52

--------------------------------------------------------------------------------


 

(g)                                  If (i) any amount payable under
Section 3.02(a) shall not have been paid when due or (ii) a Servicer Replacement
Event described in Section 12(a)(iii) of the Servicing Agreement shall have
occurred, the Agent (at the direction of the Majority Lenders) may direct the
Borrower to (and upon receipt of such direction the Borrower shall or shall
cause the Servicer and the Aircraft Owning Subsidiaries to) sell all or any part
of the Collateral in the amount and in the manner specified by the Agent, and
upon any such sale (an “Authorized Sale”) and receipt of the sales proceeds
thereof, the Borrower shall deposit (or cause to be deposited), the proceeds of
such Authorized Sale into the Collection Account to be applied on or before the
next Settlement Date in accordance with Section 3.03(b).

 

SECTION 3.03              Application of Funds.  (a) Subject to clauses (b) and
(c) below, on each Settlement Date, (i) amounts on deposit in the Rent Account,
and the other Facility Accounts (other than the Cash Collateral Account) (to the
extent such amounts in the other Facility Accounts are Monthly Rent or overdue
Monthly Rent or interest thereon paid by a Lessee) and, to the extent requested
by the Borrower, the Deposit Account (to the extent permitted under the Lease
that relates to each applicable Deposit), the Additional Collateral Account (to
the extent such amounts are not proceeds of an Event of Loss) and the other
Facility Accounts and (ii) amounts which are to be applied pursuant to
clause (f) of Section 7.04 hereof shall be applied in the following order of
priority:

 

first, ratably to the Agent, any Lender, and any other Protected Party, an
amount equal to all costs, fees, expenses, indemnities and reimbursements (other
than principal and interest, including Aggregated Additional Interest and
Aggregated Default Interest) then due and owing to each such Person under the
Loan Documents, for payment thereof, including Section 2.03, Article IV and
Section 11.05 hereof, Section 6.01 of the Depository Agreement and Section 5.5
of the Security Agreement, but excluding such costs, fees, expenses, indemnities
and reimbursements that are provided for below in clauses second through eighth
of this clause (a);

 

second, if (i) any amount (a “Reimbursement Amount”) paid by a Lessee into the
Borrower’s Account for further credit to the applicable Facility Account since
the last Settlement Date was specifically paid to reimburse any expense paid by
the Servicer under the Servicing Agreement (but not to include payments by the
Servicer in respect of unpaid Monthly Rent amounts) because the Lessee had
failed to pay an amount due or perform an obligation under the applicable Lease,
(ii) the Lessee has fully cured all payment defaults under the applicable Lease
and (iii) the Servicer has provided the Agent with documentation that enables
the Agent to verify the amounts distributable under this clause second, to the
Servicer to reimburse the Servicer for such payment in an amount not to exceed
such Reimbursement Amount;

 

third, to the Aircraft Expenses Account an amount sufficient to pay Aircraft
Expenses anticipated to be incurred in the one (1) month period immediately
following such Settlement Date plus an amount the Borrower and the Servicer
certify to the Agent in writing (or the Agent otherwise determines) is
reasonably necessary in order to create a reserve for Aircraft Expenses
anticipated beyond such one (1) month period for which creating such a reserve
would be prudent (taking into account the then current balance in the Aircraft
Expenses Account, each such amount to be certified by the Borrower and the
Servicer in a Disbursement Certificate (or otherwise determined by the Agent));

 

53

--------------------------------------------------------------------------------


 

fourth, to the Servicer and its designees, in aggregate, an amount equal to all
Servicer’s Fees plus any interest thereon accrued on such and any previous
Settlement Date which remain unpaid, for payment of such fees;

 

fifth, ratably (i) to the Lenders, an amount equal to all accrued and unpaid
interest (except for Aggregated Default Interest and accrued and unpaid interest
thereon) on the outstanding principal amount of the Loans as of the then most
recently ended Interest Period, for payment thereof, (ii) to the Lenders, an
amount equal to all accrued Unutilized Fees then due and owing to such Lenders
under Section 3.05, for payment thereof and (iii) to the payment of Derivatives
Obligations, if any, then due and payable;

 

sixth, ratably (i) for deposit to the Cash Collateral Account, in an amount not
to exceed the positive difference (if any) between (x) the Cash Collateral
Target Amount minus (y) the Cash Collateral, in each case as determined on the
immediately preceding Calculation Date and (ii) for deposit to the Reserves
Account, in an amount not to exceed the positive difference (if any) between
(x) the Maintenance Required Amount minus (y) the funds on deposit in the
Reserves Account, in each case as determined on the immediately preceding
Calculation Date;

 

seventh, to the Lenders for the payment of the unpaid principal amount of the
Loans in an amount equal to but not exceeding an amount that, after giving
effect to such payment, no Collateral Deficiency would then exist and then, if
there has been a reduction of the Prefunded Equity Amount as described in
Section 2.06 resulting from a reduction in the Maximum Facility Amount other
than as a result of the expiration of the Availability Period, from any amount
remaining, an amount equal to but not exceeding such reduction of the Prefunded
Equity Amount to be paid at the direction of the Borrower (including to the
Servicer);

 

eighth, to the Servicer, in an amount not to exceed all unreimbursed Servicer
Advances advanced during previous Measuring Periods and any interest owing
thereon, for reimbursement thereof;

 

ninth, ratably to the Lenders, for the payment of accrued but unpaid Aggregated
Default Interest on the Loans plus accrued and unpaid interest thereon;

 

tenth, ratably to each Person described in this clause tenth in an amount not to
exceed all other Obligations then due and owing to each such Person for payment
thereof in the following order:  the Agent, the Collateral Agent, the
Depositary, the Lenders and any related Protected Party and to each other
Protected Party; and

 

eleventh, as directed by the Borrower (including to the Servicer).

 

(b)                                 Subject to clause (c) below, proceeds
received by the Collateral Agent, the Agent, the Borrower, the Servicer or any
Aircraft Subsidiary in connection with any event set forth in clauses (c),
(e) or (g) of Section 3.02 with respect to an Aircraft, Airframe or Engine shall
be applied in the following order of priority (provided however, proceeds to be
applied under this clause (b) that are received by the Borrower during a period
commencing on and including a date five (5) Business Days prior to a Settlement
Date to and including such Settlement Date shall be applied under this
clause (b) on such Settlement Date):

 

54

--------------------------------------------------------------------------------


 

first, (i) ratably to the Agent, any Lender and any other Protected Party an
amount equal to all costs, fees, expenses, indemnities and reimbursements (other
than principal and interest, including Aggregated Additional Interest and
Aggregated Default Interest) then due and owing to each such Person under the
Loan Documents, including Section 2.03, Article IV and Section 11.05 hereof,
Section 6.01 of the Depository Agreement and Section 5.5 of the Security
Agreement, but excluding such costs, fees, expenses, indemnities and
reimbursements that are provided for below in clause second of this
clause (b) or that are described in the exclusion from clause first of
Section 3.03(a), for payment thereof;

 

second, to the Servicer, an amount equal to all Sales Fees previously due which
remain unpaid plus any accrued interest due thereon, for payment of such fees
and interest;

 

third, ratably (i) to the Lenders, an amount equal to all accrued and unpaid
interest (except for Aggregated Additional Interest and Aggregated Default
Interest and accrued and unpaid interest thereon) on the outstanding unpaid
principal amount of the Loans being repaid under this clause (b) as of the date
of repayment, for payment thereof, (ii) to the Lenders, the shortfall, if any,
of the amount to have been paid to the Lenders on the immediately preceding
Settlement Date in respect of Unutilized Fees pursuant to clause fifth of
Section 3.03(a) or clause fourth of Section 3.3(c) and (iii) to the payment of
Derivatives Obligations, if any, then due and payable in connection with the
prepayments of the Loans described in this clause (b);

 

fourth, to the Servicer, the shortfall, if any, of the amount to have been paid
to the Servicer on the immediately preceding Settlement Date pursuant to
clause eighth of Section 3.03(a), or clause fifth of Section 3.03(c) and related
to the Aircraft, Airframe or Engine for which the proceeds then being applied
under this Section 3.03(b) have been received;

 

fifth, to the Lenders for the payment of the unpaid principal amount of the
Loans in an amount equal to but not exceeding, with respect to such an Aircraft,
the Prepayment Amount or, with respect to such an Airframe or Engine, all of the
proceeds of such Disposition;

 

sixth, ratably to the Lenders for the payment of accrued but unpaid
(i) Aggregated Additional Interest and (ii) Aggregated Default Interest on the
Loans and in each case, plus accrued and unpaid interest thereon;

 

seventh, to the Servicer, an amount equal to all Sales Fees accrued on such
date, for payment of such fees;

 

eighth, any amount remaining, ratably (i) for deposit to the Cash Collateral
Account in an amount not to exceed the positive difference (if any) between
(x) the Cash Collateral Target Amount minus (y) the Cash Collateral, in each
case as determined on the immediately preceding Calculation Date, but assuming
that the Aircraft at issue is no longer in the Portfolio and (ii) for deposit to
the Reserves Account, in an amount not to

 

55

--------------------------------------------------------------------------------


 

exceed the positive difference (if any) between (x) the Maintenance Required
Amount minus (y) the funds on deposit in the Reserves Account, in each case as
determined on the immediately preceding Calculation Date, but assuming that the
Aircraft at issue is no longer in the Portfolio;

 

ninth, to the Aircraft Expenses Account the shortfall, if any, of the amount to
have been so transferred on the immediately preceding Settlement Date pursuant
to clause third of Section 3.03(a) or clause second of Section 3.03(c);

 

tenth, any amount remaining, to each Person described in this clause tenth an
amount not to exceed all other Obligations (other than principal and interest on
the Loans) then due and owing to each such Person for payment thereof in the
following order:  the Agent, the Collateral Agent, the Depositary, the Lenders
and any related Protected Party and to each other Protected Party; and

 

eleventh, any amount remaining, as directed by the Borrower (including to the
Servicer).

 

(c)                                  At any time (w) an Amortization Event has
occurred and is continuing, (x) a Facility Default described in clause (ii) or
(iii) of Section 9.01(h) or a Facility Event of Default has occurred and is
continuing, (y) a Facility Event of Default (disregarding any cure period for
late payment) would occur after giving effect to any application of funds in
accordance with clause (a) or (b) above or (z) on or after the Availability
Expiration Date, amounts on deposit in the Rent Account, and the other Facility
Accounts (other than the Cash Collateral Account) (to the extent such amounts
are Monthly Rent or overdue interest on Monthly Rent paid by a Lessee) and the
Deposit Account (to the extent permitted under the Lease that relates to each
applicable Deposit), the Collection Account and amounts which are to be applied
pursuant to clause (f) of Section 7.04 hereof, shall be applied on each
Settlement Date in the following order of priority:

 

first, (i) ratably to the Agent, any Lender and any other Protected Party, an
amount equal to all costs, fees, expenses, indemnities and reimbursements (other
than principal and interest, including Aggregated Additional Interest and
Aggregated Default Interest) then due and owing to each such Person under the
Loan Documents for payment thereof, including Section 2.03, Article IV and
Section 11.05 hereof, Section 6.01 of the Depository Agreement and Section 5.5
of the Security Agreement, but excluding such costs, fees, expenses, indemnities
and reimbursements that are described in the exclusion from clause first of
Section 3.03(b);

 

second, to the Aircraft Expenses Account an amount sufficient to pay Aircraft
Expenses anticipated to be incurred in the one (1) month period immediately
following such Settlement Date plus an amount the Borrower and the Servicer
certify to the Agent in writing (or the Agent otherwise determines) is
reasonably necessary in order to create a reserve for Aircraft Expenses
anticipated beyond such one (1) month period for which creating such a reserve
would be prudent (taking into account the then current balance in the Aircraft
Expenses Account), each such amount to be certified by the Borrower and the
Servicer in a Disbursement Certificate (or otherwise determined by the Agent);

 

56

--------------------------------------------------------------------------------


 

third, ratably to the Servicer and its designees, in aggregate, an amount equal
to all Servicer’s Fees plus any interest thereon accrued on such and any
previous Settlement Date which remain unpaid, for payment of such fees;

 

fourth, ratably (i) to the Lenders, an amount equal to all accrued and unpaid
interest (except for Aggregated Additional Interest and Aggregated Default
Interest and accrued and unpaid interest thereof) on the outstanding principal
amount of the Loans, for payment thereof, (ii) to the Lenders, an amount equal
to all accrued Unutilized Fees then due and owing such Lenders under
Section 3.05, for payment thereof and (iii) to the payment of Derivatives
Obligations, if any, then due and payable;

 

fifth, any amount remaining, to the Servicer in an amount not to exceed all
prior unreimbursed Servicer Advances and any interest owing thereon;

 

sixth, for deposit to the Reserves Account, in an amount not to exceed the
positive difference (if any) between (x) the Maintenance Required Amount minus
(y) the funds on deposit in the Reserves Account, in each case as determined on
the immediately preceding Calculation Date;

 

seventh, to the Lenders for repayment of the outstanding principal amount of the
Loans;

 

eighth, ratably to the Lenders for the payment of accrued but unpaid
(i) Aggregated Additional Interest and (ii) Aggregated Default Interest on the
Loans and in each case, plus accrued and unpaid interest thereon;

 

ninth, to the Servicer, an amount equal to all Sales Fees plus any interest
thereon accrued on such and any previous Settlement Date which remain unpaid,
for payment of such fees;

 

tenth, any amount remaining, to each Person described in this clause ninth in an
amount not to exceed all other Obligations then due and owing to each such
Person for payment thereof in the following order:  the Agent, the Collateral
Agent, the Depositary, the Lenders and any related Protected Party and to each
other Protected Party; and

 

eleventh, any amount remaining, as directed by the Borrower (including to the
Servicer).

 

(d)                                 All payments to Designated Lenders shall be
made to the Agent Account to be forwarded by the Agent to each Designated Lender
in accordance with the payment instructions for the applicable Designated Lender
in Schedule I, unless otherwise directed in writing by the applicable Designated
Lender.

 

SECTION 3.04              Interest.  (a) Interest shall accrue on (i) the
applicable Prefunding Date, the aggregate principal amount outstanding from time
to time of the Prefunding Advances deposited into the Prefunding Account by
2:00 p.m. (New York City time) on such date, for each day from and including the
Prefunding Date related to such Prefunding Advance to but excluding the next
succeeding Business Day, at a rate per annum equal to the Prefunding Rate then
in effect for each such Prefunding Advances for such day, (ii) the aggregate
principal amount outstanding from time to time of the Prefunding Advances for
each day, if any, from and including the Business Day immediately succeeding the
Prefunding Date related to such Prefunding Advance to but excluding the first
day of the first Interest Period relating to such Prefunding Advance, or in the
event that such Prefunding Advances are not funded to the Borrower as Loans, to
and including the date such Prefunding Advances are returned to the applicable
Lenders, at a rate per annum equal to the Applicable Rate then in effect

 

57

--------------------------------------------------------------------------------


 

for such Prefunding Advances for such day and (iii) the aggregate principal
amount outstanding from time to time of the Loans for each day from and
including the first day of each Interest Period to but excluding the last day of
such Interest Period, at a rate per annum equal to the Applicable Rate then in
effect for such day, and, in the case of each of clause (i), (ii) and (iii),
shall be payable in arrears on each Settlement Date and on the Maturity Date
(or, if earlier, on the date any such Loans are repaid or prepaid).  Without
limitation of the foregoing, the records of the Agent regarding the amount of
outstanding and unpaid principal and accrued interest of the Advances, the Loans
and any other amounts owed by the Borrower from time to time under the Loan
Documents shall be presumed to be correct absent manifest error.

 

(b)                                 From and after the Availability Expiration
Date, the Loans shall bear additional interest (in addition to the interest
payable pursuant to clause (a) above and clause (c) below (if any)) on the
outstanding principal amount thereof, for each day during each Interest Period
applicable thereto, at a rate per annum equal to, (i) from and including the
Availability Expiration Date to but excluding the first Interim Repayment Date,
0.75% per annum, (ii) from and including the first Interim Repayment Date to but
excluding the second Interim Repayment Date, 1.25% per annum, (iii) from and
including the second Interim Repayment Date to but excluding the third Interim
Repayment Date, 1.75% per annum and (iv) from and including the third Interim
Repayment Date and thereafter, 2.25% per annum (all such aggregated additional
interest owing on any Loans pursuant to clauses (i) through (iv), the
“Aggregated Additional Interest”).  Such accrued interest shall be aggregated on
the last day of such Interest Period and any such amount owing as Aggregated
Additional Interest shall, upon such aggregation, accrue interest at the
Applicable Rate (plus the Default Margin if a Facility Event of Default has
occurred and is continuing) and shall be deemed “Aggregated Additional
Interest”.  Aggregated Additional Interest and the interest thereon shall be
payable in arrears in accordance with Section 3.03.

 

(c)                                  At any time during which a Facility Event
of Default has occurred and is continuing, the Loans shall bear additional
interest (in addition to the interest payable pursuant to clause (a) and
(b) above (if any)) on the outstanding principal amount thereof, for each day
during each Interest Period applicable thereto, at a rate per annum equal to the
Default Margin (all such interest owing on the Loans, the “Default Interest”). 
Such accrued interest shall be aggregated on the last day of such Interest
Period, accrue interest at the Aggregated Default Interest Rate and shall be
deemed “Aggregated Default Interest”.  Aggregated Default Interest and the
interest thereon shall be payable in accordance with Section 3.03.

 

(d)                                 Commencing six (6) months after the
Availability Expiration Date and notwithstanding the foregoing, if with respect
to any Interest Period for any LIBOR

 

58

--------------------------------------------------------------------------------


 

Loan, a Lender provides notice to the Agent and the Borrower not less than three
(3) Business Days prior to the commencement of such Interest Period that the
London Interbank Offered Rate, as determined in accordance with the provisions
hereof, does not accurately reflect the cost to such Lender of maintaining or
funding its Loans for such Interest Period and that the actual cost of funds of
such Lender for such Interest Period is greater than such London Interbank
Offered Rate, then the Loans of such Lender shall bear interest for such
Interest Period at a rate equal to (I) the Applicable Margin plus (II) the cost
of funds of such Lender for such Interest Period determined as provided in the
next succeeding sentence.  If the provisions of this clause (d) are applicable,
then such Lender shall set forth in a statement provided to the Agent and the
Borrower its costs of funds for such Interest Period.

 

SECTION 3.05              Unutilized Fee.  A fee equal to 0.50% per annum of the
daily average aggregate Unused Allocated Amount shall accrue from the Closing
Date (the “Unutilized Fee”) and shall be due and payable to the Lenders ratably
in accordance with each Lender’s Loan Percentage of such Unused Allocated Amount
in arrears on each Settlement Date to the extent provided in Section 3.03.  To
the extent that an Unutilized Fee paid to a Lender does not correspond with the
amount provided herein for the applicable Settlement Date, such payment will be
reconciled by the Borrower on the immediately succeeding Settlement Date, to the
extent provided in Section 3.03.

 

SECTION 3.06              Agent Fee Letter.  On each Settlement Date, the
Borrower shall pay the Agent for its account such fee or fees as shall be
payable at such time in accordance with the Agent Fee Letter, to the extent
provided in Section 3.03.

 

SECTION 3.07              Availability Expiration Payments and Credits.  (a) If
on the Availability Expiration Date, the then current balance held by the
Depositary in the Cash Collateral Account plus the amount available for drawing
under any Acceptable Letter of Credit is less than the Maximum Cash Collateral
Amount at such time, the Borrower shall immediately deposit, or shall cause to
be immediately deposited, into the Cash Collateral Account an amount equal to
the result of (i) the Maximum Cash Collateral Amount on such date minus (ii) the
sum of (x) the then current balance held by the Depositary in the Cash
Collateral Account on such date and (y) the amount available for drawing under
any Acceptable Letter of Credit.

 

(b)                                 If on the Availability Expiration Date, the
then current balance held by the Depositary in the Cash Collateral Account is
greater than the Maximum Cash Collateral Amount at such time, such excess shall
be deposited into the Concentration Account and applied in accordance with
Section 3.03(b) or (c), as applicable, on the first Settlement Date to occur
after the Availability Expiration Date.

 

ARTICLE IV

 

ILLEGALITY; INCREASED COSTS AND OTHER PROVISIONS

 

SECTION 4.01              Illegality.  If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Agent, be
conclusive and binding on the Borrower absent manifest error) that any Change In
Law makes it unlawful, or any

 

59

--------------------------------------------------------------------------------


 

Governmental Entity having jurisdiction over such Lender asserts that it is
unlawful, for such Lender to fund or maintain its Loans (or any portion thereof)
as funded or maintained hereunder or to give effect to all or any part of its
obligations under this Agreement (any such event being hereinafter referred to
as an “Illegality Event”), then

 

(a)                                 such Lender shall promptly serve notice of
such fact on the Borrower and the Agent; and

 

(b)                                 if such Illegality Event can be avoided or
reduced, including by transferring such Loans (or any portion thereof) to any
Affiliate of such Lender, without incurring any consequences which are, in the
sole judgment of such Lender, materially adverse to such Lender, then such
Lender shall use its reasonable good faith efforts consistent with its internal
policy to effect such avoidance or reduction; or

 

(c)                                  if such a transfer is not effected within
ninety (90) days after such Lender has provided notice thereof to the Agent and
the Borrower, the Borrower shall prepay such Loans, or that portion of the Loans
affected by such Illegality Event.

 

If an Illegality Event does not affect all Lenders, the Borrower may request
that any Lenders that are not affected by such Illegality Event purchase the
Loans held by the affected Lenders.  The Lenders shall have no obligation to
purchase any such Loans.  The foregoing shall not delay or otherwise affect the
Borrower’s obligation under clause (c) of this paragraph.

 

SECTION 4.02              Deposits Unavailable.  If the Agent shall have
determined that

 

(a)                                 Dollar deposits in the relevant amount and
for the relevant Interest Period are not available to it in the London Interbank
Bank market; or

 

(b)                                 by reason of circumstances affecting the
London Interbank Bank market, adequate means do not exist for ascertaining the
interest rate applicable hereunder to LIBOR Loans;

 

then, upon notice from the Agent to the Borrower and the Lenders, the
obligations of all Lenders hereunder to make or continue any Prefunding Advances
or Loans as LIBOR Advances or LIBOR Loans shall forthwith be suspended and such
Prefunding Advances and Loans shall be made or maintained as Base Rate Advances
or Base Rate Loans, as applicable, until the Agent shall notify the Borrower and
the Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 4.03              Increased LIBOR Loan Costs, Etc.  (a) The Borrower
agrees to reimburse each Lender for any increase in the cost to such Lender of,
or any reduction in the amount of any sum receivable by such Lender in respect
of, such Lender’s Allocation and the making of Advances hereunder (including the
making or maintaining any Loans and/or Prefunding Advances as LIBOR Loans or
LIBOR Advances, as applicable) that arise in connection with any Change In Law,
except for such changes with respect to increased capital costs which are
governed by Section 4.05.

 

60

--------------------------------------------------------------------------------


 

(b)                                 Each affected Lender shall promptly notify
the Agent and the Borrower by certification in writing (in a certificate which
shall set out in reasonable detail the basis of the computation of such amounts;
provided that such Lender shall not be required to set out details of its
computations relating to its liability to pay corporation tax or any similar tax
on profits or gains) of the occurrence of any such event, stating the reasons
therefor and the additional amount required fully to compensate such Lender for
such increased cost or reduced amount.  Such additional amounts shall be payable
by the Borrower directly to such Lender within thirty (30) Business Days of its
receipt of such notice, and such notice shall, in the absence of manifest error,
be conclusive and binding on the Borrower.

 

(c)                                  The provisions of this Section 4.03 shall
not oblige the Borrower to make payment to any Lender in relation to any such
additional amounts to the extent that:

 

(i)                                     such additional amounts are imposed by
reason of the willful misconduct or gross negligence of such Lender or result
from any failure on the part of such Lender to comply with any of the express
terms of this Agreement or any other Loan Document (except where such failure
results from any failure on the part of any party (other than such Lender) to
this Agreement or any other Loan Document to comply with any of the express
terms thereof); or

 

(ii)                                  such additional amounts result from any
failure by such Lender duly to comply with all Applicable Laws of which it may
reasonably be expected to be aware relating to filing of regulatory returns and
statements, or

 

(iii)                               such additional amounts were incurred more
than one hundred eighty (180) days prior to the date that such Lender notified
the Borrower of the Change In Law giving rise to such increased costs or
reductions as contemplated by Section 4.03(b); provided that failure or delay on
the part of any Lender to notify the Borrower of such an event shall not
constitute a waiver of such Lender’s right to such additional amounts; provided,
further, that if an event giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof; or

 

(iv)                              such additional amounts constitute Taxes.

 

(d)                                 If any Lender requests compensation under
this Section 4.03, then such Lender shall use reasonable efforts to file any
certificate or document reasonably requested by the Borrower or designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if such filing, designation or assignment (i) would eliminate or
reduce amounts payable pursuant to this Section 4.03 in the future and (ii) in
the judgment of such Lender, would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

61

--------------------------------------------------------------------------------


 

SECTION 4.04              Funding Losses.  In the event any Lender shall incur
any Break Costs as a result of any repayment or prepayment of the principal
amount of any LIBOR Loan on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Article III or otherwise
then, the Lender shall provide written notice of such to the Borrower (with a
copy to the Agent).  The Borrower shall, on the later of (x) the date such Loans
are repaid or prepaid and (y) two (2) Business Days after its receipt of notice
thereof, pay directly to each Lender the amount of the Break Costs certified by
the Agent.

 

SECTION 4.05              Increased Capital Costs.  (a) If any Change In Law
affects or would affect the amount of capital required or expected to be
maintained by any Lender and in the case of Conduit Lender, its administrative
agent or a Support Party with respect thereto (each, a “Covered Party”), and
such Covered Party determines (in good faith but in its sole and absolute
discretion) that the rate of return on its capital as a consequence of the
Allocations, the Loans or the Prefunding Advances made by such Covered Party is
reduced to a level below that which such Covered Party could have achieved but
for the occurrence of any such circumstance, then upon notice from time to time
by certification in writing (in a certificate which shall set out in reasonable
detail the basis of the computation of such amounts provided that such Covered
Party shall not be required to set out details of its computations relating to
its liability to pay corporation tax or any similar tax on profits or gains) of
the occurrence of any such event by such Covered Party to the Borrower, the
Borrower shall within thirty (30) Business Days following receipt of such notice
pay directly to such Covered Party additional amounts sufficient to compensate
such Covered Party for such reduction in rate of return.  A statement of such
Covered Party as to any such additional amount or amounts shall, in the absence
of manifest error, be conclusive and binding on the Borrower.  In determining
such amount, such Covered Party may use any method of averaging and attribution
that it (in its sole and absolute discretion) shall deem applicable.

 

(b)                                 The provisions of this Section 4.05 shall
not oblige the Borrower to make payment to any Covered Party in relation to any
additional amounts to the extent that:

 

(i)                                     such additional amounts are imposed by
reason of the willful misconduct or gross negligence of such Covered Party or
result from any failure on the part of such Covered Party to comply with any of
the express terms of this Agreement or any other Loan Documents (except where
such failure results from any failure on the part of any party (other than such
Covered Party) to this Agreement or any other Loan Documents to comply with any
of the express terms thereof); or

 

(ii)                                  such additional amounts result from any
failure by such Covered Party duly to comply with all such laws of which it may
reasonably be expected to be aware relating to filing of regulatory returns and
statements; or

 

(iii)                               such additional amounts were incurred more
than one hundred eighty (180) days prior to the date that such Covered Party
notified the Borrower of the Change In Law giving rise to such increased capital
costs as contemplated by Section 4.05(a); provided that failure or delay on the
part of any Lender to notify the Borrower of such Change In Law shall not
constitute a waiver of such

 

62

--------------------------------------------------------------------------------


 

Lender’s right to such additional amounts; provided, further, that if the Change
In Law giving rise to such increased capital costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof; or

 

(iv)                              such additional amounts constitute Taxes.

 

(c)                                  If any Covered Party requests compensation
under this Section 4.05, then such Covered Party shall use reasonable efforts to
file any certificate or document reasonably requested by the Borrower or
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if such filing, designation or assignment (i) would
eliminate or reduce amounts payable pursuant to this Section 4.05 in the future
and (ii) in the judgment of such Covered Party would not subject such Covered
Party to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Covered Party.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

SECTION 4.06              Taxes.  The Borrower covenants and agrees as follows
with respect to Taxes:

 

(a)                                 Any and all payments by the Borrower to a
Protected Party (which for purposes of this Section 4.06 shall exclude a
Protected Party acting solely in a capacity of a Derivatives Creditor) under
each Loan Document shall be made without setoff, counterclaim or other defense,
and, except as otherwise required by law, free and clear of, and without
deduction or withholding for or on account of, any Taxes.  In the event that any
Taxes are imposed and required to be deducted or withheld from any payment
required to be made by the Borrower to any Protected Party under any Loan
Document, then:

 

(i)                                     subject to clause (h), if such Taxes are
Non-Excluded Taxes, the amount of such payment shall be increased as may be
necessary so that such payment is made, after withholding or deduction for or on
account of such Non-Excluded Taxes, in an amount that is not less than the
amount provided for in such Loan Document; and

 

(ii)                                  the Borrower shall withhold the full
amount of such Taxes from such payment (as increased pursuant to clause (a)(i))
and shall pay such amount to the Governmental Entity imposing such Taxes in
accordance with Applicable Law.

 

(b)                                 In addition, the Borrower shall pay all
Other Taxes imposed to the relevant Governmental Entity imposing such Other
Taxes in accordance with Applicable Law.

 

(c)                                  As promptly as practicable after the
payment by the Borrower of any Taxes or Other Taxes, the Borrower shall furnish
to the Agent a copy of an official receipt (or a certified copy thereof) or
other documentation reasonably acceptable to the

 

63

--------------------------------------------------------------------------------


 

Agent in each case, if available to the Borrower following the Borrower making
best efforts to provide such official receipt (or certified copy) or other
documentation evidencing the payment of such Taxes or Other Taxes.  The Agent
shall make copies thereof available to any Protected Party upon written request
therefor.

 

(d)                                 Subject to clause (h) and without
duplication of any amount payable under clause (a)(i), the Borrower shall
indemnify each Protected Party for any Non-Excluded Taxes and Other Taxes
levied, imposed or assessed on such Protected Party with respect to any payment
by or on account of any obligation of the Borrower under any Loan Document
whether or not such Non-Excluded Taxes or Other Taxes are correctly or legally
asserted by the relevant Governmental Entity, provided, that the Borrower shall
have no liability hereunder in respect of interest, penalties or additions to
tax attributable to any Non-Excluded Taxes or Other Taxes if such interest,
penalties or additions to tax are the result of the gross negligence or willful
misconduct of the Agent (it being understood and agreed that the Borrower will
pay the Agent’s reasonable legal costs to defend any such action, unless it is
determined in a final, non-appealable judgment by a court of competent
jurisdiction that such interest, penalties or additions to tax are the direct
result of the gross negligence or willful misconduct of the Agent).  In
addition, the Borrower shall indemnify each Protected Party for any incremental
Taxes and Other Taxes that may become payable by such Protected Party as a
result of any failure of the Borrower to deliver to the Agent, pursuant to
clause (c), documentation evidencing the payment of Taxes or Other Taxes.  With
respect to indemnification for Non-Excluded Taxes and Other Taxes actually paid
by any Protected Party or the indemnification provided in the immediately
preceding sentence, such indemnification shall be made within 30 days after the
date such Protected Party makes written demand therefor accompanied by a written
statement describing the basis for such indemnity and the computation of the
amount payable.  The Borrower acknowledges that any payment made to any
Protected Party in respect of the indemnification obligations of the Borrower
provided in this clause shall constitute a payment in respect of which the
provisions of clause (a)(i) and this clause shall apply.

 

(e)                                  Each Protected Party that is not a U.S.
Person, on or prior to the date on which such Person becomes a Protected Party
hereunder (and from time to time thereafter immediately upon the obsolescence,
expiration or invalidity of any form or certificate previously delivered, unless
such Person is no longer legally entitled to do so as a result of (x) a change
in Law after the date such Protected Party becomes a Protected Party hereunder
or (y) an action taken by a Protected Party at the request of the Borrower),
shall deliver to the Borrower and the Agent:

 

(i)                                     two duly completed copies of either
(x) Internal Revenue Service Form W-8BEN, or applicable successor form,
certifying eligibility of the Protected Party for benefits of an income tax
treaty to which the United States is a party or (y) Internal Revenue Service
Form W-8ECI, or applicable successor form, certifying that income receivable
under each Loan Document by such Protected Party is effectively connected with
the conduct by such Person of a trade or business in the United States; or

 

64

--------------------------------------------------------------------------------


 

(ii)                                  in the case of a Lender or Support Party
that is not a U.S. Person and that is not legally entitled to deliver either
form listed in clause (e)(i), (x) a certificate substantially in the form
attached as Exhibit M to the effect that such Person is not (A) a “bank” as
contemplated in Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code and that interest payments being
received are not effectively connected with the conduct by such Person of a
trade or business in the United States (an “Exemption Certificate”) and (y) two
duly completed copies of Internal Revenue Service Form W-8BEN certifying that
such Person is not a U.S. Person, or applicable successor form; or

 

(iii)                               any other form as may be reasonably
requested by Borrower, which such Protected Party is legally entitled to deliver
and which is prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Withholding Tax (other than imposed by FATCA) duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Agent to determine the withholding
or deduction required to be made.

 

(f)                                   Furthermore, any Protected Party that is a
U.S. Person, other than a Protected Party whose name contains one of the
following word or words:  Incorporated, Inc., Corporation, Corp., P.C.,
insurance company, indemnity company, reinsurance company or assurance company
shall deliver to the Borrower and the Agent two duly completed copies of
Internal Revenue Service Form W-9, or any applicable successor form prescribed
by the Internal Revenue Service.  The Borrower will be entitled to rely on any
form or Exemption Certificate provided pursuant to clauses (e) and (f) until
notified otherwise by the Protected Party that delivered such form or Exemption
Certificate.  Each Protected Party shall promptly (i) notify the Borrower and
the Agent of any change in circumstances that would modify or render invalid any
claimed exemption or reduction pursuant to clauses (e) and (f).

 

(g)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. Withholding Taxes imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

65

--------------------------------------------------------------------------------


 

(h)                                 The Borrower shall not be obligated to pay
any additional amounts to any Protected Party pursuant to clause (a)(i), or to
indemnify any Protected Party pursuant to clause (d) hereof or any indemnity
provision of any other Loan Document, in respect of (1) U.S. Withholding Taxes
to the extent imposed as a result of (i) the failure of such Protected Party to
deliver to the Borrower the form or forms and an Exemption Certificate, as
applicable to such Protected Party, pursuant to clause (e) or clause (f),
(ii) such form or forms and Exemption Certificate not establishing a complete
exemption from U.S. Withholding Tax or the information or certifications made
therein by the Protected Party being untrue or inaccurate in any material
respect, in each case on the date such form or forms or Exemption Certificate is
delivered, or (iii) the Protected Party designating a successor lending office
at which it maintains its Loans (or in the case of a Protected Party that is not
a Lender, such Person designating another location from which it operates in
connection with any Loan Document) which has the effect of causing such
Protected Party to become obligated for (or causing the Borrower to become
obligated to withhold) U.S. Withholding Taxes in excess of those in effect
immediately prior to such designation; provided that, the Borrower shall be
obligated to pay additional amounts to any such Protected Party pursuant to
clause (a)(i), and to indemnify any such Protected Party pursuant to clause (d),
in respect of U.S. Withholding Taxes to the extent (i) any such failure to
deliver a form or forms or an Exemption Certificate or the failure of such form
or forms or Exemption Certificate to establish a complete exemption from U.S.
Withholding Tax or inaccuracy or untruth contained therein resulted from a
Change In Law, which change rendered such Protected Party no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. Withholding Tax, or rendered the
information or certifications made in such form or forms or Exemption
Certificate untrue or inaccurate in a material respect, (ii) the redesignation
of the Protected Party’s lending office, or designation of another location, as
applicable, was made at the request of the Borrower, or pursuant to
Sections 4.01, 4.03 or 4.05, or (iii) the obligation to pay any additional
amounts to any such Person pursuant to clause (a)(i) or to indemnify any such
Person pursuant to clause (d) is with respect to an Assignee that becomes a
Lender as a result of an assignment made at the request of the Borrower and
(2) Taxes which result from, arise out of, or are attributable to a nonexempt
prohibited transaction under ERISA or Section 4975 of the Code caused by the
incorrectness of a Lender’s representation in Section 6.02 or a breach of a
Lender’s covenant in Section 8.03.

 

(i)                                     In the event that any Protected Party
receives a refund in respect of Non-Excluded Taxes or Other Taxes as to which it
has been paid additional amounts by the Borrower pursuant to clause (a)(i) or
indemnified by the Borrower pursuant to clause (d) or any indemnity provision of
any Loan Document and such Protected Party, as applicable, determines in its
sole, good faith judgment that such refund is attributable to such additional
amounts or indemnification, then such Protected Party shall promptly notify the
Agent and the Borrower and shall within 30 Business Days remit to the Borrower
an amount as such Protected Party determines to be the proportion of the
refunded amount as will leave it, after such remittance, in no better or worse
position than it would have been if the Non-Excluded Taxes or Other Taxes had
not been imposed and the corresponding additional amounts or indemnification
payment not been made; provided, however, that the Borrower, upon the request of
the relevant Protected Party,

 

66

--------------------------------------------------------------------------------


 

agrees to repay any such amount paid over to the Borrower (plus any penalties,
interest and other charges imposed by the relevant governmental authority) to
the relevant Protected Party in the event that such Protected Party is required
to repay such refund to such governmental authority.  Notwithstanding any other
provision of this Agreement, no Protected Party shall be obligated to disclose
information regarding its tax affairs or computations to the Borrower in
connection with this clause (i) or any other provision of this Section 4.06.

 

(j)                                    If the Borrower is required to pay
additional amounts to or for the account of any Protected Party pursuant to
clause (a)(i) or is required to make indemnification payments to a Protected
Party pursuant to clause (d), then such Protected Party will, at the reasonable
written request of the Borrower, promptly take all actions (including the
re-designation of its lending office) to eliminate or reduce any such payment of
additional amounts or indemnification obligations which may thereafter accrue or
arise, provided, however, that such action is, in such Protected Party’s good
faith judgment, determined not to be disadvantageous or cause undue hardship to
such Protected Party, and provided that any out-of-pocket costs or expenses that
are incurred in connection with such change shall be borne by the Borrower on
behalf of such Protected Party, and the mere existence of such expenses or costs
shall not be deemed to be disadvantageous or cause undue hardship to such
Protected Party; and provided, further, that nothing in this clause (j) shall
affect or postpone any of the obligations of the Borrower or the rights of any
Protected Party pursuant to this Section 4.06.

 

(k)                                 If the Borrower determines in good faith
that a reasonable basis exists for contesting a Non-Excluded Tax, the relevant
Protected Party shall cooperate with Borrower as Borrower may reasonably request
in challenging such Tax.  The Borrower shall indemnify and hold each Protected
Party harmless against any out-of-pocket expenses incurred by such Person in
connection with any request made by Borrower pursuant to this clause (k). 
Nothing in this clause (k) shall obligate any Protected Party to take any action
that such Person, in its sole but reasonable good faith judgment, determines may
result in any detriment to such Person; provided, however, that the
out-of-pocket expenses of a Protected Party paid by the Borrower pursuant to the
preceding sentence shall not constitute a detriment for purposes of this
sentence.

 

SECTION 4.07              Payments, Computations, Proceeds of Collateral, Etc. 
(a) Unless otherwise expressly provided in a Loan Document, all payments by the
Borrower to the Protected Parties pursuant to each Loan Document shall be made
by the Borrower (or by its designee) to the Agent for the pro rata account of
the Protected Parties entitled to receive such payment.  All payments shall be
made without setoff, deduction (except for Taxes which are expressly addressed
in Section 4.06) or counterclaim not later than 1:00 p.m. New York City time on
the date due in Dollars in same day or immediately available funds to such
account in the United States as the Agent shall specify from time to time by
notice to the Borrower at least one Business Day in advance of the date the
payment is due.  Funds received after that time shall be deemed to have been
received by the Agent on the next succeeding Business Day.  The Agent shall
promptly remit in same day funds to each Protected Party its share, if any, of
such payments received by the Agent for the account of such Protected Party. 
All interest (including interest on LIBOR Loans and LIBOR Advances) and fees
shall be computed on the basis of the

 

67

--------------------------------------------------------------------------------


 

actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan
(calculated at other than at the rate set forth in clause (b) of the definition
of Corporate Base Rate), 365 days or, if appropriate, 366 days).  Whenever any
payment is to be made hereunder or under any Loan, or whenever the last day of
any Interest Period would otherwise occur on a day other than a Business Day,
such payment shall be made, and the last day of such Interest Period shall
occur, on the next succeeding Business Day and interest at the Applicable Rate
shall accrue on such amount from the original due date to such next Business
Day; provided, that if such extension would cause the last day of such Interest
Period to occur in a new calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day.

 

(b)                                 Each such distribution by the Agent to such
Protected Party shall be made in accordance with Section 3.03.  Upon the request
of any Protected Party, the Agent in its sole discretion may cause to be
distributed to such Protected Party on such due date a corresponding amount with
respect to the amount then due such Protected Party.  If and to the extent the
Borrower shall not have so made such payment in full to the Agent and the Agent
shall have so caused to be distributed to such Protected Party a corresponding
amount with respect to the amount then due such Protected Party, such Protected
Party shall repay to the Agent forthwith on demand such amount distributed to
such Protected Party together with interest thereon, for each day from the date
such amount is distributed to such Protected Party until the date such Protected
Party repays such amount to the Agent, at a rate per annum equal to the
overnight federal funds rate.

 

SECTION 4.08              Sharing of Payments.  If any Protected Party shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Loan (other than Excepted
Payments described in clause (b) of the definition thereof and other than
pursuant to the terms of Sections 4.03, 4.04, 4.05 or 4.06) in excess of its pro
rata share of payments obtained by all Protected Parties, such Protected Party
shall purchase from the other Protected Parties such participations in Loans and
Allocations made by them as shall be necessary to cause such purchasing
Protected Party to share the excess payment or other recovery ratably (to the
extent such other Protected Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided that, if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Protected Party, the purchase shall be rescinded and each Protected
Party which has sold a participation to the purchasing Protected Party shall
repay to the purchasing Protected Party the purchase price to the ratable extent
of such recovery together with an amount equal to such selling Protected Party’s
ratable share (according to the proportion of (a) the amount of such selling
Protected Party’s required repayment to the purchasing Protected Party to
(b) total amount so recovered from the purchasing Protected Party) of any
interest or other amount paid or payable by the purchasing Protected Party in
respect of the total amount so recovered.  The Borrower agrees that any
Protected Party purchasing a participation from another Protected Party pursuant
to this Section may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 4.09) with respect to such
participation as fully as if such Protected Party were the direct creditor of
the Borrower in the amount of such participation.  If under any applicable
bankruptcy, insolvency or other similar law any Protected Party receives a
secured claim in lieu of a setoff to which this Section applies, such Protected
Party shall, to the extent

 

68

--------------------------------------------------------------------------------


 

practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Protected Parties entitled under this
Section to share in the benefits of any recovery on such secured claim.

 

SECTION 4.09              Setoff.  Each Protected Party shall, upon the
occurrence and during the continuance of any Facility Default or Facility Event
of Default described in clause (h) of Section 9.01 or, with the consent of the
Majority Lenders, upon the occurrence and during the continuance of any other
Facility Event of Default, have the right to appropriate and apply to the
payment of the Obligations owing to it (whether or not then due), and (as
security for such Obligations) the Borrower hereby grants to each Protected
Party a continuing security interest in, any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Protected Party; provided that any such appropriation and application shall
be subject to the provisions of Section 4.08.  Each Protected Party agrees
promptly to notify the Borrower and the Agent after any such appropriation and
application made by such Protected Party; provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of each Protected Party under this Section are in addition to other rights and
remedies (including other rights of setoff under applicable law or otherwise)
which such Protected Party may have.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

SECTION 5.01              Conditions Precedent to the Effectiveness of the Loan
Documents; Cash Collateral Account.  The effectiveness of this Agreement (other
than the accrual of the Unutilized Fees) is subject to the satisfaction of the
conditions precedent set forth in this Section 5.01, in each case in form and
substance satisfactory to the Agent and each of the Designated Lenders.  In the
event that the conditions precedent to effectiveness set forth in this
Section 5.01 are not satisfied, in each case in form and substance satisfactory
to the Agent and each of the Designated Lenders, on or before ten (10) Business
Days from the date hereof, this Agreement and each other Loan Document shall not
become effective.

 

(a)                                 Loan Documents.  The Agent shall have
received each of the following Loan Documents, in each case duly executed and
delivered by the parties thereto and in case, in form and substance satisfactory
to the Agent and each of the Designated Lenders:

 

(i)                                     this Agreement;

 

(ii)                                  the Security Agreement;

 

(iii)                               the Depository Agreement;

 

(iv)                              the Servicing Agreement.

 

(v)                                 the Agent Fee Letter; and

 

(vi)                              the Designated Lender Fee Letter for each
Designated Lender.

 

69

--------------------------------------------------------------------------------


 

(b)                                 Opinions.  The Agent shall have received
legal opinions of special counsel to the Borrower (i) with respect to
organizational, enforceability and other matters, and (ii) with respect to
non-consolidation and other bankruptcy matters, in each case, which counsel and
legal opinions shall be reasonably acceptable to the Agent and each of the
Designated Lenders.

 

(c)                                  Certificates.  The Agent shall have
received:

 

(i)                                     a copy of a good standing certificate,
dated a date reasonably close to the Closing Date, for the Borrower and the
Servicer,

 

(ii)                                  a certificate from each of the Borrower
and the Servicer, dated the Closing Date, duly executed and delivered by such
Person’s Authorized Officer, as to (and attaching):

 

(A)                               the incumbency and signatures of those of its
officers, managing member or general partner, as applicable, authorized to act
with respect to each Loan Document to be executed by such Person; and

 

(B)                               the full force and validity of each Organic
Document of such Person and copies thereof;

 

upon which certificates the Agent and each Protected Party may conclusively rely
until it shall have received a further certificate of an Authorized Officer of
any such Person canceling or amending the prior certificate of such Person.

 

(iii)                               A solvency certificate duly executed by an
Authorized Officer of the Borrower, in form and substance satisfactory to the
Agent, setting forth the conclusions that, after giving effect to the
consummation of all financings contemplated herein, the Borrower will be
Solvent.

 

(d)                                 Initial Equity.  The Agent shall have
received evidence acceptable to it that ALC shall have raised equity that yields
to ALC, on an aggregate basis, at least $800,000,000 in net cash proceeds.

 

(e)                                  Fees.  The Borrower shall have paid the
then due and payable fees pursuant to each of the Agent Fee Letter and each
Designated Fee Letter and the costs and expenses then payable by the Borrower
under Section 11.05 of this Agreement to the extent then invoiced or otherwise
notified to the Borrower in writing.

 

SECTION 5.02              Conditions Precedent for Each Transfer Date.  Subject
to Section 5.03, the obligation of any Lender to advance funds on a Transfer
Date for the financing of any aircraft is subject to the terms and conditions
set forth in this Section 5.02, in each case in form and substance satisfactory
to the Agent.

 

(a)                                 Notice of Borrowing; Funding Package;
Determination of Approval.

 

70

--------------------------------------------------------------------------------


 

(i)                                     Notice of Borrowing.  The Agent shall
have received a Notice of Borrowing in accordance with clause (a) of
Section 2.03.

 

(ii)                                  Funding Package.  At least ten
(10) Business Days prior to such Transfer Date (or such shorter period as Agent
may agree) the Borrower shall have delivered to the Agent a Funding Package for
such aircraft to be added to the Portfolio on such Transfer Date, provided that
to the extent that any component of a Funding Package (other than the Request,
the Independent Appraisals and jurisdiction information) has not been finalized
and/or executed, as applicable, at the time such Funding Package is delivered to
the Agent, drafts of such documents may be provided; provided, further, that if
drafts of the foregoing are submitted, substantially final versions thereof
shall be received by the Agent at least three (3) Business Days prior to the
applicable Transfer Date (or such shorter period as the Agent may agree).

 

(iii)                               Determination.  The Advance or the
application of the Prefunded Equity Amount to be made on such Transfer Date
shall have been approved by the Majority Lenders and the Agent; provided
however, each of the Lenders hereby irrevocably delegates such approval right to
the Agent for so long as (A) no Facility Event of Default, Amortization Event or
Servicer Replacement Event has occurred and (B) the Availability Period has not
expired.  Each of the Lenders agrees to be bound by any such Agent’s approval
described in the preceding sentence.  Subject to the proviso contained in the
first sentence of this clause (iii), and provided that the eligibility criteria
contained in Schedule II have been met or waived pursuant to Section 2.08, the
Agent shall have the right in its sole and absolute discretion to make a
determination of whether or not to include in the Portfolio any aircraft and
related lease described in a Request and Funding Package and the Majority
Lenders and/or the Agent, as applicable, shall not be in any way obligated or
committed to approve any aircraft for funding and/or inclusion in the
Portfolio.  The Agent shall promptly, but in no event any later than the second
Business Day prior to the scheduled Transfer Date for an aircraft, notify the
Borrower whether such aircraft and related lease described in the applicable
Funding Package may be added to the Portfolio (provided that failure to so
notify shall not impose any liability on the Agent or any Lender, impose any
obligation to fund an Advance, signify approval of the Agent of such aircraft or
signify that any conditions precedent related to such aircraft have been
satisfied or waived).

 

(b)                                 Parent Contribution; Prefunded Equity
Amount.    (i) ALC shall have contributed to the Prefunding Account an amount at
least equal to the amount that the Purchase Price for the applicable Aircraft or
Aircraft Subsidiary, as the case may be, exceeds the Advance or the application
of Prefunded Equity Amount to be made by the Lenders on the Transfer Date
related to the purchase of such Aircraft or Aircraft Subsidiary, as the case may
be (the “Parent Contribution”).

 

71

--------------------------------------------------------------------------------


 

(ii)                                  On the applicable Transfer Date, the
Prefunded Equity Amount required to be applied as of the applicable Transfer
Date shall have been fully applied in accordance with Sections 2.01(c)(iii) and
(g).

 

(c)                                  Cash Collateral Account.  With respect to
the first Transfer Date, the Borrower shall have (i) established the Cash
Collateral Account with the Depositary in accordance with the Depository
Agreement and (ii) deposited $15,000,000 in such account.

 

(d)                                 AS Joinder and Security Agreement
Supplement.  If any Aircraft Subsidiaries are to be created and/or used in
connection with the financing or leasing of the applicable aircraft, the Agent
shall have received (i) an originally executed AS Joinder and Security Agreement
Supplement and (ii) an Additional Collateral Certificate, each duly executed and
delivered by the Applicable Aircraft Subsidiaries, the Borrower and the
Collateral Agent (provided that in the event that an Advance involves an
Indirect Pledgor, the AS Joinder and Security Agreement Supplements to be
executed by the applicable Aircraft Subsidiaries shall be supplemented with
additional documents and/or modified, in either case, in form and substance
reasonably acceptable to the Agent in order (x) to pledge to the Borrower or
another Aircraft Subsidiary (to be re-pledged by the Borrower or the Aircraft
Subsidiary to the Collateral Agent) all of such Indirect Pledgor’s assets,
including but not limited to assigning the Indirect Pledgor’s interest in its
loan, if applicable, to the Borrower or another Aircraft Owning Subsidiary and
pledging the bank account into which payments under such loan are to be made and
(y) to comply with Applicable Law).

 

(e)                                  Assignment Agreement.  The Agent shall have
received the relevant Assignment Agreement relating to the lease for the
applicable aircraft, if any, duly executed and delivered by the applicable
Lessee, the Borrower or the Applicable Aircraft Subsidiary, as the case may be,
and each other party thereto, together with originals of each of the documents
delivered to the Borrower or the Applicable Aircraft Subsidiary, as the case may
be, pursuant to the relevant Assignment Agreement.

 

(f)                                   Lease Assignment.  The Agent shall have
received a duly executed counterpart of each Lease Assignment or other agreement
required to establish a perfected (to the extent possible and commercially
reasonable under Applicable Law) first priority security interest in favor of
the Collateral Agent for the benefit of the Protected Parties relating to each
Lease, dated as of the applicable Transfer Date, satisfactory in form and
substance to the Agent.

 

(g)                                  Power of Attorney.  If reasonably required
by the Agent, the Agent shall have received a duly executed Lessee Power of
Attorney relating to the lease for the applicable Aircraft, satisfactory in form
and substance to the Agent.

 

72

--------------------------------------------------------------------------------


 

(h)                                 Resolutions, Etc.  The Agent shall have
received the following from the Borrower and each Applicable Aircraft
Subsidiary:

 

(i)                                     a copy of a good standing certificate or
any such similar document, to the extent available, dated a date reasonably
close to the applicable Transfer Date;

 

(ii)                                  certificates, each dated the applicable
Transfer Date and duly executed and delivered by an Authorized Officer, as to
(and attaching):

 

(A)                               the resolutions of the Board of Directors (or
other applicable managing body) then in full force and effect authorizing the
execution, delivery and performance of each Loan Document and Lease Document to
be executed by such Person on such Transfer Date and the transactions
contemplated hereby and thereby;

 

(B)                               the full force and validity of each Organic
Document of such Person; provided however, if such Organic Documents have not
been amended or restated since a copy of such Organic Documents were last
delivered to the Agent, such Person may certify as such rather than attach
copies of such Organic Documents; and

 

(C)                               the incumbency and signatures of those of its
officers, managing member or general partner, as applicable, authorized to act
with respect to each Loan Document to be executed by such Person;

 

upon which certificates the Agent and each Protected Party may conclusively rely
until it shall have received a further certificate of an Authorized Officer of
any such Person canceling or amending the prior certificate of such Person.

 

(i)                                     Representations and Warranties; No
Defaults.

 

(i)                                     Both before and after giving effect to
any Advance the following statements shall be true and correct:

 

(A)                               the representations and warranties set forth
in each Loan Document shall, in each case, be true and correct in all material
respects with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); and

 

(B)                               no Facility Default, Facility Event of
Default, Amortization Event or Servicer Replacement Event shall have then
occurred and be continuing.

 

(ii)                                  The Agent shall have received a
certificate from an Authorized Officer of the Borrower and any Applicable
Aircraft Subsidiaries dated as of the applicable Transfer Date that:

 

73

--------------------------------------------------------------------------------


 

(A)                               all representations and warranties made by it
herein or in any of the other Loan Documents or otherwise made in writing in
connection herewith or therewith shall be true and correct in all material
respects as though made at such time, provided however, if representations or
warranties shall not be true and correct in all material respects at such time,
such certificate shall specifically identify the representations and warranties
that cannot be remade and the Agent shall then determine, in its sole
discretion, if such representations and warranties shall be waived and if the
proposed Advance shall be made on such Transfer Date; and

 

(B)                               there exists no Collateral Deficiency (or
that, after giving effect to the Aircraft being added to the Portfolio on such
Transfer Date and any prepayment, if any, made by the Borrower on such Transfer
Date no Collateral Deficiency will exist); and

 

(C)                               no law, regulation, ruling or other
governmental action shall be in effect or have occurred which, to the Borrower’s
or the Applicable Aircraft Subsidiary’s knowledge (as applicable), would prevent
the Borrower, the Applicable Aircraft Subsidiary, or, to the Borrower’s or the
Applicable Aircraft Subsidiary’s knowledge, any Lessee, from performing in all
material respects their respective obligations under the Loan Documents and
Lease Documents to which they are a party; and

 

(iii)                               The Agent shall have received a certificate
from an Authorized Officer of the Servicer dated as of the applicable Transfer
Date that:

 

(A)                               all representations and warranties of the
Servicer contained in any of the Loan Documents or otherwise made in writing in
connection therewith shall be true and correct in all material respects as
though made at such time; provided however, if representations or warranties
shall not be true and correct in all material respects at such time, such
certificate shall specifically identify the representations and warranties that
cannot be remade and the Agent shall then determine, in its sole discretion, if
such representations and warranties shall be waived and if the proposed Advance
shall be made on such Transfer Date;

 

(B)                               the Servicer has no knowledge of any of the
representations and warranties of the Borrower contained in any Loan Document
being untrue or incorrect in any material respect at the time made or deemed
made; provided however, if the Servicer has knowledge of any such representation
or warranty being untrue or incorrect at the time made or deemed made, the
Servicer shall disclose such untrue or incorrect representations and warranties
or representations or warranties that would be untrue or incorrect if made), and
the Agent shall then determine, in its sole discretion, if such representations
and warranties shall be waived and if the proposed Advance shall be made on such
Transfer Date;

 

74

--------------------------------------------------------------------------------


 

(C)                               there exists no Servicer Replacement Event,
Facility Event of Default or Amortization Event;

 

(D)                               there exists no Collateral Deficiency (or
that, after giving effect to the Aircraft being added to the Portfolio on such
Transfer Date and any prepayment, if any, made by the Borrower on such Transfer
Date no Collateral Deficiency will exist); and

 

(E)                                no law, regulation, ruling or other
governmental action shall be in effect or have occurred which would prevent the
Servicer from performing in all material respects its obligations under the
Servicing Agreement.

 

(j)                                    Legal Opinions.  The Agent shall have
received

 

(i)                                     if reasonably required by the Agent, a
legal opinion of special counsel in respect of local Aviation Authority matters,
which counsel and opinion shall be reasonably acceptable to the Agent;

 

(ii)                                  a legal opinion of special counsel to the
Borrower with respect to matters of the Cape Town Convention relating to the
transactions contemplated by the Loan Documents, which opinion shall be
reasonably acceptable to the Agent;

 

(iii)                               a legal opinion or opinions of special
counsel to the Borrower, the Applicable Aircraft Subsidiaries and, if reasonably
required by the Agent, the Servicer and ALC, which counsel and opinions shall be
reasonably acceptable to the Agent;

 

(iv)                              if the Seller related to the Aircraft to be
funded is ALC or any Affiliate of ALC, a legal opinion of special counsel to the
Borrower with respect to “true sale” and other bankruptcy related issues, in
form and substance reasonably satisfactory to the Agent; and

 

(v)                                 if an Applicable Aircraft Subsidiary is
incorporated, organized or formed under any jurisdiction outside of the United
States and if required by the Agent in its discretion, a legal opinion of
counsel to such Applicable Aircraft Subsidiary in such jurisdiction, in form and
substance reasonably satisfactory to the Agent.

 

(k)                                 Chattel Paper Counterpart of Each Lease. 
The Agent shall have received (i) the originally executed counterpart of each
Lease applicable to an aircraft which is to become an Aircraft on such Transfer
Date bearing the Chattel Paper Legend and an original signature of the
Collateral Agent as required by such Chattel Paper Legend or (ii) if the Agent
determines in its sole discretion that an originally executed counterpart of a
Lease for such Aircraft with such legend and marking does not exist or is not
necessary to perfect assignment of such Lease to the Collateral Agent, an
originally executed

 

75

--------------------------------------------------------------------------------


 

counterpart or copy, if the Agent deems a copy acceptable, of such Lease without
such legend and marking.

 

(l)                                     UCC Financing Statements.  The Agent
shall have received the following, each in form and substance satisfactory to
the Agent:

 

(i)                                     UCC financing statements suitable in
form for naming the applicable Seller as debtor/seller, the Borrower or
Applicable Aircraft Subsidiary, as the case may be, as secured party/buyer, and
the Collateral Agent as assignee, or other similar instruments or documents to
be filed under the UCC of all jurisdictions and all other laws otherwise
applicable, all as may be necessary or, in the opinion of the Agent, desirable
to perfect the outright assignment of each Lease to the Borrower or the
Applicable Aircraft Subsidiary, as the case may be, under the Assignment
Agreements referenced in Section 5.02(e);

 

(ii)                                  UCC financing statements suitable in form
for naming the Borrower and/or such Applicable Aircraft Subsidiaries, as the
case may be, as a debtor, and the Collateral Agent (or, in the case of an
Indirect Pledgor, the Borrower) as the secured party, or other similar
instruments or documents to be filed under the UCC of all jurisdictions and all
other laws otherwise applicable, as may be necessary or, in the opinion of the
Agent, desirable to perfect the security interests of the Collateral Agent
pursuant to the Security Agreement;

 

(iii)                               UCC financing statements suitable in form
for naming the Borrower or the Applicable Aircraft Subsidiary, as the case may
be, as debtor, and the Collateral Agent, as secured party, or other similar
instruments or documents to be filed under the UCC of all jurisdictions and
under all other Applicable Law as may be necessary or, in the opinion of the
Agent, desirable to perfect the security interests of the Collateral Agent
pursuant to the Lease Assignments referenced in Section 5.02(f);

 

(iv)                              if required by the Agent, precautionary UCC
financing statements suitable in form for naming the Borrower or the Applicable
Aircraft Subsidiary, as the case may be, as secured party/lessor, the applicable
Lessee, as debtor/lessee and the Collateral Agent, as assignee, or other similar
instruments or documents to be filed under the UCC of all jurisdictions and
under all other Applicable Law as may be necessary or, in the opinion of the
Agent, desirable to perfect the security interests of the Borrower or the
Applicable Aircraft Subsidiary, as the case may be, pursuant to each Lease.

 

(m)                             UCC Termination Statements.  The Agent shall
have received termination statements, releases and such other similar documents,
including but not limited to UCC Form UCC-3 termination statements, if any,
necessary to release all existing Liens and other rights of any Person (other
than the Collateral Agent) in any of the Collateral, together with such other
termination statements and/or releases as the Agent may reasonably request from
the Borrower or any Aircraft Subsidiary.

 

76

--------------------------------------------------------------------------------


 

(n)                                 UCC Searches.  If required by the Agent in
its sole discretion, the Agent shall have received certified copies of UCC
Requests for Information or Copies (Form UCC 11), or a similar search report in
all applicable jurisdictions certified by a party acceptable to the Agent, dated
a date reasonably near to the applicable Transfer Date, listing all effective
financing statements or similar instruments or documents, which name any of the
Borrower and/or any such Applicable Aircraft Subsidiaries (under their present
name and any previous names) as the debtor, together with copies of such
financing statements (none of which shall, except with respect to Permitted
Liens, evidence a Lien on any Collateral).

 

(o)                                 Cape Town Convention.  The Agent shall have
received the following:

 

(i)                                     evidence of the registration of the
following interests from the official records of the International Registry (or
a legal opinion in form and substance reasonably acceptable to the Agent to such
effect) with respect to each aircraft to be financed (provided, in each case,
that the Cape Town Convention applies to such interest):

 

(A)                               an International Interest (or a Prospective
International Interest) under the Security Agreement with the Collateral Agent
as creditor and the Borrower or, if applicable, the Applicable Aircraft
Subsidiary, as debtor;

 

(B)                               an International Interest (or a Prospective
International Interest) under the related Lease with the Borrower or, if
applicable, the Applicable Aircraft Subsidiary, as creditor and the applicable
Lessee as debtor; and

 

(C)                               an Assignment of International Interest (or a
Prospective Assignment of International Interest) under each Lease Assignment
with the Collateral Agent as assignee and the Borrower or, if applicable, the
Applicable Aircraft Subsidiary, as assignor;

 

(ii)                                  with respect to any such aircraft whose
State of Registration is the United States, (A) a duly executed counterpart of a
Mortgage together with a copy of the AC Form 8050-135 related to such aircraft
and (B) evidence of the official records of the FAA (or a legal opinion in form
and substance reasonably acceptable to the Agent) that the Mortgage and AC
Form 8050-135 have each been filed for recordation therewith; and

 

(iii)                               with respect to any such aircraft (other
than aircraft referred to in clause (ii) of this Section 5.2(o)) whose State of
Registration has designated an entity in its territory as the entry point
through which information shall or may be transmitted to the International
Registry, such documents and other items as may be necessary or, in the opinion
of the Agent, desirable in order to comply with the requirements of such State
of Registration (including, without limitation, the

 

77

--------------------------------------------------------------------------------


 

registration or filing of Mortgages or other documents or the payment of fees)
in order to effectuate the registrations set forth in clause (i) of this
Section 5.2(o).

 

(p)                                 Recordations of Lease Assignments.  The
Agent shall have received evidence of the official records of the relevant
State(s) of Registration (or a legal opinion in form and substance reasonably
acceptable to the Agent) that any lease with respect to the applicable aircraft
and the related Lease Assignment (or other applicable agreements) have been
registered, recorded or filed for recordation in accordance with and to the
extent possible under Applicable Law (or assurances to the Agent’s reasonable
satisfaction that such will be provided within a reasonable time thereafter),
all as may be necessary or, in the opinion of the Agent, desirable to perfect
the security interests of the Collateral Agent pursuant to such Lease
Assignment.

 

(q)                                 Capital Stock.  The Agent shall have
received certificates (in the case of any Capital Stock that is a certificated
security (as defined in the UCC)) evidencing all of the issued and outstanding
Capital Stock owned by ALC in the Borrower and if any Aircraft Subsidiaries are
to be used in connection with the financing of the applicable aircraft, owned by
the Borrower in the Applicable Aircraft Subsidiaries, which certificates in each
case shall be accompanied by undated instruments of transfer duly executed in
blank, or, if any such Capital Stock is an uncertificated security (as defined
in the UCC), confirmation and evidence satisfactory to the Agent that the
security interest therein has been transferred to and perfected by the
Collateral Agent in accordance with Articles 8 and 9 of the UCC and all laws
otherwise applicable to the perfection of the pledge of such Capital Stock;

 

(r)                                    Acceptance.  The Agent shall have
received a copy of the certificate of acceptance of the applicable aircraft (or
such other evidence of acceptance of such aircraft reasonably satisfactory to
the Agent) executed by the Lessee.

 

(s)                                   Permits.  The Agent shall have received
such satisfactory evidence as it may require that any permits needed to make all
required payments in Dollars under each lease with respect to the applicable
aircraft to the Borrower and/or the applicable Aircraft Subsidiaries, as the
case may be, have been obtained and are in full force and effect.

 

(t)                                    Deposits and Maintenance Reserves.  On
each Transfer Date,(i)  all unapplied Deposits and Maintenance Reserves under
each Lease shall have been transferred to the Depositary in accordance with
clauses (b) and (c) of Section 7.04 and (ii) the Agent shall have received from
the Borrower the certificate described in clauses (b)(ii) and (c)(ii) of
Section 7.04(b), if applicable, related thereto.

 

(u)                                 Title to the Collateral.  Upon the funding
of the applicable Loan, the Borrower or the Applicable Aircraft Subsidiary, as
the case may be, shall have good and marketable title to such Aircraft and good
title to all other items of Collateral to be pledged thereby, free and clear of
all Liens other than Permitted Liens.

 

(v)                                 Insurance.  The Agent shall have received
certificates of insurance and reinsurance, in each case, (i) as required under
Section 7.08, from insurance brokers

 

78

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Agent, together with a broker’s letter of
undertaking from a broker reasonably acceptable to the Agent, together with
evidence that the applicable Persons have been named as loss payee or contract
party and additional insured in respect of such insurance as required under
Section 7.08 and (ii) as required by the terms of the applicable Lease.

 

(w)                               Registration.  The Agent shall have received
assurances reasonably satisfactory to it that within a reasonable time after the
funding of the applicable Loan, the Agent shall receive a duplicate of the
registration certificate of such Aircraft, or other evidence of registration
satisfactory to the Agent, noting the interest of the Borrower or the Applicable
Aircraft Subsidiary, as the case may be, as the owner of such Aircraft, issued
by the State of Registration and a copy of the certificate of airworthiness
issued by the State of Registration, or other evidence satisfactory to the Agent
of the issuance of such certificate of airworthiness.

 

(x)                                 No Opposition.  No suit, action or
proceeding shall be pending or overtly threatened on the Transfer Date before or
by any court or Governmental Entity seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement.

 

(y)                                 Loan Documents.  The Loan Documents shall
each be in full force and effect.

 

(z)                                  Fees, Costs and Expenses.  The Borrower
shall have paid, or shall concurrently pay with such funding, the then due and
payable fees pursuant to the Agent Fee Letter and the costs and expenses then
payable by the Borrower under Section 11.05 of this Agreement to the extent then
invoiced or otherwise notified to the Borrower in writing.

 

(aa)                          Patriot Act Disclosures.  The Agent and each
Lender shall have received all Patriot Act Disclosures (or any similar
disclosures required by any comparable law applicable to any Lender) requested
by them prior to the applicable Transfer Date.

 

(bb)                          Other Documents and Action.  The Borrower, each
applicable Aircraft Subsidiary and the Servicer shall deliver to the Agent such
other instruments, agreements and documents and take such other action as the
Agent may reasonably request in connection with the Advances to be made on such
Transfer Date.

 

All documents executed or submitted pursuant hereto by or on behalf of the
Borrower shall be reasonably satisfactory in form and substance to the Agent and
its counsel, and the Agent and its counsel shall have received all information,
approvals, opinions, documents or instruments as the Agent or its counsel may
reasonably request.

 

SECTION 5.03              Deferral of Conditions.  (a) If the Borrower
determines that any condition required to be satisfied by Section 5.02 will not
be satisfied prior to a proposed Transfer Date, subject to clause (b) of this
Section 5.03, the Borrower may send the Agent a Deferral Request requesting that
such conditions be satisfied by a date on or before sixty (60) days after the
applicable Transfer Date.  If the Agent agrees, in its sole discretion, that

 

79

--------------------------------------------------------------------------------


 

satisfaction of such conditions may be so deferred and if the Agent agrees to
the time period requested by the Borrower to satisfy each condition listed in
the Deferral Request, then the Agent shall execute the Deferral Request, the
conditions described therein shall be so deferred and the relevant Advance shall
be disbursed upon satisfaction or waiver of any remaining conditions.  The
consent of the Supermajority Lenders shall be required to (i) defer any
condition precedent required to be satisfied by Section 5.02 for more than sixty
(60) days beyond the applicable Transfer Date or (ii) permanently waive any
condition precedent required to be satisfied by Section 5.02.

 

(b)                                 Notwithstanding clause (a) of this
Section 5.03, the Agent must obtain (i) the consent of the Supermajority Lenders
to defer (as provided in clause (a) above) the conditions contained in
clause (a)(iii), clause (j) (unless the issuance of an opinion is subject to the
occurrence of an event permitted to occur after the funding as provided in this
Section 5.03, in which case on or prior to such funding, the form of opinion to
be delivered after the funding shall be agreed to by the Agent and the issuer of
such opinion) and clause (u) of Section 5.02 and (ii) the consent of all Lenders
to defer (as provided in clause (a) above) the conditions contained in
clause (a)(i), clause (a)(ii) (but limited to a draft of the Request),
clause (e) (but limited to the Assignment Agreement), clause (f) and
clause (v) of Section 5.02.

 

(c)                                  In the event that the Borrower fails to
satisfy any condition described in a Deferral Request within the time provided
in such Deferral Request, then the applicable Aircraft shall be excluded from
the Portfolio for purposes of calculating the Aggregate Aircraft Value until
such time as all such deferred conditions are satisfied.

 

SECTION 5.04              Conditions Precedent to the Effective Date.  The
effectiveness of this Agreement is subject to the satisfaction of the conditions
precedent set forth in this Section 5.04, in each case in form and substance
satisfactory to the Agent and each of the Designated Lenders on or before the
Effective Date.  In the event that the conditions precedent to effectiveness set
forth in this Section 5.04 are not satisfied, in each case in form and substance
satisfactory to the Agent and each of the Designated Lenders, on or before the
Effective Date, this Agreement and each other Loan Document described in
Section 5.04(a) shall not become effective.

 

(a)                                 Loan Documents.  The Agent shall have
received each of the following Loan Documents, in each case duly executed and
delivered by the parties thereto and in case, in form and substance satisfactory
to the Agent and each of the Designated Lenders:

 

(i)                                     this Agreement;

 

(ii)                                  the Depository Agreement;

 

(iii)                               First Amendment to the Servicing Agreement
dated as of the Effective Date between the Borrower and the Servicer;

 

(iv)                              the Maintenance Reserves Agreement;

 

(v)                                 the Limited Guaranty; and

 

80

--------------------------------------------------------------------------------


 

(vi)                              the Designated Lender Fee Letter for each
Designated Lender.

 

(b)                                 Opinions.  The Agent shall have received
legal opinions of special counsel to the Borrower (i) with respect to
organizational, enforceability and other matters, and (ii) with respect to
non-consolidation and other bankruptcy matters, in each case, which counsel and
legal opinions shall be reasonably acceptable to the Agent and each of the
Designated Lenders.

 

(c)                                  Certificates.  The Agent shall have
received:

 

(i)                                     a copy of a good standing certificate,
dated a date reasonably close to the Effective Date, for the Borrower and the
Servicer,

 

(ii)                                  a certificate from each of the Borrower
and the Servicer, dated the Effective Date, duly executed and delivered by such
Person’s Authorized Officer, as to (and attaching):

 

(A)                               the incumbency and signatures of those of its
officers, managing member or general partner, as applicable, authorized to act
with respect to each Loan Document to be executed by such Person; and

 

(B)                               the full force and validity of each Organic
Document of such Person and copies thereof;

 

upon which certificates the Agent and each Protected Party may conclusively rely
until it shall have received a further certificate of an Authorized Officer of
any such Person canceling or amending the prior certificate of such Person.

 

(d)                                 Fees.  The Borrower shall have paid the then
due and payable fees pursuant to each of the Agent Fee Letter and each
Designated Fee Letter and the costs and expenses then payable by the Borrower
under Section 11.05 of this Agreement to the extent then invoiced or otherwise
notified to the Borrower in writing.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 6.01              Representations and Warranties of the Borrower.  The
Borrower represents and warrants on and after the Closing Date through the
Effective Date and, unless waived by the Agent in writing, on each Transfer Date
as follows:

 

(a)                                 Due Organization, Standing,
Citizenship, Etc.  (i)  The Borrower is a limited liability company duly
organized and validly existing in good standing under the laws of the State of
Delaware, and has the power and authority to enter into and to perform its
obligations under the Loan Documents to which it is a party.

 

(ii)                                  The Borrower is duly qualified and in good
standing in all of the jurisdictions in which the character of the properties
owned or leased by it or the

 

81

--------------------------------------------------------------------------------


 

business conducted by it makes such qualification necessary and the failure to
so qualify would have a Material Adverse Effect.

 

(iii)          Each Aircraft Subsidiary is duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it was
organized and has the power and authority to enter into and to perform its
obligations under the Loan Documents and the Lease Documents to which it is a
party.

 

(iv)          Each Aircraft Subsidiary is duly qualified and in good standing in
all of the jurisdictions in which the character of the properties owned or
leased by it or the business conducted by it makes such qualification necessary
and the failure to so qualify would have a Material Adverse Effect.

 

(b)           Loan and Lease Documents.  Each of the Borrower and each Aircraft
Subsidiary have duly authorized, executed and delivered the Loan Documents and
Lease Documents to which it is a party, and, assuming due authorization,
execution and delivery by the other parties thereto, the Loan Documents and
Lease Documents to which they are parties are legal, valid and binding
agreements of the Borrower and each Aircraft Subsidiary, enforceable in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, examinership, reorganization, moratorium, fraudulent transfer or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, including, but not limited to, materiality, reasonableness, good
faith and fair dealing, and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

(c)           No Conflict; Consent.  The execution and delivery by the Borrower
and each Aircraft Subsidiary of the Loan Documents and Lease Documents to which
they are parties are not, and the performance of their obligations under such
documents will not be, inconsistent with their respective Organic Documents, do
not and will not contravene such Organic Document or any Applicable Law, and do
not and will not contravene the provisions of, or constitute a default, or
result in the creation of any Lien upon any property of the Borrower or each
Aircraft Subsidiary (other than Permitted Liens), under, or breach any
indenture, mortgage, contract, agreement or other instrument to which they are a
party or by which they are bound or require the consent or approval of, the
giving of notice to, the registration or filing with or the taking of any action
in respect of or under any Governmental Entity, except such as has been
obtained, given or accomplished.

 

(d)           Title.  The Borrower or the applicable Aircraft Owning Subsidiary,
as the case may be, is the sole legal and beneficial owner (or in the event that
the Borrower or an Aircraft Owning Subsidiary owns an Aircraft through a trust,
the sole beneficial owner) of and has good and marketable title to the
applicable Aircraft, the Collateral is free and clear of Liens other than
Permitted Liens.

 

(e)           No Defaults or Event of Loss.  No Facility Default, Facility Event
of Default, Amortization Event or Servicer Replacement Event has occurred and is
continuing and no Event of Loss has occurred with respect to any Aircraft,
Airframe or Engine subject to the Loan Documents as of the applicable Transfer
Date for which the

 

82

--------------------------------------------------------------------------------


 

mandatory prepayment described in Section 3.02(c) remains unpaid (x) for more
than 120 days or (y) after payment of insurance proceeds therefor, or which is
to become part of the Portfolio on the applicable Transfer Date.

 

(f)            Records.  The Borrower’s and each Aircraft Subsidiary’s records
with respect to the Collateral are located at 2000 Avenue of the Stars,
Suite 1000N, Los Angeles, California 90067.

 

(g)           Litigation.  There is no action, proceeding or investigation
pending or, to the knowledge of the Servicer, the Borrower or any Aircraft
Subsidiary, overtly threatened (or any basis therefor known to the Borrower) or
outstanding judgments which, individually or in the aggregate, could reasonably
be expected to materially impair the ability of the Servicer, the Borrower or
any Aircraft Subsidiary to perform their obligations under any of the Loan
Documents or Lease Documents to which they are a party.

 

(h)           Filings Made.  Financing statements under the UCC, Lease
Assignments and each Security Document (and any supplements thereto relating to
Aircraft Subsidiaries) in the forms required by this Agreement have been
executed or delivered, as required by this Agreement, by the Borrower and/or the
Applicable Aircraft Subsidiary, and have been delivered to the Agent for filing
or have been or will, promptly after the Transfer Date, be filed, recorded or
registered, as applicable, against the Borrower, the Applicable Aircraft
Subsidiary or the applicable Lessee, as the case may be, and all International
Interests under the Cape Town Convention with respect to the Security Agreement,
the applicable Leases and the applicable Lease Assignments required by this
Agreement to be registered have been or will be promptly registered, in each of
the above cases, in all necessary jurisdictions and with the International
Registry, if applicable, in order to protect and establish the first priority
security interest of the Collateral Agent for the benefit of the Protected
Parties in and to the Collateral granted under each Lease Assignment, the
Security Agreement and each other Security Document (provided that neither the
Borrower nor any Aircraft Subsidiary shall be obligated to execute and deliver
or file, record or register any mortgage, security assignment or the like over
any Aircraft unless the execution and delivery and filing, recordation or
registration of a mortgage, security assignment or the like is necessary or, in
the opinion of the Agent, desirable, for the registration of an International
Interest with respect to the Aircraft under the Security Agreement) and in all
other jurisdictions in which the Agent reasonably determines and advises the
Borrower that filings are to be made.  Except for the execution and delivery of
the Depository Agreement, the proper filing of UCC financing statements, the
proper registering of the International Interests with the International
Registry, as applicable, and the taking possession of the Capital Stock of the
Aircraft Subsidiaries (if certificated), in each case by the Collateral Agent,
no further action except as may have already been taken, or such action that the
Agent agrees may later occur, is necessary in order to establish and perfect the
Collateral Agent’s first priority security interest granted in the Collateral
securing the Obligations against any third parties in any jurisdiction; provided
that no representation or warranty is being given in this clause (h) as to the
perfection of any security interest in any Aircraft or any Engine, other than
(i) if the security interest is deemed to be perfected by the filing of a
financing statement under the UCC, that such

 

83

--------------------------------------------------------------------------------


 

perfected security interest is prior to all other security interests that are
deemed to be perfected by the filing of a financing statement under the UCC and
(ii) if the security interest is deemed perfected by the registration of an
International Interest under the Cape Town Convention, that such perfected
security interest is prior to all other security interest that are deemed to be
perfected by the registration of an International Interest under the Cape Town
Convention.

 

(i)            No Borrower Debt.  Other than Taxes, none of the Borrower nor any
Aircraft Subsidiary has incurred Indebtedness other than (i) Indebtedness
created or permitted by the Original Agreement, this Agreement or any other Loan
Document, (ii) loans by the Borrower or an Aircraft Subsidiary to another
Aircraft Subsidiary, (iii) liabilities created or permitted by the Original
Agreement, this Agreement, any Lease Document or attributable to any business
permitted hereunder or (iv) guarantees by the Borrower of obligations of an
Aircraft Subsidiary.

 

(j)            Lease Documents.  The Borrower has delivered or caused to be
delivered to the Agent a copy of the Leases and any other Lease Document to
which the Borrower or any Aircraft Subsidiary is a party including any
amendments or supplements thereto to which the Borrower or any such Aircraft
Subsidiary is a party, and except for amendments so disclosed to the Agent, such
documents have not been amended or modified.

 

(k)           Sole Business of Borrower; Special Purpose Status.  The sole
business of the Borrower is its acquisition, ownership, financing, refinancing,
marketing, remarketing, leasing and sale of Aircraft or of the ownership of
Aircraft Subsidiaries and the sole business of such Aircraft Subsidiary is
acquisition, ownership, financing, marketing, refinancing, remarketing, leasing
and sale of the Aircraft.  The Borrower and the Aircraft Subsidiaries engage in
no other business except as described in this clause (k) or as otherwise
expressly permitted under the Loan Documents.  Neither the Borrower nor such
Aircraft Subsidiary have engaged in any activities since their organization,
other than those incidental to its above permitted activities, its organization
and other appropriate steps and its arrangement for the payment of fees to, and
director’s and officer’s insurance for, the officers and directors of the
Borrower and the Aircraft Subsidiaries, the acquisition, lease and sale of the
Aircraft at issue and the funding of the Purchase Price thereof, the
authorization and issuance of the Notes, the execution of this Agreement, the
other Loan Documents, the Servicing Agreement and Lease Documents to which they
are a party and the activities referred to in or contemplated by such
agreements.

 

(l)            Separate Corporate Structure; No Employees, Subsidiaries.

 

(i)            The legal and beneficial title to all of the issued and
outstanding Capital Stock of each Aircraft Subsidiary is owned directly or
indirectly by the Borrower.

 

(ii)           The Borrower is a separate legal entity from ALC and ALC’s
Affiliates other than the Borrower.

 

84

--------------------------------------------------------------------------------


 

(iii)          Each Aircraft Subsidiary is a separate legal entity from the
Borrower.

 

(iv)          The Borrower has satisfied the minimum capitalization
requirements, if any, under the laws of the State of Delaware for purposes of
conducting its business.

 

(v)           Each Aircraft Subsidiary has satisfied the minimum capitalization
requirements, if any, under the laws of the jurisdiction in which it was
organized for purposes of conducting its business.

 

(vi)          The Borrower has complied in all respects with the requirements of
Applicable Law and those set forth in its Organic Documents, including, without
limitation, its Certificate of Formation and Operating Agreement except where
failure to comply with Applicable Law would not result in a Material Adverse
Effect.

 

(vii)         Each Aircraft Subsidiary has complied in all respects with the
requirements of Applicable Law and those set forth in its Organic Documents,
including but not limited to its charter documents, or such other similar
documents except where the failure to comply with Applicable Law would not
result in a Material Adverse Effect.

 

(viii)        The Borrower keeps complete and accurate corporate records, books,
accounts and minutes separate from those of ALC, any of ALC’s Affiliates or any
other Person other than the Borrower and the Borrower’s Subsidiaries.

 

(ix)          Each Aircraft Subsidiary keeps complete and accurate corporate
records, books, accounts and minutes separate from those of ALC, any of ALC’s
Affiliates or any other Person other than the Borrower and the Borrower’s
Subsidiaries.

 

(x)           The Borrower has held itself out to the public (including to
creditors of the Borrower, ALC, each Aircraft Subsidiary and their Affiliates)
under the Borrower’s own name as a separate and distinct corporate entity from
ALC and all of its Affiliates other than the Borrower and the Borrower’s
Subsidiaries.

 

(xi)          Each Aircraft Subsidiary has held itself out to the public
(including to creditors of ALC, the Borrower, each Aircraft Subsidiary and their
Affiliates) under its own name as a separate and distinct legal entity from ALC
and all of its Affiliates other than the Borrower and the Borrower’s
Subsidiaries.

 

(xii)         The Borrower has not directly or indirectly entered into any
transaction with ALC or any of ALC’s Affiliates other than the Borrower’s
Subsidiaries except the Servicing Agreement or except as expressly permitted by
the Loan Documents and then on terms as may be found in an arm’s-length
transaction.

 

85

--------------------------------------------------------------------------------


 

(xiii)        No Aircraft Subsidiary has directly or indirectly entered into any
transaction with ALC or any of ALC’s Affiliates other than the Borrower and the
Borrower’s Subsidiaries and except the Servicing Agreement or except as
expressly permitted by the Loan Documents and then on terms as may be found in
an arm’s-length transaction.

 

(xiv)        The Borrower has not loaned funds to, guaranteed or become
obligated with respect to claims against, ALC, or any of ALC’s Affiliates other
than the Borrower’s Subsidiaries, or any other Person or entity except as
expressly permitted by the Loan Documents.

 

(xv)         The Borrower has kept its assets and liabilities as reflected in
its books and records separate from those of ALC and ALC’s Affiliates other than
the Borrower’s Subsidiaries, and has not and at all times will not commingle
such assets and liabilities with those of ALC or any of ALC’s Affiliates other
than Borrower’s Subsidiaries.

 

(xvi)        Each Aircraft Subsidiary has kept its assets and liabilities as
reflected in its books separate from those of ALC and ALC’s Affiliates other
than the Borrower and the Borrower’s Subsidiaries, and has not and at all times
will not commingle such assets and liabilities with those of ALC or any of ALC’s
Affiliates other than the Borrower and the Borrower’s Subsidiaries.

 

(xvii)       The Borrower has kept adequate records to permit the segregation of
its assets and liabilities from those of ALC and ALC’s Affiliates other than the
Borrower’s Subsidiaries.

 

(xviii)      Each Aircraft Subsidiary has kept adequate records to permit the
segregation of its assets and liabilities from those of ALC and ALC’s Affiliates
other than the Borrower and the Borrower’s Subsidiaries.

 

(xix)        The Borrower has not held itself out to the public as a division of
ALC, or ALC as a division of the Borrower.

 

(xx)         No Aircraft Subsidiary has held itself out to the public as a
division of ALC, or ALC a division of an Aircraft Subsidiary.

 

(xxi)        The Borrower has not induced third parties to rely on the
creditworthiness of ALC in order to have third parties enter into contracts with
the Borrower, except that (y) ALC may guarantee the obligations of Borrower
under an agreement to purchase an Aircraft by executing a separate written
guaranty in which the creditor acknowledges the separate existence of ALC and
its reliance on the separate assets of ALC and the Borrower, provided that the
aggregate amount of ALC’s guarantee obligations under this section
6.01(l)(xxi) and section 6.01(l)(xxii) below do not exceed 10% of the Maximum
Facility Amount, and (z) ALC has provided the Limited Guaranty.

 

86

--------------------------------------------------------------------------------


 

(xxii)       No Aircraft Subsidiary has induced third parties to rely on the
creditworthiness of ALC in order to have third parties enter into contracts with
such Aircraft Subsidiary, except that ALC may guarantee the obligations of  an
Aircraft Subsidiary under an agreement to purchase an Aircraft by executing a
separate written guaranty in which the creditor acknowledges the separate
existence of ALC and its reliance on the separate assets of ALC and provided
that the aggregate amount of ALC’s guarantee obligations under this section
6.01(l)(xxii) and section 6.01(l)(xxi) above do not exceed 10% of the Maximum
Facility Amount.

 

(xxiii)      The Borrower has and will pay its obligations in the ordinary
course of business as a legal entity separate and distinct from ALC and its
Affiliates other than the Borrower and the Borrower’s Subsidiaries.

 

(xxiv)     Each Aircraft Subsidiary has and will pay its obligations in the
ordinary course of business as a legal entity separate and distinct from ALC and
its Affiliates other than the Borrower and the Borrower’s Subsidiaries.

 

(xxv)      The Borrower has and will keep its funds separate and distinct from
any funds of ALC and its Affiliates, other than the Borrower’s Subsidiaries, and
will receive, deposit, withdraw and disburse such funds separate from any funds
of ALC and its Affiliates, other than the Borrower’s Subsidiaries, except as
expressly permitted by the Loan Documents.

 

(xxvi)     Each Aircraft Subsidiary has and will keep its funds separate and
distinct from any funds of ALC and ALC’s Affiliates, other than the Borrower and
the Borrower’s Subsidiaries, and will receive, deposit, withdraw and disburse
such funds separate from any funds of  ALC and ALC’s Affiliates, other than the
Borrower and the Borrower’s Subsidiaries,  except as expressly permitted by the
Loan Documents.

 

(xxvii)    The Borrower has no employees.

 

(xxviii)   No Aircraft Subsidiary has employees.

 

(xxix)     The Borrower has at least one (1) Independent Manager (as defined in
the Borrower’s Organic Documents or as any such similar term is defined in the
Borrower’s Organic Documents).

 

(xxx)      From and after the Closing Date, the Borrower and each Aircraft
Subsidiary has conducted its business in accordance with the assumptions
contained in the opinion of counsel described in Section 5.01(b)(ii) of the
Original Agreement.

 

(m)          ERISA Liability.  None of the Borrower, the Aircraft Subsidiaries
or any Plan fiduciary has engaged in any transaction in connection with which
the Borrower, the Aircraft Owning Subsidiaries or any Plan fiduciary that the
Borrower or any Aircraft Subsidiary has an obligation to indemnify with respect
to such matters, could be

 

87

--------------------------------------------------------------------------------


 

subjected to either a material civil penalty assessed pursuant to
Section 502(i) or (1) of ERISA, or a material tax imposed pursuant to
Section 4975 of the Code; no material liability to the PBGC has been, or is
expected by the Borrower or any Aircraft Subsidiary to be, incurred with respect
to any Plan which is established or maintained, or to which contributions are
required to be made, by the Borrower, any Aircraft Subsidiary or any ERISA
Affiliate; there has been no event or condition which presents a material risk
of termination of any such Plan by the PBGC which would result in a Material
Adverse Effect on the Borrower or any Aircraft Subsidiary; no accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
Code), whether or not waived, exists with respect to any such Plan; no
reportable event (within the meaning of Section 4043 of ERISA) for which the
thirty (30) day notice to the PBGC is not waived by regulation has occurred with
respect to any such Plan which would result in a Material Adverse Effect on the
Borrower or any Aircraft Subsidiary; no unfunded liabilities which are not
disclosed in the Borrower’s or any Aircraft Subsidiary’s unaudited financial
statements exist with respect to any plan that provides medical, dental, life or
other non-pension benefits to former employees of the Borrower or any Aircraft
Subsidiary or for which the Borrower or any Aircraft Subsidiary have any
liability that would result in a Material Adverse Effect on the Borrower or any
Aircraft Subsidiary.  None of the Borrower, any Aircraft Subsidiary and any
ERISA Affiliate contribute to or have any liability or contingent liability with
respect to any “multiemployer plan” within the meaning of Section 3(37) of ERISA
that is subject to Title IV of ERISA.

 

Neither the Borrower nor any Aircraft Subsidiary is, or is acting on behalf of,
an “employee benefit plan” as defined in Section 3(3) of ERISA which is subject
to Title I of ERISA, a “plan” as defined in Section 4975 of the Code which is
subject to Section 4975 of the Code, an entity deemed to hold the “plan assets”
of any of the foregoing, or a governmental, church or non-U.S. plan which is
subject to any federal, state, local or non-U.S. law that is similar to the
prohibited transaction provisions of Section 406 of ERISA or Section 4975 of the
Code.  The Borrower and each Aircraft Subsidiary shall make the foregoing
representation on each day from the Closing Date through the Termination Date.

 

None of the transactions contemplated by the Loan Documents to which the
Borrower is a party constitute a “prohibited transaction” within the meaning of
Section 406(a)(1) of ERISA or Section 4975(c)(1)(A)-(D) of the Code.  The
representation by the Borrower in the prior sentence is made in reliance upon
and subject to the accuracy of each Lender’s representation in Section 6.02 and
each Lender’s covenants in Section 8.03.  None of the transactions contemplated
by the Loan Documents to which the Borrower is a party constitute a “prohibited
transaction” under Section 406(b) of ERISA, resulting or arising solely from an
act or omission of the Borrower.

 

(n)           Certain Regulations.  None of the transactions contemplated by
this Agreement (including the use of the proceeds from the Loans) will violate
or result in a violation of Section 7 of the Securities Exchange Act of 1934, as
amended, or any regulations issued pursuant thereto, including Regulations T, U,
and X of the Board of Governors of Federal Reserve System, and none of the
proceeds from the Loans will be

 

88

--------------------------------------------------------------------------------


 

used, directly or indirectly, to purchase, or to refinance any borrowing, the
proceeds of which are used to purchase, any “security” within the meaning of
said Securities Exchange Act or purchase (other than an equity interest in an
Aircraft Subsidiary) or carry any “margin stock” as such term is defined in
Regulation U.

 

(o)           Investment Company Act.  None of ALC, the Borrower or any
subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(p)           Leases.  (i)  Except as otherwise disclosed in writing by the
Borrower, the Servicer or the applicable Aircraft Subsidiary to the Agent prior
to the applicable Transfer Date, (x) no Lease Event of Default related to the
payment of “basic rent” (or such similar term) is in existence under any Lease
and each Lease is in full force and effect, (y) to the knowledge of the Borrower
or the applicable Aircraft Subsidiary, no other Lease Event of Default is in
existence under any such Lease and (ii) the description of events of default
occurring under each Lease, if any, included in a Funding Package relating to
the applicable Transfer Date and any supplement thereto accurately describes in
all material respects events of default during the periods described of which
the Borrower is aware as of the relevant Transfer Date, without the Borrower
having any duty of inquiry with respect to the same, other than inquiry of all
Aircraft Subsidiaries and (z) each Lease contains a provision that protects
(x) the Borrower or (y) the applicable Aircraft Subsidiaries, as the case may
be, that may be subject to Taxes (but limited to withholding or similar Taxes)
as a result of the transactions contemplated by such Lease or this Agreement,
from any such Taxes.

 

(q)           Financial Information.  All balance sheets, all statements of
income and of cash flow and all other financial information furnished pursuant
to clause (a) of Section 7.01 have been prepared in accordance with GAAP
consistently applied and do or will present fairly in all material respects the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended.

 

(r)            Subsidiaries.  Neither the Borrower nor any Aircraft Subsidiary
has any Subsidiary, except those subsidiaries which are party to the Security
Agreement.

 

(s)            Taxes.  The Borrower and each Aircraft Subsidiary has filed all
material tax returns (including all income tax returns) and reports required by
law to have been filed by it, such returns being true, correct and complete, and
has paid all Taxes thereby shown to be due and owing and all other Taxes payable
by it, except any such Taxes which are being diligently contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP shall have been set aside on its books.

 

(t)            Accuracy of Information.  All factual information heretofore or
contemporaneously furnished in writing to any Protected Party in connection with
any Loan Document or any transaction contemplated hereby or thereby by ALC, the
Borrower, any Aircraft Subsidiary or the Servicer was (to the knowledge and
belief of the ALC Parties, in the case of any such information provided by
persons other than ALC

 

89

--------------------------------------------------------------------------------


 

Parties) true, complete and accurate in all material respects at the time so
provided or, if applicable, later supplemented and does not omit any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(u)           Solvency.  The Borrower, taken as a whole with all of its
Subsidiaries, on a consolidated basis, both before and after giving effect to
any Advances, is Solvent.

 

SECTION 6.02     Representations and Warranties of the Lenders.  Each Lender
represents and warrants as to itself (a) on the Effective Date, it has the power
and authority to enter into and perform its obligations under the Loan Documents
to which it is a party and it has duly authorized, executed and delivered the
Loan Documents to which it is a party, (b) on the Closing Date, and as to itself
at all times until the Termination Date that no part of the assets to be used by
such Lender to purchase the Notes  constitutes assets of an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
a “plan” as defined in Section 4975 of the Code which is subject to Section 4975
of the Code, an entity whose underlying assets include “plan assets” by reason
of any such employee benefit plan’s or plan’s investment in such entity, or a
governmental, church or non-U.S. plan which is subject to any federal, state,
local or non-U.S. law that is similar to the prohibited transaction provisions
of Section 406 of ERISA or Section 4975 of the Code, and (c) it understands that
ALC is a separate legal entity from the Borrower and it is relying on the
separate assets of ALC (and not the assets of the Borrower or an Aircraft
Subsidiary) under the Limited Guaranty.

 

ARTICLE VII

 

COVENANTS

 

SECTION 7.01     Borrower’s Covenants.  The Borrower agrees with the Agent and
each Protected Party that, until the Termination Date shall have occurred, the
Borrower will, and will cause the Aircraft Subsidiaries to, perform or cause to
be performed the obligations set forth below.

 

(a)           Financial Information; Reports, Notices, Etc.  The Borrower will
furnish each Lender and the Agent copies of the following financial statements,
reports, notices and information:

 

(i)            as soon as available and in any event within 90 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year an unaudited
or audited consolidated balance sheet of the Borrower and the Aircraft
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
income and cash flow of the Borrower and the Aircraft Subsidiaries for such
Fiscal Quarter, and including (in each case) in comparative form (for such
comparative form, commencing with the first Fiscal Quarter that begins one year
after the first Advance has been made) the figures for the corresponding Fiscal
Quarter in the immediately preceding Fiscal Year, certified by the chief
financial or accounting Authorized Officer of the Borrower as fairly presenting
in all material respects the consolidated financial condition of the Borrower,
prepared in accordance with

 

90

--------------------------------------------------------------------------------


 

GAAP (subject to normal year-end audit adjustments and the absence of
footnotes);

 

(ii)           as soon as available and in any event within 120 days after the
end of each Fiscal Year, a copy of the balance sheet of the Borrower and the
Aircraft Subsidiaries on a consolidated basis, and the related consolidated
statements of income and cash flow of the Borrower and the Aircraft Subsidiaries
on a consolidated basis for such Fiscal Year, and including (in each case) in
comparative form (for such comparative form, commencing in 2011) the figures for
the immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by KPMG LLP, or at the Borrower’s election, such other
independent public accountants reasonably acceptable to the Agent prepared in
accordance with GAAP;

 

(iii)          as soon as practicable and in any event within three (3) Business
Days after the Borrower, the Servicer or any Aircraft Subsidiary obtains
knowledge of the occurrence of (A) any Facility Default, Facility Event of
Default, Amortization Event or Servicer Replacement Event, (B) Liens with
respect to any Collateral other than Permitted Liens, (C) any Lease Default,
(D) any extension of any Lease and (E) any Lease Maturity, notice thereof;

 

(iv)          as soon as practicable and in any event within three (3) Business
Days after the Borrower, the Servicer or any Aircraft Subsidiary obtains
knowledge of the commencement of any litigation, action, proceeding or labor
controversy of the type and materiality described in clause (g) of Section 6.01,
notice thereof and, to the extent the Agent requests, copies of all
documentation relating thereto;

 

(v)           promptly upon receipt from any Manufacturer, the Servicer, any
Lessee or any Lessee’s insurance carrier or broker, copies of any material
notice, communication, document or agreement related to the Collateral including
the Aircraft, Airframes or Engines; and

 

(vi)          such other financial and other information as any Lender through
the Agent may from time to time reasonably request (including information and
reports in such detail as the Agent may request with respect to the terms of and
information provided pursuant to the Monthly Report).

 

(b)           Existence and Citizenship.  The Borrower will (i) at all times
maintain (A) its existence in good standing under the laws of Delaware and the
United States and (B) its right to transact business in each jurisdiction in
which the character of the properties owned or leased by it or the business
conducted by it makes such qualification necessary and the failure to so qualify
would preclude the Borrower from enforcing its rights or meeting its obligations
under or with respect to any Loan Documents to which it is a party or any
material assets; and (ii) at all times maintain (A) each Aircraft Subsidiary
solely as an entity incorporated, formed or created under the laws of the United
States (or any state thereof or the District of Columbia), Luxembourg or Ireland

 

91

--------------------------------------------------------------------------------


 

unless otherwise agreed to in writing by the Agent, (B) subject to the
Borrower’s right to wind-up or liquidate Subsidiaries under Section 11.23
(1) each Aircraft Subsidiary’s existence in good standing under the laws of the
jurisdiction in which it was organized and (2) each Aircraft Subsidiary’s right
to transact business in each jurisdiction in which the character of the
properties owned or leased by it or the business conducted by it makes such
qualification necessary and the failure to so qualify would preclude such
Aircraft Subsidiary from enforcing its rights or meeting its obligations in any
material respect under or with respect to its Leases, any Loan Documents to
which it is a party or any other material assets.

 

(c)           Keep Well Covenant.  The Borrower will take, or cause each
Aircraft Subsidiary to take, all actions as are required to keep the
representations and warranties applicable to it in clauses (a), (d), (h), (i),
(k), (l), (m), (n), (o), (r), and (s) of Section 6.01 true and correct in all
material respects (but without regard to when such representations or warranties
were made or are expressed to be effective), until the occurrence of the
Termination Date.

 

(d)           Compliance with Assumptions.  The Borrower and each Aircraft
Subsidiary will conduct its business in accordance with the assumptions
contained in the opinion of counsel described in the parenthetical in
Section 5.01(b)(ii).

 

(e)           Authorizations, Approvals and Recordations.  Promptly take, and
maintain the effectiveness of, all action of the type referred to in
clause (h) of Section 6.01 of this Agreement or otherwise that may, from time to
time, be necessary or appropriate under Applicable Law in connection with the
performance by the Borrower and the Aircraft Subsidiaries of their obligations
under this Agreement, each Lease Assignment, each Security Document, the Notes,
or any other Loan Document or any Lease Document, or the taking of any action
hereby or thereby contemplated, or necessary for the legality, validity, binding
effect or enforceability of this Agreement, the Notes, the Lease Assignments,
each Security Document or any other Loan Document or any Lease Document, or for
the making of any payment or the transfer or remittance of any funds by the
Borrower and the Aircraft Subsidiaries under this Agreement, the Notes, the
Lease Assignments, each Security Document or any other Loan Document or any
Lease Document (provided that neither the Borrower nor any Aircraft Subsidiary
shall be obligated to execute and deliver or file, record or register any
mortgage, security assignment or the like over any Aircraft unless the execution
and delivery and filing, recordation or registration of a mortgage, security
assignment or the like is necessary or, in the opinion of the Agent, desirable,
for the registration of an International Interest with respect to the Aircraft
under the Security Agreement, and the Borrower and the Aircraft Subsidiaries
shall be obligated to execute, deliver and file or record Lease Assignments and
the Borrower and each Aircraft Subsidiary shall be obligated to file the UCC
financing statements required pursuant to Section 6.01(h)).

 

(f)            Inspection Rights; Records; Appraisals.

 

(i)            The Borrower will permit, as may be reasonably requested, any
duly authorized representatives of the Agent, at all reasonable times and upon
five

 

92

--------------------------------------------------------------------------------


 

(5) Business Days’ notice from the Agent to the Borrower and the applicable
Aircraft Subsidiaries (which notice shall not be required after the occurrence
and during the continuance of a Facility Event of Default or a Servicer
Replacement Event):  to examine the Borrower’s and such Aircraft Subsidiaries’
books of account and records, reports and other papers related to the Borrower,
such Aircraft Subsidiaries and the Collateral and to take memoranda and extracts
therefrom and to make copies thereof; to visit and inspect its properties and
operations; to examine all information then available to the Borrower and such
Aircraft Subsidiaries regarding the location of each Aircraft, Airframe and
Engine; to examine, take memoranda and extracts therefrom and obtain copies
thereof from the Borrower of any and all such other information and copies of
documents and print-outs of data related to the Collateral stored on any
electronic or data processing medium under the control of the Borrower and such
Aircraft Subsidiaries as the Agent may reasonably request, with respect to the
Collateral, and the Aircraft, Airframes, Engines and Parts and the financial
records of the Borrower and the Aircraft Subsidiaries related to the Collateral,
and the Aircraft, Airframes, Engines and Parts; and, in connection with such
inspection, to discuss any of the foregoing and the affairs, finances and
accounts of the Borrower and such Aircraft Subsidiaries with any of their
respective trustees, directors, officers, or employees (and, upon reasonable
request of the Agent, the Borrower shall use reasonable efforts to arrange for
the Borrower’s independent public accountants to meet with the Agent to discuss
the foregoing), all at such reasonable times and as often as may be reasonably
requested; provided, that unless a Facility Event of Default or a Servicer
Replacement Event has occurred and is continuing, the Borrower shall only be
obligated to pay the Agent’s expenses for two such inspections per calendar
year.

 

(ii)           For each Aircraft, the Borrower shall at its expense provide
three (3) Independent Appraisals to the Agent (A) (1) on the first Settlement
Date to occur on or after twelve (12) months following the Closing Date
(excluding Aircraft for which an Independent Appraisal in a Funding Package has
been provided to the Agent within three months of such Settlement Date), (2)  on
the first Settlement Date to occur on or after twenty-four (24) months following
the Closing Date (excluding Aircraft for which an Independent Appraisal in a
Funding Package has been provided to the Agent within three months of such
Settlement Date), (3)  during the Availability Period, annually in December of
each year, (4) on the expiration of the Availability Period (excluding Aircraft
for which an Independent Appraisal in a Funding Package has been provided to the
Agent within three months of the end of the Availability Period) and (5) every
six months after the expiration of the Availability Period and (B) upon the
request of the Agent, after the occurrence and continuance of a Servicer
Replacement Event or a Facility Event of Default.  Such updated Independent
Appraisals shall be conducted no more than thirty (30) days prior to the date of
delivery thereof to the Agent.  The Agent may at any time and from time to time
obtain Independent Appraisals of any Aircraft (in addition to the Independent
Appraisals required pursuant to this clause (ii)) at its own expense.  Each
Independent Appraisal delivered pursuant to this clause (ii) shall be in form
and substance reasonably

 

93

--------------------------------------------------------------------------------


 

satisfactory to the Agent; provided that with respect to any Aircraft, when
appropriate and acceptable to the Agent, any such Independent Appraisal may be
in the form of a letter from an Independent Appraiser confirming the Independent
Appraisal previously delivered by such Independent Appraiser with respect to
such Aircraft.  Without limitation of the foregoing, subsequent Independent
Appraisals of such Aircraft shall be adjusted for the then current physical
condition of the Aircraft based on the relevant maintenance records to the
extent applicable and available, and adjusted for any change to the underlying
then “current market value” (as defined by ISTAT) of the Aircraft.

 

(iii)          In the event that (A) an Aircraft is subject to a Lien securing
an obligation or claim with a value in excess of one percent (1.00%) of the
Available Collateral Debt Amount related to such Aircraft other than a Permitted
Lien or (B) a representation of the Borrower contained in Section 6.01(d) shall
be false in any material respect with respect to an Aircraft, the Borrower shall
at its expense provide three (3) Independent Appraisals with respect to such
Aircraft and, for so long as any such Lien or defect in title shall exist, the
amounts determined by such Independent Appraisers shall be reduced by the amount
of such obligation or claim or the diminution in the value of the Aircraft
resulting from such defect in title.

 

(g)           Payment of Charges; Maintenance of Licenses.  The Borrower will
duly pay and discharge (i) all of its and any Aircraft Subsidiary’s trade bills
before the time that any Lien related thereto (other than Permitted Liens
attributable thereto) attaches to any Collateral or other property or assets of
the Borrower or the Aircraft Subsidiaries, including all Aircraft, Airframes,
Engines and Parts and (ii) all lawful claims against the Borrower or an Aircraft
Subsidiary (other than claims in respect of Taxes, which are governed by
clause (s) of Section 6.01 and clause (c) of this Section 7.01), whether for
labor, materials, supplies, services or anything else, which would, if unpaid,
become a Lien upon such property or assets other than Permitted Liens, in each
case unless and only to the extent that any such trade bills and claims are not
yet due and payable or the validity thereof is being contested in good faith by
appropriate proceedings so long as such proceedings do not involve any material
danger of the sale, forfeiture or loss of the Collateral, any Aircraft, any
Airframe or any Engine or any interest therein and the Borrower maintains
appropriate reserves with respect thereto or has made adequate provision for the
payment thereof, in accordance with GAAP and approved by the Agent (which
approval shall not be unreasonably withheld); provided that notwithstanding
anything to the contrary in this subsection, the Lien of the Lease Assignments
and each other Security Document shall at all times be wholly preserved at the
cost of the Borrower and without expense to the Agent or any other Protected
Party.  The Borrower will obtain and maintain, or cause to be obtained or
maintained, in full force and effect, any authorization, approval, license, or
consent of any governmental or judicial authority including, without limitation,
registration of the Aircraft with the FAA or other Aviation Authority aircraft
registry that is an “owner registry”, which may be or become necessary in order
to obtain the full benefits of this Agreement, the Lease Assignments and
Security Documents and all rights and remedies granted or to be granted herein,
or in or under any Security Document; provided however, the Borrower shall not
be obligated to file,

 

94

--------------------------------------------------------------------------------


 

register or record with any Government Entity any mortgage, security agreement
or the like over any Aircraft other than as set forth in Section 7.01(e).

 

(h)           Maintenance of Records.  The Borrower shall keep, or, with respect
to each Aircraft and its related Leases, cause the Servicer to keep, at all
times, books of record and account adequate to identify each Aircraft and the
revenue and expenses of the Borrower and each Aircraft Subsidiary, and, to the
extent that the Lessee has provided such information to the Borrower or the
applicable Aircraft Subsidiary pursuant to the applicable Lease, to disclose its
maintenance and condition, in which full, true and correct entries will be made,
and the Borrower will provide or cause to be provided adequate protection
against loss or damage to such books of record and account.

 

(i)            Separateness.  The Borrower will observe, and will cause each
Aircraft Subsidiary to observe, all corporate formalities necessary to remain a
legal entity separate and distinct from, and independent of, ALC, and ALC’s
Affiliates (other than the Borrower and the Borrower’s Subsidiaries as
applicable).

 

(j)            Insignia.  With respect to any Aircraft not subject to a Lease
other than a Subsidiary Lease, the Borrower shall place and leave or cause to be
placed and left in a plain, distinct and conspicuous place in the cockpit of
each Aircraft, and on each Engine, a fireproof nameplate, insignia or other
identification bearing the following words in letters of a size reasonable under
the circumstances and acceptable to the Agent as follows:

 

Owned by [Borrower or appropriate Aircraft Owning Subsidiary].

 

(k)           Registration of Aircraft.  Upon the termination of a Lease of an
Aircraft registered at an Aviation Authority other than the FAA, the Borrower
shall register or cause to be registered such Aircraft at the FAA as soon as
reasonably practicable; provided, that if the Borrower reasonably anticipates
entering into a Follow-On Lease (or causing an Aircraft Subsidiary to enter into
a Follow-On Lease) within two (2) months of the termination of such Lease, then
such Aircraft may remain registered at the Aviation Authority at which such
Aircraft was registered at the termination of such Lease or the Aviation
Authority at which the Aircraft is expected to be registered under the Follow-On
Lease.

 

(l)            Change in Location of Records.  The Borrower shall provide the
Agent written notice of any change in the address listed in Section 6.01(f),
which written notice shall be deemed the new address or addresses for purposes
of representations and warranties made on Transfer Dates pursuant to
Section 6.01(f).

 

(m)          Monthly Report.  The Borrower shall provide (or cause the Servicer
to provide) to the Agent and each Designated Lender a Monthly Report (by
electronic mail if requested by any such party) with respect to the immediately
preceding Measuring Period not later than three (3) Business Days prior to each
Settlement Date.  The Agent shall review the Monthly Report and, in its sole
discretion, provide the Borrower with any corrections or supplemental
information regarding the Loan or amounts paid into or

 

95

--------------------------------------------------------------------------------


 

held in the Depository Accounts, which corrections and/or information the
Borrower shall include in a revised Monthly Report.  The Borrower shall (or
shall cause the Servicer to) provide the Agent with a copy of each Monthly
Report, as revised pursuant to the preceding sentence.

 

(n)           Follow-On Leases.  Upon entering into, or causing or permitting an
Aircraft Subsidiary to enter into, a Lease which was not in place as of the
applicable Transfer Date for the applicable Aircraft (but excluding any
extension of the term of any Lease) (a “Follow-On Lease”), the Borrower shall
forward the Follow-On Lease to the Agent together with current financial and
credit information and payment history in its possession, regarding the proposed
lessee, and such other information reasonably requested by the Agent.  The
Borrower will not enter into, or cause or permit an Aircraft Subsidiary to enter
into, such Follow-On Lease without the Agent’s consent, as determined in the
Agent’s reasonable discretion, which determination the Agent shall make promptly
(and the Agent shall not provide such consent if this Agreement also requires
the consent of Lenders and such consent has not been obtained by the Agent) and
until the conditions precedent described in clauses (a)(ii) (to the extent
reasonably applicable to Leases; provided however, such Funding Package may be
delivered as late as five (5) Business Days prior to the commencement of the
applicable Follow-On Lease or such shorter period as Agent may agree), (d), (f),
(g), (j)(i), (j)(ii) (if such Follow-On Lease may be registered under the Cape
Town Convention), (j)(iii) (with respect to the Borrower and any Applicable
Aircraft Subsidiaries), (j)(iv), (j)(v) (with respect to any Aircraft
Subsidiaries for which such an opinion has not been previously provided), (k),
(l)(iii), (l)(iv), (m), (o)(i)(B), (o)(i)(C), (o)(ii), (o)(iii) (provided that
items under clause (o) shall only be required if such Follow-On Lease may be
registered under the Cape Town Convention), (p), (r), (s), (t), (u), (v),
(w) and (aa) (with respect to any Aircraft Subsidiaries for which any applicable
information has not already been provided) of Section 5.02 have been satisfied
with respect to such Follow-On Lease, as determined in the Agent’s sole and
exclusive discretion, which determination the Agent shall make promptly.

 

(o)           Removal of Servicer.  Upon the occurrence and during the
continuation of a Servicer Replacement Event, the Borrower may, upon consent of
the Agent acting at the direction of the Majority Lenders and shall, at the
direction of the Agent acting at the direction of the Majority Lenders
(i) terminate the Servicing Agreement in accordance with Section 12(b) thereof
and/or (ii) proceed by appropriate court action to enforce performance of the
Servicing Agreement by the Servicer and/or recover actual direct (and not
consequential) damages which result from a breach of any of the Servicer’s
representations, warranties or covenants thereunder.  In the event that the
Servicing Agreement is terminated as provided in clause (o)(i) above or
otherwise, the Agent shall be entitled to direct the Borrower to enter into (or,
if the Borrower fails to promptly take such direction, the Agent may enter into
on the Borrower’s behalf) a new servicing agreement with a successor servicer on
terms satisfactory to the Agent.

 

(p)           Management of Aircraft.  Until the occurrence of the Termination
Date, the Borrower shall cause the Portfolio to be managed by a Person which, if
not ALC or the Servicer, shall (i) be acceptable to the Majority Lenders and,
the Agent and (ii) be a

 

96

--------------------------------------------------------------------------------


 

nationally known entity which is engaged in the aircraft leasing or management
business, capable of performing the services outlined in the Servicing Agreement
and (iii) having a net worth in excess of $100,000,000 (or its obligations to
perform such services be guaranteed by an entity having a net worth of at least
$100,000,000), in each case unless otherwise waived by the Agent and the
Majority Lenders.  Any Person that meets the criteria listed in
clauses (i) through (iii) above, as a condition to becoming Servicer, shall
execute and deliver to the Borrower, each Aircraft Subsidiary and the Agent an
instrument accepting the appointment as Servicer and outlining its duties in
form and substance satisfactory to the Agent (such instrument, a “Replacement
Servicing Agreement”).  On or before appointing such Person as Servicer, the
Borrower shall cause copies of all Aircraft Documents, Leases, Lessee
information, all documents, records and other information relating to the
foregoing and each other document, record or other information obtained, used or
produced by the Servicer necessary for the replacement Servicer to provide its
services under the Replacement Servicing Agreement, including all documents,
records and other information relating to the Borrower, the Aircraft
Subsidiaries, the Aircraft, the Engines, each Part and the Depository Accounts,
in each case, that are reasonably requested by such Person to be delivered to
such Person; provided that unless and until such Person is appointed Servicer,
such information shall be delivered by the Borrower to and held by the Agent or
its designee.

 

SECTION 7.02     Negative Covenants.  The Borrower covenants and agrees that,
until the Termination Date shall have occurred, the Borrower will not, and will
not cause or permit any Aircraft Subsidiary to:

 

(a)           Seller Finance Loans.  Enter into any Seller Finance Loans;

 

(b)           Liens.  Create, incur, assume or suffer to exist, and shall not
cause or permit an Aircraft Subsidiary to create, incur, assume or suffer to
exist, any Lien with respect to the Collateral or any other property or assets
of the Borrower or any Aircraft Subsidiary, including any Aircraft, Airframe,
Engine, Parts, Lease, insurance proceeds or other proceeds of any thereof, other
than Permitted Liens and shall, at its own expense, promptly take such action as
may be necessary to duly discharge all such Liens, and shall indemnify and hold
harmless the Agent and the Protected Parties from and against any costs and
expenses (including reasonable attorneys’ fees) in connection with any such
Lien;

 

(c)           Consolidation, Merger and Sale or Purchase of Assets.  Wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease (substantially as a whole), or otherwise
dispose of (whether in one or in a series of transactions) any part of the
Collateral or the Portfolio except as expressly permitted by this Agreement;

 

(d)           No Sale, Alteration or Modification.  Except as expressly
permitted or required by the applicable Lease or under this Agreement (including
Section 11.23), (i) sell, lease (other than pursuant to Leases and Follow-On
Leases), convey, transfer or encumber (other than with respect to Permitted
Liens) or otherwise dispose (“Dispose” or “Disposition”) of all or any part of
any Collateral, or cause or consent to any Person

 

97

--------------------------------------------------------------------------------


 

doing any of the foregoing with respect to all or any part of any Collateral
without the prior written consent of the Agent, to be granted or withheld in its
sole discretion; provided that the Borrower or any Aircraft Owning Subsidiary
may Dispose of any Aircraft and related Lease free and clear of the Liens of the
Loan Documents at any time for a cash sales price equal to or greater than the
Release Amount for such Aircraft, so long as such Disposition does not create a
Collateral Deficiency or otherwise increase an existing Collateral Deficiency
(provided, that notwithstanding anything to the contrary herein, the Disposition
of all or any part of any Collateral for an amount less than the Release Amount
shall require the approval of all of the Lenders) and (ii) except as permitted
or required in any Lease or required by Sections 7.03 and 7.06, modify or cause
or permit any modification to all or any part of the Aircraft.  Except as
otherwise permitted or required by any Lease and this Agreement, the Borrower
shall not (and shall not cause or permit any Aircraft Subsidiary to) make or
cause to be made or cause or consent to another to make any change or alteration
in any registration, filing, or recordation of any of the Aircraft without the
prior written consent of the Agent, to be granted or withheld in the Agent’s
sole discretion;

 

(e)           No Amendments to Loan Documents, Organic Documents or Lease
Documents.  (i) Without the prior written consent of the Agent acting at the
direction of the Majority Lenders subject to the terms of the Loan Documents,
including but not limited to Section 11.01, amend, modify, waive, approve or
consent to any change in any of the terms or otherwise alter any of the Loan
Documents or any Organic Document of the Borrower or any Aircraft Subsidiary in
any manner except to increase the share capital as may be required by Applicable
Law, or in the case of any Aircraft Subsidiary, to change any director; or
(ii) without the prior written consent of the Agent, amend, modify, waive,
approve or consent to any change in any of the terms or otherwise alter any of
the Lease Documents to the extent any such amendment, modification, waiver,
appeal or consent would materially adversely affect the Agent or any other
Protected Party (or allow the Servicer or any Aircraft Subsidiary to do the
same), except as otherwise expressly permitted in any Lease Assignment (for the
avoidance of doubt, extension of lease terms or reductions in base rent which
the Borrower (or the Servicer) in good faith believes will maximize overall
collections under the applicable Lease will not be deemed to materially
adversely affect the Agent or any other Protected Party);

 

(f)            Investments.  Except as expressly permitted hereunder, or under
any other Loan Document, make any investment in or make or advance money to any
Person other than an Aircraft Subsidiary, through the direct or indirect lending
of money, holding of securities or otherwise;

 

(g)           Consolidation with Any Other Person.  Operate in a manner that
would result in an actual, constructive or substantive consolidation of the
“estate” (as defined in Section 541(c) of the United States Bankruptcy Code) of
the Borrower or any Aircraft Subsidiary with the “estate” of any other Person
(other than the Borrower or a Subsidiary thereof), and in such connection the
Borrower and each Aircraft Subsidiary shall observe all corporate formalities,
and maintain records separately and independently from those of any other
Person;

 

98

--------------------------------------------------------------------------------


 

(h)                                 Lease Default.  Except as permitted in
Section 7.02(e)(ii) above, without the prior written consent of the Agent, which
consent may be granted or withheld at the Agent’s sole discretion, waive (or
permit the waiver of) a Lease Default or Lease Event of Default under a Lease;
provided that unless a Facility Default arising from the failure to make a
payment when due hereunder or Facility Event of Default has occurred and is
continuing, the Borrower may elect, in its reasonable discretion and upon
written notice, which notice may be provided to the Agent in the next succeeding
Monthly Report, to give such waiver (or permit such waiver), so long as such
waiver is limited to the particular facts or set of facts giving rise to such
Lease Default or Lease Event of Default and does not prejudice lessor’s (or
Agent’s, by assignment) rights under the relevant Lease to exercise remedies
with respect to any other or future Lease Defaults or Lease Events of Default;

 

(i)                                     Action After Facility Event of Default
or a Servicer Replacement Event.  Following the occurrence and during the
continuance of a Facility Event of Default or a Servicer Replacement Event, take
any action or exercise any right under any Lease Document or the Servicing
Agreement, outside the ordinary course of business or permit the Servicer to
take such action or exercise such right outside the ordinary course of business,
without the Agent’s prior written consent acting at the direction of the
Majority Lenders;

 

(j)                                    Title to Aircraft.  Permit an Aircraft
Owning Subsidiary to own the legal and/or beneficial title to more than one
Aircraft or Airframe without the prior written consent of the Agent; and

 

(k)                                 Restrictive Agreements, Etc.  Enter into any
agreement (other than a Loan Document) prohibiting or restricting:

 

(i)                                     the creation or assumption of any Lien
upon its properties (other than Aircraft to the extent that such conditions are
contained in the Borrower’s or an Aircraft Subsidiary’s Organic Documents),
revenues or assets, whether now owned or hereafter acquired;

 

(ii)                                  the ability of the Borrower or any
Aircraft Subsidiary to amend or otherwise modify any Loan Document; or

 

(iii)                               the ability of any Aircraft Subsidiary to
make any payments, directly or indirectly, to the Borrower, including by way of
dividends, advances, repayments of loans, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments.

 

(l)                                     Prohibited Jurisdictions.  Take an
assignment of or enter into a lease of any Aircraft (including but not limited
to Follow-On Leases) with a Lessee domiciled in any of the jurisdictions listed
on Schedule III hereto.

 

SECTION 7.03                                      Maintenance.  In addition to
its covenants with respect to the Collateral contained hereunder and in each
Lease Assignment, the Borrower agrees that it will or

 

99

--------------------------------------------------------------------------------


 

will cause each applicable Aircraft Owning Subsidiary to, at all times and at
its own cost and expense with respect to any Aircraft not subject to a Lease
other than a Subsidiary Lease:

 

(a)                                 Cause each such Aircraft to be stored,
maintained, serviced and repaired in accordance with customary commercial
practice for similar stored equipment, which practices shall be at all times at
(x) the Servicer’s standard for similar stored equipment owned or managed by the
Servicer or any of its Affiliates or (y) the customary commercial practice for
similar stored equipment; provided that, notwithstanding anything in this
Section 7.03 to the contrary, the Borrower may, but shall not be required to,
incur major maintenance expenses, including but not limited to “D” checks and
Engine performance restoration shop visits, life limited part replacements,
repairs and inspections with respect to any Aircraft not subject to a Lease;
provided further however, in the event that a Facility Event of Default,
Facility Default described in clause (ii) or (iii) of Section 9.01(h), an
Amortization Event or a Servicer Replacement Event shall have occurred and is
continuing, the Agent shall have the right to direct the Borrower to conduct
such major maintenance if (i) such maintenance is due under the requirements of
the applicable Aviation Authority, (ii) customary commercial practice would
require such maintenance to be done at such time or (iii) such maintenance is
done in accordance with a recommendation of the Servicer.

 

(b)                                 During the period commencing on the date
such Lease expires or is terminated whether as a result of a Lease Event of
Default, repossession or otherwise and ending on the date which is the earlier
of (A) the date such Aircraft is re-leased, or the subject of a new lease
agreement or binding letter of intent in respect thereof and (B) one hundred
eighty (180) days after the date such Lease expires or is terminated in addition
to the requirements contained in clause (a) of this Section 7.03:

 

(i)                                     cause each such Aircraft to be
maintained, serviced, repaired, overhauled and/or tested, as the case may be, so
as to keep such Aircraft, (1) stored in the United States, Europe, China,
Malaysia, Singapore, New Zealand, Australia or such other country as may be
reasonably acceptable to the Agent, (2) in good operating condition and within
the acceptable limits of performance provided in the Manufacturer’s maintenance
manuals for stored aircraft and the rules and regulations of the relevant
Aviation Authority, (3) in compliance with the requirements of the relevant
insurance carriers, and (4) in such condition as may be necessary to enable the
airworthiness certification or license of such Aircraft under Applicable Law to
be maintained in good standing at all times (subject to any abeyance thereof,
attributable to any maintenance or refurbishment being done on or to the
Aircraft in accordance with this Agreement), unless such Applicable Law
affecting airworthiness is being contested in good faith and by appropriate
proceedings but only so long as such proceedings do not involve any material
risk of the sale, forfeiture, loss or diminution of value of any Airframe or any
Engine or any interest therein; and

 

(ii)                                  cause all Aircraft Documentation and other
records, logs and materials required by the applicable Aviation Authority and in
the Borrower’s, the Aircraft Subsidiary’s or the Servicer’s possession to be
maintained with respect to

 

100

--------------------------------------------------------------------------------


 

an Aircraft and any Aircraft Documentation generated while an Aircraft is in the
Borrower’s, an Aircraft Subsidiary’s or the Servicer’s possession to be
generated in the English language and such other language required by the
applicable Aviation Authority.

 

(c)                                  Provide the Agent reasonable documentation
supporting any amounts expended by the Borrower or an Aircraft Subsidiary on
maintenance related to any Aircraft, including but not limited to the
certificates, documents and other data described in Section 7.04(c)(ii).

 

SECTION 7.04                                      Depository Accounts, Deposits
and Maintenance Reserves; Aircraft Expenses.  The Borrower hereby covenants
that:

 

(a)                                 The Borrower shall cause the Depositary to
create the Concentration Account, the Prepayment Accounts, the Collection
Account, the Rent Account, the Deposit Account, the Reserves Account, the Cash
Collateral Account, the Prefunding Account, the Aircraft Expenses Account, the
Additional Collateral Account, the Lessee Accounts and other Depository
Accounts, in each case in accordance with the terms of the Depository
Agreement.  The Borrower shall, and shall cause the Servicer and each Aircraft
Subsidiary to, deposit all Cash Flow received by each such Person directly into
the Borrower’s Account, the Euro Deposit Account or the Irish Deposit Account,
in each case, for further credit to the applicable Facility Account.  The
Borrower shall, and shall cause the Servicer and each applicable Aircraft
Subsidiary to, instruct each Lessee in writing to make all payments under the
applicable Lease (except for Excepted Payments (which shall be payable to the
Persons for whose benefit any such payment is made)) directly to the Borrower’s
Account, the Euro Deposit Account or the Irish Deposit Account, in each case,
for further credit to the applicable Facility Account.

 

(b)                                 On or before the Transfer Date for an
Aircraft, the Borrower shall (i) transfer or cause to be transferred all cash
held by any ALC Party (or any applicable Seller) as a “security deposit” (or
other similar term as defined and used in any aircraft lease), if any, with
respect to any Lease for such Aircraft (each, along with any additional
“security deposits” paid pursuant to any Lease for such Aircraft, a “Deposit”)
to the Borrower’s Account, the Euro Deposit Account or the Irish Deposit
Account, in each case, for further credit to the Deposit Account or an
Individual AS Account, (ii) deliver to the Agent a certificate from an
Authorized Officer of the Borrower certifying that the amount so transferred is
the correct amount as required by the applicable Lease, and (iii) direct each
applicable Lessee in writing to pay any Deposit paid after such Transfer Date
and prior to the Termination Date directly to the Borrower’s Account, the Euro
Deposit Account or the Irish Deposit Account, and upon receipt thereof, the
Depositary, pursuant to the Depository Agreement, shall transfer such amount: 
(x) in the case of a Lease that requires that the Deposit be maintained in a
separate account, to a Lessee Segregated Account to be maintained therein in
accordance with the applicable terms of the Lease, (y) in the case of a Lease
that requires that interest be paid on the Deposit, to a Lessee Interest Account
and (z) in all other cases, to the applicable Deposit Account.  The Agent shall
cause the Depositary to pay to the Borrower or the applicable Aircraft
Subsidiary for payment to the applicable Lessee all or part of the applicable
Deposit as

 

101

--------------------------------------------------------------------------------


 

and when required pursuant to the applicable Lease upon receipt of a written
notice to the Agent signed by an Authorized Officer of the Borrower certifying
that the applicable Lessee is entitled to all or part of such Deposit under the
applicable Lease, together, at the request of the Agent, with copies of all
supporting documentation required under such Lease to evidence such
entitlement.  The Borrower or the applicable Aircraft Subsidiary, as the case
may be, shall, as between it and its Lessee and notwithstanding the Depositary
or the Collateral Agent’s holding of any such Deposits, remain responsible for
transmitting, or causing to be transmitted, the appropriate amount of such
Deposits to its Lessee entitled to the applicable Deposit.  Upon termination of
any Lease, any Deposits remaining in the Deposit Account with respect thereto
after payment of any amounts owed to the related Lessee shall be transferred to
the Concentration Account.  If a Deposit is in the form of a letter of credit,
unless waived by the Agent in writing, the letter of credit shall be issued or
re-issued to the Borrower or the applicable Aircraft Subsidiary not later than
the Transfer Date for the relevant Aircraft, the letter of credit shall be
payable only to the Borrower’s Account, the Euro Deposit Account or the Irish
Deposit Account, in each case, for further credit to the Deposit Account, and
the Borrower shall, or shall cause such Aircraft Subsidiary to, draw such letter
of credit as a Deposit at the instruction of the Agent, subject to the terms of
the applicable Lease and letter of credit, and such Deposit is to be transferred
to and to be held or applied by the Borrower pursuant to the terms of this
Agreement and the Depository Agreement.  Upon request of the Agent, the Borrower
or the applicable Aircraft Subsidiary shall deliver any such letters of credit
to the Collateral Agent, and the Collateral Agent will hold such letters of
credit pursuant to the terms of the Security Agreement.

 

(c)                                  On or before the Transfer Date for an
Aircraft, the Borrower shall (i) transfer or cause to be transferred all cash
held by any ALC Party (or any applicable Seller) as a “maintenance reserve” (or
similar term defined and used in any aircraft lease), if any, with respect to
such Aircraft (each, along with any additional “maintenance reserve” paid
pursuant to any Lease for such Aircraft, a “Maintenance Reserve”) to the
Borrower’s Account, the Euro Deposit Account or the Irish Deposit Account, in
each case, for further credit to the Rent Account, (ii) deliver to the Agent a
certificate from an Authorized Officer of the Borrower and the Servicer
certifying that the amount so transferred is correct as required by the
applicable Lease, and submit copies of all supporting documentation and other
data to which the Borrower or the Aircraft Subsidiary, as the case may be, is
entitled to support the determination of such amount, and (iii) direct each
applicable Lessee in writing to pay any such Maintenance Reserve paid after such
Transfer Date and prior to the Termination Date directly to the Borrower’s
Account, the Euro Deposit Account or the Irish Deposit Account, in each case,
for further credit to the Rent Account.  Such amounts in the Rent Account shall
be applied on the immediately succeeding Settlement Date as provided in
Section 3.03.  If a Maintenance Reserve is in the form of a letter of credit,
unless waived by the Agent in writing, the letter of credit shall be issued or
re-issued to the Borrower or the applicable Aircraft Subsidiary not later than
the Transfer Date for the relevant Aircraft, the letter of credit shall be
payable only to the Borrower’s Account, the Euro Deposit Account or the Irish
Deposit Account, in each case, for further credit to the Reserve Account, and
the Borrower shall, or shall cause such Aircraft Subsidiary to, draw such letter
of credit as a Maintenance Reserve at the instruction of the Agent, subject to
the terms of the

 

102

--------------------------------------------------------------------------------


 

applicable Lease and letter of credit, and such Maintenance Reserve is to be
transferred to and to be held or applied by the Borrower pursuant to the terms
of this Agreement and the Depository Agreement.  Upon request of the Agent, the
Borrower or the applicable Aircraft Subsidiary shall deliver any such letters of
credit to the Collateral Agent, and the Collateral Agent will hold such letters
of credit pursuant to the terms of the Security Agreement.

 

(d)                                 If a Lessee has completed maintenance on an
Aircraft that is subject to a Lease, and if such Lessee requests reimbursement
of any expenses related to such maintenance that are reimbursable by the lessor
under such Lease or such Lessee requests reimbursement of amounts that are
otherwise payable to the Lessee under such Lease, the Agent, upon receipt from
or on behalf of the Borrower of (i) an Officer’s Certificate of the Borrower and
the Servicer certifying that (w) customary due diligence has been performed by
or on behalf of the Borrower or the Applicable Aircraft Subsidiary with respect
to such maintenance, (x) the amount to be released from the Reserves Account
and/or drawn upon with respect to an Acceptable Letter of Credit is no greater
than the amount of expenses that are reimbursable under such Lease for such
maintenance or is no greater than the amount otherwise payable to the Lessee
under such Lease, as applicable, (y) the amount to be released from the Reserves
Account and/or drawn upon with respect to an Acceptable Letter of Credit is no
greater than the amount of Net Maintenance Reserves related to such Lease at
such time and (z) in the event that such amounts are requested to be paid
directly to the Servicer, the amount to be released from the Reserves Account
does not exceed the amount previously paid by the Servicer to the Lessee or the
applicable service provider, as the case may be, as reimbursement for such
maintenance and (ii) if requested by the Agent, copies of all documentation and
other data then held by the Borrower, the Servicer or the applicable Aircraft
Subsidiary related to such maintenance and payment of reimbursable expenses,
shall release such amount set forth in such Officer’s Certificate from the
Reserves Account or shall draw such amount set forth in such Officer’s
Certificate from an Acceptable Letter of Credit, in each case, to the
Borrower’s, Servicer’s or Aircraft Subsidiary’s order.  The Borrower or Aircraft
Subsidiary, as the case may be, shall, as between it and the Lessee and
notwithstanding the Depositary or the Collateral Agent’s holding of any amounts
in the Reserves Account, pursuant to an Acceptable Letter of Credit or
otherwise, remain responsible for transmitting, or causing to be transmitted,
the appropriate amount of such Maintenance Reserves to each Lessee entitled to
the applicable Maintenance Reserve.

 

(e)                                  Any amounts from time to time held in the
Concentration Account, the Collection Account, the Rent Account, the Deposit
Account, the Reserves Account, the Cash Collateral Account, the Prepayment
Accounts, the Prefunding Account, the Aircraft Expenses Account and the Lessee
Accounts may be invested in Permitted Investments (subject to the provisions of
the applicable Lease and the Depository Agreement, as applicable), at the
Borrower’s risk as directed in writing by the Borrower, until the application
thereof in accordance with Section 3.03 or 7.04(d), but subject, in the case of
the Deposits, to the terms of the applicable Lease.

 

(f)                                   Subject to the provisions of the
applicable Leases and the Depository Agreement and unless not otherwise paid
under Section 3.03(a) or (c) by means of the

 

103

--------------------------------------------------------------------------------


 

application of any other amounts described therein, (i) at any time prior to the
Availability Expiration Date, the Agent shall instruct the Depositary to apply
any and all amounts from time to time on deposit in the Depository Accounts or
available pursuant to an Acceptable Letter of Credit to the repayment of the
Obligations contained in clause first through clause fifth in Section 3.03(a) or
from clause first through clause fourth in Section 3.03(c), and (ii) at any time
on or after the Availability Expiration Date, (x) the Agent shall instruct the
Depositary to apply any and all amounts from time to time on deposit in the
Depository Accounts or available pursuant to an Acceptable Letter of Credit as
described in clause (i) above and (y) the Agent may, in its sole discretion and
in addition to the application of amounts described in clause (x) above,
instruct the Depositary to apply any and all amounts from time to time on
deposit in the Depository Accounts or available pursuant to an Acceptable Letter
of Credit.

 

(g)                                  When Aircraft Expenses are to be paid from
the Aircraft Expenses Account, if requested by the Agent, the Borrower shall
provide to, or cause to be provided to, the Agent copies of all documentation
and other data that the Borrower, the Servicer or the applicable Aircraft
Subsidiary has related to such maintenance and/or payment of Aircraft Expenses.

 

(h)                                 At any time, the Borrower may elect to
provide the Collateral Agent with an Acceptable Letter of Credit as Cash
Collateral otherwise required to be maintained in the Cash Collateral Account. 
At any time an Acceptable Letter of Credit is issued as Cash Collateral, the
amount of cash and the principal amount of Permitted Investments held in the
Cash Collateral Account shall not be less than $15,000,000 in the aggregate. 
Any such Acceptable Letter of Credit shall be issued in favor of the Collateral
Agent and shall secure the amounts described in clause (f) above and be made
available for drawing against amounts described in clause (f) above.  At the
time of issuance of any Acceptable Letter of Credit, the Borrower shall provide
to the Agent, the Collateral Agent, each Lender and each other Protected Party,
prior to the exercise of the Borrower’s right hereunder to provide an Acceptable
Letter of Credit as Cash Collateral, evidence reasonably acceptable to the Agent
as to the due authorization, execution and delivery by and the enforceability of
such Acceptable Letter of Credit against such issuer (it being understood that
an opinion of counsel shall not be required evidence as to the due
authorization, execution and delivery by and the enforceability of such
Acceptable Letter of Credit against such issuer).  If, at any time while Loans
or other Obligations under the Loan Documents remain unpaid, an issuer ceases to
be an Eligible L/C Issuer, unless the non-conforming Acceptable Letter of Credit
is replaced with an Acceptable Letter of Credit within sixty (60) days after the
Borrower obtains knowledge of such event, the Agent may, either (x) draw on the
non-conforming Acceptable Letter of Credit in an amount equal to the amount
available for drawing under such non-conforming Acceptable Letter of Credit or
(y) direct that the Borrower fund the Cash Collateral Account in an amount equal
to the amount available for drawing under the non-conforming Acceptable Letter
of Credit.  In the event that the Collateral Agent draws on an Acceptable Letter
of Credit, such proceeds shall be immediately deposited into the Collection
Account.  Upon the replacement of any non-conforming Acceptable Letter of Credit
with a conforming Acceptable Letter of Credit, such non-conforming Acceptable
Letter of Credit shall be returned to the Borrower for cancellation.

 

104

--------------------------------------------------------------------------------


 

SECTION 7.05                                      Servicer.  The Borrower and
the Agent agree that the Agent, without the Borrower’s consent, shall have the
right to remove the Servicer and terminate the Servicing Agreement upon the
occurrence and during the continuation of a Servicer Replacement Event and as
otherwise provided in the Servicing Agreement.

 

SECTION 7.06                                      Modifications and
Improvements.

 

(a)                                 The Borrower shall, at its, or the
applicable Aircraft Owning Subsidiary’s, expense, make or cause to be made such
modifications and improvements to each Airframe and Engine not subject to a
Lease (other than a Subsidiary Lease) as may be (i) set forth as requiring
present compliance in any mandatory airworthiness directives adopted by the
applicable Aviation Authority or (ii) required from time to time to meet the
applicable standards of the Governmental Entity having jurisdiction over such
Aircraft unless the validity of such standard is being contested in good faith
by appropriate proceedings but only so long as such proceedings do not involve
any material risk of the sale, forfeiture, loss or diminution of value of any
Airframe or any Engine or any interest therein.

 

(b)                                 The Borrower may make or cause to be made
such modifications and improvements to each Airframe and Engine as it may deem
reasonably necessary or desirable for the re-marketing thereof provided that the
aggregate cost of all such modifications and improvements for each Aircraft
shall not exceed 7.5% of the Aircraft Value for such Aircraft determined as of
the Transfer Date therefor.

 

(c)                                  Except as expressly provided in
clause (b) of Section 7.03 and clauses (a) and (b) above or as permitted under
any applicable Lease, neither the Borrower nor an Aircraft Subsidiary shall make
any modifications or improvements to any Airframe or any Engine without the
prior written consent of the Agent, which consent may be granted or withheld at
the Agent’s reasonable discretion.

 

(d)                                 The Borrower agrees that it will or will
cause the applicable Aircraft Subsidiary to, at its own cost and expense,
provide the Agent reasonable documentation supporting any amounts expended by
the Borrower or such Aircraft Subsidiary on modifications or improvements
related to any Aircraft.

 

SECTION 7.07                                      Operations Subject to
Insurance Coverage.  The Borrower shall not, and shall not permit any Aircraft
Subsidiary to, operate any Aircraft or suffer any Aircraft not subject to a
Lease to be operated in violation of any provision of any insurance policy in
effect with respect to such Aircraft or in any jurisdiction where all of the
insurance required hereunder shall not remain in full force and effect or in
material violation of any law, treaty, statute, rule, airworthiness directive,
regulation or order of any Governmental Entity having jurisdiction over such
Aircraft or in violation of any applicable airworthiness certificate, license or
registration relating to such Aircraft issued by any such government or
governmental authority.

 

105

--------------------------------------------------------------------------------


 

SECTION 7.08                                      Insurance.

 

(a)                                 With respect to any Aircraft then subject to
a Lease with a Lessee:

 

(i)                                     the Borrower shall monitor each Lessee’s
performance of its obligations relating to insurance under its Leases, to
ascertain whether appropriate evidence of insurance exists with respect to any
Aircraft subject to a Lease and provide to the Agent such reports regarding
insurance matters relating to each Aircraft subject to a Lease delivered by the
relevant insurance broker from time to time; and

 

(ii)                                  the Borrower will (1) advise the Agent of
any settlement offers received by the Borrower from a Lessee or its insurer with
respect to any claim of damage or loss in excess of the damage notification
threshold, if any, in the relevant Lease with respect to an Aircraft;
(2) provide the Agent with copies of all relevant available documentation
related thereto in its possession or otherwise available to the Borrower and
such other additional information and advice from the relevant Lessee’s or the
insurer’s agents, brokers or adjusters in its possession or otherwise available
to the Borrower as the Agent may reasonably request; (3) upon direction from the
Agent that any settlement offer received by the Servicer related thereto
acceptable to the Borrower is also acceptable to the Agent (provided that the
Agent’s direction shall not be required so long as the total amount to be paid
to the Agent pursuant to any such settlement equals the Release Amount), forward
to the relevant insurance broker such appropriate documentation as shall have
been delivered or available to the Borrower, including releases and any
indemnities required in connection with such releases, to give effect to such
settlement offer; and (4) direct the execution of such documentation by the
relevant Aircraft Subsidiaries.

 

(b)                                 With respect to each Aircraft (x) not
subject to a Lease with a Lessee and (y) subject to a Lease with a Lessee (which
coverages shall be on a contingent basis in the event that the Lessee maintains
none of the coverages required by the Lease):

 

(i)                                     the Borrower or the applicable Aircraft
Subsidiary shall maintain, at all times prior to the Termination Date, at least
the following “possessed” insurance with insurers or re-insurers of recognized
reputation and responsibility (the “Insurers”) through internationally
recognized aviation insurance brokers:

 

(A)                               Aircraft Hull All Risks, including Engines and
Spares Insurance and Aircraft Hull War and Related Perils Insurance for no less
than the greater of 100% of the Depreciated Purchase Price and 110% of the
Available Collateral Debt Amount for such Aircraft at all times with deductible
amounts that apply to an individual Aircraft which are no greater than the
greater of $1,000,000 and standard industry deductibles; and

 

106

--------------------------------------------------------------------------------


 

(B)                               Comprehensive Aircraft Liability Insurance,
having a combined single limit of not less than $750,000,000 per occurrence (or
such other amount reasonably acceptable to the Agent but in each case such
amount to be equivalent to the level of coverage underwritten with respect to
aircraft of similar type by companies engaged in the same or similar business
operating the same or similar aircraft) when any part of the Aircraft is
operated and $25,000,000 when the Aircraft is in storage, or such other amount
upon which the Servicer and the Agent may agree;

 

(ii)                                  the insurance policies in respect of all
insurance referred to in clause (i) above shall at all times be underwritten in
full and shall contain the provisions contained in the AVN67B clause offered by
London underwriters as of the date hereof (and in the case that a requirement
herein conflicts with or contradicts the AVN67B clause, the terms of the AVN67B
clause shall prevail and this Agreement shall be deemed so amended) or, in the
event that no such clause exists at a future date, such provisions as are
contained in such AVN67B clause as of the date hereof, and shall include the
following provisions:

 

(A)                               a letter of undertaking from an insurance
broker reasonably acceptable to the Agent or provisions in the insurance policy
requiring the insurers or underwriters to promptly notify the Agent of any
cancellation, material change to any such policy or a failure of the Borrower or
Aircraft Subsidiary to make any premium payment or installment;

 

(B)                               a statement that, except as otherwise agreed,
any lapse in coverage for the nonpayment of any premiums shall not be effective
as to the Collateral Agent, the Agent or the Lenders until thirty (30) days (or
seven (7) days in the case of war risk and allied perils) after receipt by the
Agent of written notice thereof (or such other time frames agreed by the Agent);

 

(C)                               to the extent that the primary insurance has
not been placed directly in Lloyds of London, or other internationally
recognized aviation insurance markets, they shall be reinsured (in any case not
less than 90%) in such markets;

 

(D)                               each reinsurance policy, if any, shall have,
if available on commercially reasonable terms as determined by the Agent, a
“cut-through” endorsement reasonably satisfactory to the Agent;

 

(E)                                shall name the Collateral Agent as the sole
loss payee or contract party (or loss payee or contract party for the account of
the Protected Parties) with respect to the hull insurance and name each of the
Collateral Agent, the relevant Aircraft Subsidiaries, the Agent, the Borrower,
the Servicer and each Lender (which requirement shall be satisfied if such
policy lists “each Lender from time to time a party to the

 

107

--------------------------------------------------------------------------------


 

Amended and Restated Warehouse Loan Agreement dated June 21, 2013”) as an
additional insured under the liability insurance policies;

 

(F)                                 shall provide that all insurances shall be
expressed, payable and settled in Dollars with the exception of the risks
referred to in Section 7.08(b)(i)(B) which shall be payable and settled in the
currency in which the relevant liability covered by such insurance is paid or
incurred;

 

(G)                               shall provide that, in respect of the interest
of any such additional insured or the loss payee or contract party in such
policies, the insurance shall not be invalidated by any action or inaction of
any Lessee, the Servicer, the Borrower, any Aircraft Subsidiary, the Agent or
any additional insured as defined under the policy of insurance required by this
Section (other than any action or inaction by such additional insured) and shall
insure the additional insured and the loss payee or contract party regardless of
any breach or violation of any warranty, declaration or condition in such
policies by any Lessee, the Servicer, the Borrower, any Aircraft Subsidiary, the
Collateral Agent or the Agent or any other additional insured as defined under
the policy of insurance required under this Section;

 

(H)                              shall provide that the insurers shall waive any
rights of recourse and/or subrogation against the loss payee or contract party
and such additional insureds except to the extent that any insured event arises
solely from the gross negligence or willful misconduct of the loss payee or
contract party or such additional insured as determined by a final judgment of a
court of competent jurisdiction;

 

(I)                                   shall provide that such insurer shall
waive any right of such insurer to any set off or counterclaim or any other
deduction, whether by attachment or otherwise, in respect of any liability of
any such additional insured or the loss payee or contract party except in
respect of outstanding premiums in respect of the applicable Aircraft;

 

(J)                                   be primary and without rights of
contribution from any other insurance that is carried by any such additional
insured or the loss payee or contract party with respect to its interest in the
Aircraft;

 

(K)                              shall provide that no such additional insured
or the loss payee or contract party other than an Aircraft Subsidiary or the
Servicer shall have any obligation or liability for premiums or other payments,
if any, in connection with such insurance (but shall reserve the right to pay
the same should any of them elect to do so);

 

(L)                                shall contain a 50/50 clause in accordance
with current market practice as set forth in AVS103; and

 

108

--------------------------------------------------------------------------------


 

(M)                            shall expressly provide that all of the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured.

 

(iii)                               the Borrower shall use reasonable efforts to
deliver to the Agent at the time such insurance is required to be provided by
this Section 7.08(b) and thereafter at least annually on or prior to each
renewal date of such insurance certificate(s) of insurance confirming the
existence of the insurance coverage required by this Section 7.08(b) (w) in
English, (x) certifying the date and time of commencement and expiry of each
insurance policy and (y) specifying the deductible amounts and levels of
co-insurance, if any, for each type of loss; provided that the Borrower may,
upon renewal of any insurance policy required by this Section 7.08(b), make such
changes to such insurance policy to conform with changes that have been made by
the Servicer and its Affiliates to insurance policies covering each aircraft
owned by them that is not subject to a lease provided that such changes are
reasonably acceptable to the Agent; and

 

(iv)                              the Borrower will not cause any Aircraft to be
employed in any place or in any manner or for any purpose inconsistent with the
terms of or outside the coverage provided by any required insurance.

 

(c)                                  With respect to each Aircraft subject to a
Lease to a Lessee, the Borrower shall maintain, at all times prior to the
Termination Date, Hull All-Risk and liability insurance contingent on the
continuing insurance by the Lessee or other operator of such Aircraft to follow
the terms and conditions of such Lessee’s or other operator’s insurance to
protect the interests of the related Aircraft Subsidiary, the Collateral Agent,
the Agent and the Lenders (but not the interests of the Lessee and/or operator);
such policy to pay in the event (i) the Lessee and/or operator policies fail to
respond, (ii) the Lessee and/or operator has insurance in effect but has failed
to obtain sufficient coverages to satisfy its requirements under the
corresponding Lease or (iii) in the case of liability coverages, there is a lack
or insufficiency in the coverages required under the corresponding Lease due to
error or accidental omission.

 

(d)                                 With respect to all Aircraft at all times,
the Borrower will not make or consent to any modification to any insurance
required hereunder without the prior written consent of the Agent (which consent
shall not be unreasonably withheld).

 

(e)                                  The Agent shall pay to the Depositary for
deposit and application pursuant to Section 2.01(i)(D) of the Depository
Agreement all insurance proceeds from time to time received by the Agent in
respect of occurrences not constituting an Event of Loss with respect to the
applicable Airframe.

 

SECTION 7.09                                      Event of Loss.  (a)  Event of
Loss with Respect to an Aircraft.  Upon the occurrence of an Event of Loss with
respect to an Aircraft, the Borrower or the Applicable Aircraft Subsidiary
shall, within five (5) Business Days after its knowledge thereof, give the Agent
written notice of such Event of Loss, and concurrently with the applicable
Lessee’s obligation to pay “stipulated loss value”, “casualty loss value” or
similar term as

 

109

--------------------------------------------------------------------------------


 

defined and used in the applicable Lease or, in the case of an Aircraft not
subject to a Lease, subject to the proviso contained in Section 3.03(b), on or
before the first Settlement Date to occur after the earlier of (i) receipt of
insurance and other proceeds with respect to such Event of Loss and (ii) one
hundred twenty (120) days after the date of occurrence of such Event of Loss,
the Borrower shall prepay the Loans in the amounts stated in clause (c) of
Section 3.02.  Any cash receipts from an Event of Loss (whether by way of
insurance proceeds or Lessee indemnity payments or otherwise) shall be deposited
by the Borrower or the applicable Aircraft Subsidiary in the Additional
Collateral Account together with any additional amount payable under
clause (c) of Section 3.02 and applied pursuant to Section 3.03 (except for
Excepted Payments, which shall be payable to the Persons for whose benefit any
such payment is made).  No Event of Loss with respect to any Aircraft, Airframe
or Engines then installed thereon shall result in any reduction in any amounts
owed by the Borrower hereunder or under any other Loan Document except as a
result of any prepayment of the Loans required hereunder with respect to an
Event of Loss of such Aircraft.

 

(b)                                 Event of Loss with Respect to an Engine. 
Upon the occurrence of an Event of Loss with respect to an Engine under
circumstances in which there has not occurred an Event of Loss with respect to
the related Airframe, the Borrower shall within fifteen (15) days after it has
received notice of such occurrence, give the Agent written notice thereof and
(i) if the Engine is not subject to a Lease, not later than the earlier of
(x) five (5) Business Days after receipt of insurance and other proceeds with
respect to such Event of Loss and (y) ninety (90) days after the occurrence of
such Event of Loss, and (ii) if the engine is subject to a Lease and the
applicable Lessee shall not have replaced such Engine with an Acceptable
Alternate Engine in accordance with the terms of such Lease by the expiration or
early termination of such Lease, within thirty (30) days of such expiration or
early termination, cause the respective Aircraft Owning Subsidiary to acquire,
as replacement for the Engine with respect to which such Event of Loss occurred,
title to an Acceptable Alternate Engine free and clear of all Liens (other than
Permitted Liens).  The Borrower, at its own expense, will (i) furnish the Agent
with a copy of a warranty (as to title) bill of sale in favor of such Aircraft
Owning Subsidiary, in form and substance reasonably satisfactory to the Agent,
with respect to such replacement aircraft engine, (ii) cause an amendment or
supplement to the applicable Lease or other appropriate instrument to be duly
executed by the applicable Aircraft Subsidiaries and, if applicable, cause such
document to be filed for recording pursuant to the Applicable Laws of any State
of Registration in which the related Airframe may then be registered, and cause
a financing statement or statements or other requisite documents of a similar
nature (including precautionary filings) to be filed, recorded or registered
with the applicable Aviation Authority and the International Registry, as
applicable, and under the UCC in such place or places as necessary or prudent,
and (iii) furnish the Agent with such evidence of compliance with the insurance
provisions of Section 7.08 with respect to such Acceptable Alternate Engine as
the Agent may reasonably request.

 

SECTION 7.10                                      Servicing Agreement.  Upon the
resignation or removal of the Servicer pursuant to the terms of the Servicing
Agreement or otherwise, or upon the termination of the Servicing Agreement for
any reason, the Borrower shall promptly appoint a successor “servicer” that is
reasonably acceptable to the Agent and the Majority Lenders (a “Successor

 

110

--------------------------------------------------------------------------------


 

Servicer”) and enter into such agreements with any such Successor Servicer on
terms and conditions reasonably acceptable to the Agent and the Majority
Lenders.

 

SECTION 7.11                                      Derivatives Agreement.  The
Agent, the Lenders and the Borrower each agree (if requested by either the Agent
or the Borrower) to negotiate in good faith with respect to a Derivatives
Agreement with a Derivatives Creditor with respect to the Cash Flow; provided
that in the event a Derivatives Agreement is entered into with respect to the
Cash Flow, the Lenders shall be granted a first priority, perfected security
interest in such Derivatives Agreement.

 

SECTION 7.12                                      Enforcement of Lease Documents
and Other Borrower Covenants.  The Borrower covenants and agrees as follows:

 

(a)                                 The Borrower will faithfully abide by,
perform and discharge, or if applicable, cause to be faithfully abided by,
performed and discharged by each Aircraft Subsidiary, each and every material
obligation, covenant and agreement to be performed by the Borrower and/or the
applicable Aircraft Subsidiary, as the case may be, in its capacity as lessor
under the Lease Documents, and neither the Agent nor any Protected Party shall
be responsible for any of such obligations, covenants or agreements under any
circumstances.

 

(b)                                 At the sole cost and expense of the
Borrower, the Borrower will use reasonable commercial efforts to enforce or
secure the performance of each and every material obligation, covenant,
condition and agreement contained in any Lease to be performed by the applicable
Lessee with the goal of maximizing the income and residual value related to the
applicable Aircraft and Lease; provided that upon the occurrence and continuance
of a Facility Default described in Section 9.01(h)(ii) or (iii), a Facility
Event of Default or Servicer Replacement Event, the Agent may elect, by notice
to the Lessee, to enforce the provisions of any Lease and otherwise exercise the
rights of the Lessor thereunder in accordance with the terms thereof.

 

(c)                                  The Borrower shall give notice to a Lessee
of any violation of the terms of the applicable Lease related to such Lessee’s
non-payment or failure to insure as required by the terms of the Lease, promptly
after the Borrower, or the Borrower through an Aircraft Subsidiary or otherwise,
is aware of such violation, including, without limitation, any notice required
to cause a Lease Default to become a Lease Event of Default thereunder (or to
the same effect with respect to terms of similar meaning under any Lease), and
the Borrower shall promptly advise the Agent of any such violation and provide
the Agent with copies of every such notice; provided that (x) unless a Facility
Default arising from the failure to make a payment when due hereunder or
Facility Event of Default or Servicer Replacement Event shall have occurred and
be continuing, the Borrower may elect, in its reasonable discretion, not to give
notice to a Lessee otherwise required by this provision provided that the
Borrower promptly advises the Agent in writing that it has refrained from doing
so and (y) if a Facility Default, Facility Event of Default or Servicer
Replacement Event has occurred and is continuing, the Agent may give a Lessee
such notice and may otherwise enforce the provisions of the relevant Lease.

 

111

--------------------------------------------------------------------------------


 

SECTION 7.13                                      Further Assurances.  Subject
to the proviso set forth in Section 7.01(e), the Borrower agrees that from time
to time, at the expense of the Borrower, the Borrower will promptly execute and
deliver, or cause the applicable Aircraft Subsidiary to promptly execute and
deliver, all further instruments and documents, and take all further action,
that may be necessary and as may be reasonably requested by the Agent in order
to perfect and protect any security interest granted or purported to be granted
hereby or pursuant to any Security Document or to enable the Agent and the
Collateral Agent to exercise and enforce its rights and remedies hereunder and
under the Security Documents.  Without limiting the generality of the foregoing,
the Borrower will execute and file, and cause the applicable Aircraft Subsidiary
to execute and file, such financing or continuation statements, or amendments
thereto, and such other instruments or notices and will make and cause the
applicable Aircraft Subsidiary to make such registrations with the International
Registry (subject to receipt of necessary consents from other parties) as may be
necessary, as the Agent may request, in order to perfect and preserve the
security interests granted or purported to be granted hereby or pursuant to any
Lease Assignment or any Security Document.  The Borrower hereby authorizes, and
will cause each Aircraft Subsidiary to authorize, the Agent to file one or more
financing or continuation statements, and amendments thereto, or any similar
document, with respect to all or any part of the Collateral without the
signature of the Borrower or such Aircraft Subsidiary where permitted by
Applicable Law.

 

SECTION 7.14                                      Annual Budget.  On or before
six months after the end of the Availability Period and annually thereafter, the
Borrower shall deliver or cause to be delivered to the Agent an Annual Budget
for the fiscal year then in effect, and thereafter the Borrower shall deliver or
cause to be delivered to the Agent an Annual Budget for each fiscal year prior
to the commencement of such fiscal year.

 

SECTION 7.15                                      Return of Aircraft.  In
connection with a termination or expiration of a Lease, the Borrower shall
provide or cause to be provided the following services:

 

(i)                                     arrange for the appropriate technical
inspection of such Aircraft for the purpose of determining if the return
conditions under such Lease have been satisfied;

 

(ii)                                  maintain a record of the return acceptance
certificate and related written materials normally received and retained or
generated by the Servicer in connection with such inspection and upon request,
provide copies of such certificates and written materials to the Agent, the
Servicer and the relevant Aircraft Subsidiary;

 

(iii)                               on the basis of the final inspection and
available records use reasonable efforts to (A) determine whether the relevant
Lessee has complied with the return conditions and maintenance requirements of
such Lease, (B) negotiate any modifications, repairs, refurbishments,
inspections or overhauls to or compromises of such conditions that the Borrower
deems reasonably necessary or appropriate, (C) determine whether any Person is
entitled to any payment of Deposits or Maintenance Reserves under the applicable
Lease (including reviewing and determining the adequacy and completeness of any

 

112

--------------------------------------------------------------------------------


 

documentation evidencing such entitlement) and (D) accept or cause the
applicable Aircraft Subsidiary to accept redelivery of such Aircraft; and

 

(iv)                              use reasonable efforts to determine the need
for any maintenance or refurbishment of such Aircraft upon redelivery, including
compliance with applicable airworthiness directives, service bulletins and other
modifications in all cases in which the Borrower may deem it reasonably
necessary or appropriate for the marketing of such Aircraft consistent with the
practice of the Servicer and its Affiliates with respect to aircraft owned by
them, make recommendations to the Agent in respect of such needs and procure, at
the Borrower’s expense, such maintenance and/or refurbishment.

 

SECTION 7.16                                      Required Disclosures. 
Promptly, following a request by the Agent or any Lender, the Borrower shall
provide all documentation and other information the Agent or any Lender
reasonably requests about the Borrower or any Affiliate thereof in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

SECTION 7.17                                      Registrations to be Made in
the International Registry.  The parties hereto agree that the interests set
forth in Section 5.02(o) filed with the International Registry (collectively,
the “Cape Town Registrations”) in respect of each Aircraft shall, with respect
to such Aircraft, have the order of priority set forth therein (with the first
listed having the highest priority under the Cape Town Convention and subsequent
interests having decreasing priority), notwithstanding any variation from this
order of priority which may appear according to the time of registration of any
such interest in the records of the International Registry.  The Borrower
authorizes and consents to the Cape Town Registrations and shall procure that
each Applicable Aircraft Subsidiary and each Lessee authorizes and consents to
the Cape Town Registrations applicable to it.  Subject to the proviso set forth
in Section 7.01(e), the Borrower agrees to cooperate and to take such actions,
insofar as any such consent, cooperation or action of such party is required, as
are necessary to timely effect the Cape Town Registrations.

 

ARTICLE VIII

 

OTHER COVENANTS

 

SECTION 8.01                                      Quiet Enjoyment.  The Agent
and each Protected Party hereby covenant and agree that so long as no Lease
Event of Default has occurred and is continuing, it shall not take or cause to
be taken any action contrary to any Lessee’s or any permitted sublessee’s right
to quiet enjoyment of, and the continuing possession, use and operation of, the
relevant Aircraft during the term of such Lease in accordance with the terms of
such Lease.  To the extent reasonably requested by a Lessee in connection with a
Transfer Date or any Follow-on Lease, the Agent and each Protected Party shall
confirm this Section 8.01 at the sole cost and expense of the Borrower.

 

SECTION 8.02                                      Mortgages.  The Agent and each
Protected Party hereby covenant and agree that it shall not file, register, or
record or cause any Person to file, register or record,

 

113

--------------------------------------------------------------------------------


 

with any Government Entity any Lien over any Aircraft other than as provided in
the Loan Documents.

 

SECTION 8.03                                      Lenders’ Covenants.  Each
Lender, and each subsequent holder of any Note, agrees with the Borrower and
each Protected Party that, until the Termination Date shall have occurred, it
will not dispose of the Notes to be purchased by it or any interest therein
(including, without limitation, any transfer by a change in the capacity in
which such Lender holds its investment in such Notes) to any Person unless and
until such Person shall (i) make all warranties and representations of such
Lender contained in Section 6.02 and (ii) assume all covenants of such Lender
contained in this Section 8.  Each Lender acknowledges that any assignment made
in breach of Section 11.03 shall be null and void.

 

ARTICLE IX

 

DEFAULT AND REMEDIES

 

SECTION 9.01                                      Facility Events of Default. 
Each of the following shall constitute a “Facility Event of Default” (for any
reason whatsoever and whether or not such event shall be voluntary or
involuntary or come about or be effected by operation of law or pursuant to or
in compliance with any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body, including any
order or directive of any Governmental Entity) hereunder, and each such Facility
Event of Default shall be deemed to exist and continue so long as it shall not
have been cured or remedied or waived in writing by the Agent:

 

(a)                                 failure to make any payment or prepayment of
Unutilized Fee, principal of or interest on the Loans under this Agreement or
any Note when due (other than with respect to a payment set forth in
clause (a) of Section 3.02, Aggregated Additional Interest or Aggregated Default
Interest), or, without duplication, payment of Collateral Deficiency when due
hereunder, and such payment is not received within three (3) Business Days of
the due date therefor; provided that for purposes of this clause (a), no amount
of Aggregated Additional Interest or Aggregated Default Interest shall be deemed
due under this Agreement solely because of the provisions of clause ninth of
Section 3.03(a), clause sixth of Section 3.03(b) or clause eighth of
Section 3.03(c), if such payment of Aggregated Additional Interest or Aggregated
Default Interest (x) is not then due and payable under any other provision of
this Agreement or any other Loan Document and (y) is not made solely because
Cash Flow and other amounts in the Rent Account were insufficient to pay such
Aggregated Additional Interest or Aggregated Default Interest in accordance with
the priorities of Section 3.03; or

 

(b)                                 failure to make any payment under this
Agreement, any Note or other Loan Document (other than payments set forth in
clause (a) above and clause (a) of Section 3.02, Aggregated Additional Interest
and Aggregated Default Interest) when due and such payment is not received
within twenty (20) Business Days after written notice of such non-payment has
been given to the Borrower and the Servicer; provided that failure to pay any
amounts which are payable to the Servicer, the payment of which has, for the
time being, been waived by the Servicer, and amounts which are payable in
clauses sixth, ninth and tenth of Section 3.03(a), clauses sixth through tenth
of

 

114

--------------------------------------------------------------------------------


 

Section 3.03(b) or clauses eighth through tenth of Section 3.03(c), shall not be
deemed a Facility Event of Default under this clause (b) if such amounts are not
paid solely because Cash Flow and other amounts in the Rent Account were
insufficient to pay such amounts in accordance with the priorities of
Section 3.03(a), as applicable; or

 

(c)                                  failure to maintain in effect at all times
the insurance required by Section 7.08; or

 

(d)                                 (i) any Loan Document or any Lien granted
thereunder shall (except in accordance with its terms or in connection with a
release of Collateral as provided in Section 11.23), in whole or in part,
terminate or not be effective; (ii) any Loan Document, taken as a whole, shall
not be the legally valid, binding and enforceable obligation of any of the
Borrower, the Servicer or any Aircraft Subsidiary party thereto; (iii) any of
the Borrower, the Servicer or any Aircraft Subsidiary or any other Person shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability; or (iv) except as permitted under any Loan
Document, (x) any Lien or purported Lien over the Collateral (other than any
Aircraft or Engine) securing or purporting to secure any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien; (y) any Lien or
purported Lien over an Aircraft or an Engine which could be perfected by the
filing of a UCC-1 or by the registration of an International Interest on the
International Registry, securing or purportedly to secure any Obligation, shall,
in whole or in part, cease to be a perfected Lien and/or cease to be prior to
any other Liens perfected by the filing of a UCC-1 or by the registration of an
International Interest on the International Registry, respectively and in any
such case under this clause (d), such default shall not have been cured within
twenty (20) Business Days after written notice thereof has been given to the
Borrower and the Servicer; or

 

(e)                                  failure of the Borrower to make (or cause
to be made) any Disposition required under Section 3.02(g)(i) within six
(6) months of receiving direction from the Agent to make any such Disposition,
provided that within six (6) months of the date of receiving such direction such
amount payable under Section 3.02(a) remains due and unpaid; or

 

(f)                                   other than as set forth in
clauses (a) through (e) above, failure of the Borrower or any Aircraft
Subsidiary to perform or observe any other undertaking, obligation or covenant
of the Borrower or such Aircraft Subsidiary contained in this Agreement or any
other Loan Document (other than a failure to make any payments excluded from the
Facility Events of Default described in clauses (a) and (b) above) and (A) in
the case of any failure to deliver any Monthly Report, such failure shall
continue unremedied for a period of two (2) Business Days after written notice
thereof (including by means of electronic mail) has been delivered by the Agent
to the Borrower and the Servicer and (B) in the case of failure to perform any
other undertaking, obligation or covenant of the Borrower or Aircraft
Subsidiary, such failure to perform shall continue unremedied for a period of
twenty (20) Business Days after written notice thereof has been delivered by the
Agent to the Borrower and the Servicer; or

 

115

--------------------------------------------------------------------------------


 

(g)                                  any statement, declaration, representation
or warranty made by (i) the Borrower or any Subsidiary herein or in any Note,
Lease Assignment, any Security Agreement or any other Loan Document to the Agent
or the Lender or (ii) ALC as the Servicer in the Servicing Agreement or any
certificate provided pursuant thereto or hereto, shall at any time prove to have
been incorrect in any material respect at the time made, such representation or
warranty shall remain incorrect at the time such incorrectness is discovered
and, if capable of cure, such incorrectness shall not have been cured within
twenty (20) Business Days after written notice thereof has been delivered by the
Agent to the Borrower and the Servicer; or

 

(h)                                 (i)                                    
subject to the Borrower’s right to wind-up any Subsidiary pursuant to
Section 11.23, the Borrower or any Aircraft Subsidiary shall consent to the
appointment of or the taking of possession by a receiver, trustee or liquidator
of itself or of a substantial part of its property, or the Borrower or any
Aircraft Subsidiary shall admit in writing its inability to pay its debts
generally as they become due, or does not pay its debts generally as they become
due or shall make a general assignment for the benefit of creditors, or the
Borrower or any Aircraft Subsidiary shall file a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization,
liquidation or other relief in a case under any bankruptcy laws or other
insolvency laws (as in effect at such time) or an answer admitting the material
allegations of a petition filed against the Borrower or any Aircraft Subsidiary,
in any such case, or the Borrower or any Aircraft Subsidiary shall seek relief
by voluntary petition, answer or consent, under the provisions of any other
bankruptcy or other similar law providing for the reorganization or winding-up
of corporations, trusts or banks (as in effect at such time) or the Borrower or
any Aircraft Subsidiary shall seek an agreement, composition, extension or
adjustment with its creditors under such laws, or the Borrower or any Aircraft
Subsidiary shall adopt a resolution authorizing action in furtherance of any of
the foregoing; or

 

(ii)                                  an order, judgment or decree shall be
entered by any court of competent jurisdiction appointing, without the consent
of the Borrower or any Aircraft Subsidiary, a receiver, trustee or liquidator of
the Borrower or any Aircraft Subsidiary or of any substantial part of their
respective property, or any substantial part of the respective property of the
Borrower or any Aircraft Subsidiary shall be sequestered, or granting any other
relief in respect of the Borrower or any Aircraft Subsidiary as a debtor under
any bankruptcy laws or other insolvency laws (as in effect at such time), and
any such order, judgment or decree of appointment or sequestration shall remain
in force, undismissed, unstayed and unvacated for a period of sixty (60) days
after the date of entry thereof; or

 

(iii)                               a petition against the Borrower or any
Aircraft Subsidiary, in a case under any bankruptcy laws or other insolvency
laws (as in effect at such time) is filed and not withdrawn or dismissed within
sixty (60) days thereafter if, under the provisions of any law providing for
reorganization or winding-up of corporations, trusts or banks which may apply to
the Borrower or any Aircraft Subsidiary, any court of competent jurisdiction
assumes jurisdiction, custody or

 

116

--------------------------------------------------------------------------------


 

control of the Borrower or any Aircraft Subsidiary or of any substantial part of
their respective property and such jurisdiction, custody or control remains in
force unrelinquished, unstayed and unterminated for a period of sixty (60) days;
or

 

(i)                                     there occurs under any Derivatives
Agreement an “Early Termination Date” or similar term (as defined in such
Derivatives Agreement) resulting from (i) any event of default under such
Derivatives Agreement as to which the Borrower is the “Defaulting Party” or
similar term (as defined in such Derivatives Agreement) or (ii) any “Termination
Event” or similar term (as so defined) as to which the Borrower is an “Affected
Party” or similar term (as so defined), and, in either event, the “Derivatives
Termination Value” or similar term (as so defined) owed by the Borrower as a
result thereof is greater than $25,000,000; or

 

(j)                                    failure of all Deposits that have not
been applied in accordance with the applicable Lease to be deposited into the
Deposit Account, as applicable, as provided in Section 7.04 within five (5) days
after such amounts are required to be so deposited; or

 

(k)                                 any Change of Control shall occur.

 

SECTION 9.02                                      Remedies After Default. 
(a) (i)  If any Facility Event of Default described in clause (h) of
Section 9.01 shall occur, the Availability Period shall be automatically
terminated and the outstanding principal amount of all outstanding Loans and all
other Obligations shall automatically be and become immediately due and payable,
without notice or demand to any Person.

 

(ii)                                  If any Facility Event of Default (other
than any Facility Event of Default described in clause (h) of Section 9.01)
shall occur for any reason, whether voluntary or involuntary, and be continuing,
the Agent, upon the direction of the Majority Lenders, shall by notice to the
Borrower (x) declare the Availability Period to be terminated and/or (y) declare
all of the outstanding principal amount of the Loans and other Obligations to be
due and payable, whereupon the Availability Expiration Date shall have occurred
and the full unpaid amount of such Loans and other Obligations which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment.

 

(b)                                 If a Facility Event of Default shall have
occurred and be continuing and the Loans have been accelerated pursuant to
clause (a)(i) or (a)(ii) of this Section 9.02, then and in every such case, the
Collateral Agent, as assignee hereunder of any Lease or as secured party under
any Security Document or otherwise, may exercise any or all of the rights and
powers and pursue any and all of the remedies pursuant to this Section 9.02 and
pursuant to any Security Document and available to a secured party or a
mortgagee under the UCC or any other Applicable Law and, in the event a Lease
Event of Default shall also be continuing under any Lease, any and all of the
remedies pursuant to such Lease, and, subject to the terms of the Lease, may
take possession of all or any part of the Collateral and may exclude the
Borrower, the Aircraft Subsidiaries and all Persons claiming under any of them
wholly or partly therefrom.

 

117

--------------------------------------------------------------------------------


 

(c)                                  Each and every right, power and remedy
herein given to the Agent or the Collateral Agent specifically or otherwise in
this Agreement and any other Loan Document shall be cumulative and shall be,
except as limited in clause (b) above, in addition to every other right, power
and remedy herein or therein specifically given or now or hereafter existing at
law, in equity or by statute, and each and every right, power and remedy whether
specifically herein or therein given or otherwise existing may be exercised from
time to time and as often and in such order as may be deemed expedient by the
Agent or the Collateral Agent, and the exercise or the beginning of the exercise
of any power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy.  No
delay or omission by the Agent or the Collateral Agent in the exercise of any
right, remedy or power or in the pursuance of any remedy shall impair any such
right, power or remedy or be construed to be a waiver of any default on the part
of the Borrower or to be an acquiescence therein.

 

(d)                                 The rights of the Agent and the Collateral
Agent hereunder shall be in addition to, and shall not limit or be limited by,
the rights of the Agent or the Collateral Agent under any Lease Assignment,
Mortgage or any other Loan Document.

 

(e)                                  Promptly upon obtaining actual knowledge
thereof, the Agent shall deliver to each Lender notice of the occurrence of a
Facility Event of Default.

 

SECTION 9.03                                      Deficiencies.  If the proceeds
of any sale of the Collateral shall be insufficient to pay in full the
Obligations, the Borrower shall continue to owe such Obligations and shall
forthwith pay any balance of such amounts remaining unpaid to the Agent for
distribution in accordance with Section 3.03, and any deficiencies remaining
unpaid thereafter may be entered as a judgment against the Borrower in any court
of competent jurisdiction.

 

ARTICLE X

 

AGENCY

 

SECTION 10.01                               Appointment, Authorization and
Action.  (a)  Credit Suisse AG, New York Branch, is hereby appointed as the
Agent hereunder and under the other Loan Documents for the Lenders and each such
Lender hereby authorizes the Agent to act as its agent in accordance with the
terms of this Agreement and the other Loan Documents.  The Agent agrees to act
upon the express conditions contained in this Agreement and the other Loan
Documents, as applicable.  The provisions of this Article X (except for
Section 10.07 hereof) are solely for the benefit of the Agent and the Lenders,
and no ALC Party shall have any rights under any of the provisions hereof.  In
performing its functions and duties under this Agreement and the other Loan
Documents, the Agent shall act solely as an agent of the Lenders and shall not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any ALC Party, except with respect
to Section 10.07.

 

(b)                                 Each Lender irrevocably authorizes the Agent
to take such action on such Person’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to the Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably

 

118

--------------------------------------------------------------------------------


 

incidental thereto (including the authorization made by the Agent in the
immediately following sentence).  The Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents in respect of such agent.  The Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees.  The Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon the Agent any
obligations in respect of this Agreement, any of the other Loan Documents or in
connection with any Refinancing except as expressly set forth herein or therein.

 

SECTION 10.02                               Agent’s Standard of Liability,
Reliance, Etc.  None of the Agent, nor any Affiliate, director, officer, agent
or employee of the foregoing shall be liable to the Lenders for any action taken
or omitted by it or them under or in connection with any Loan Document
(including for any action in connection with approving any Aircraft or Aircraft
Subsidiaries to be included in the Portfolio pursuant to the delegation
contained in Section 5.02(a)(iii) or otherwise), except to the extent caused by
their respective gross negligence or willful misconduct.  Except as otherwise
expressly provided in this Agreement or the other Loan Documents and without
limitation of any provision requiring the Agent to obtain the instructions,
consent or agreement of a percentage of the Lenders other than the Majority
Lenders prior to taking or refraining from any action, if the Agent shall
request instructions from the Lenders with respect to any act or action
(including the failure to take an action) under this Agreement or any of the
other Loan Documents, the Agent shall not be required to exercise any discretion
or take any action (and shall be fully protected in so acting or refraining from
acting) unless it has received instructions of the Majority Lenders, and the
Agent shall follow such instructions and such instructions shall be binding upon
all Lenders and all holders of Notes; provided that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement, any other Loan Document or Applicable Law. 
Without limitation of the generality of the foregoing, the Agent:  (a) may
consult with legal counsel (including counsel for any ALC Entity), independent
public accountants and other experts and advisors selected by it and shall not
be liable for any action taken or omitted in good faith by it in accordance with
the advice of such counsel, accountants, experts and other professional advisors
selected by it; (b) makes no warranty or representation to any Lender and shall
not be responsible to any Lender for any statements, warranties or
representations made in or in connection with any Loan Document; (c) shall not
have any duty to inspect the property (including the books and records) of the
Borrower, the Servicer, ALC or any of their respective Affiliates; and (d) shall
incur no liability under or in respect of any Loan Document by acting upon any
notice, resolution, request, consent, order, certificate, report, opinion, bond
or other document, instrument or writing (which may be by fax, telegram, cable,
electronic mail or telex) believed by it to be genuine and correct and signed or
sent by the proper party or parties.

 

The Lenders shall not have any right of action whatsoever against the Agent as a
result of the Agent acting or (where so instructed) refraining from acting under
this Agreement or any of the other Loan Documents in accordance with the
instructions of any percentage of Lenders in accordance with the terms of this
Agreement and each other Loan Document.  The Agent shall not be required to take
any action hereunder, under the Notes, or under any other Loan Document, or to
prosecute or defend any suit in respect of this Agreement, the Notes, or any

 

119

--------------------------------------------------------------------------------


 

other Loan Document, unless it is indemnified hereunder to its satisfaction.  If
any indemnity in favor of the Agent shall be or become inadequate, in the
Agent’s sole determination, the Agent may require additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder unless
and until such additional indemnity is given.

 

The Agent shall not be responsible to any Lender or any other Person for (a) the
execution, effectiveness, genuineness, legality, validity, enforceability,
collectability, sufficiency or value of this Agreement, any other Loan Document
or any other instrument or document furnished pursuant thereto; (b) any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
or on behalf of the Borrower, the Servicer, ALC or any of their respective
Affiliates to the Agent, the Depositary or any Lender in connection with the
Loan Documents and the transactions contemplated thereby; (c) the financial
condition or business affairs of the Borrower, the Servicer, ALC or any of their
respective Affiliates or any other Person liable for the payment of any
Obligations; (d) the creation, perfection or priority of any Liens purported to
be created by any of the Loan Documents; (e) the validity, genuineness,
enforceability, existence, value or sufficiency of any of the Collateral; and
(f) any information contained in a Monthly Report.  The Agent shall not be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of any Loan or as to the
existence or possible existence of any Facility Default, Facility Event of
Default, Amortization Event or Servicer Replacement Event.  Any such inquiry
which may be made by the Agent shall not obligate it to make any further inquiry
or to take any action.  Anything contained in this Agreement to the contrary
notwithstanding, the Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the component amounts
thereof.

 

SECTION 10.03                               Agent in Individual Capacity;
Acknowledgment and Waiver.  (a) The agency hereby created shall in no way impair
or affect any of the rights and powers of, or impose any duties or obligations
upon, the Agent in its individual capacity as a Lender hereunder.  With respect
to its Allocations, any Advances made by it and any Note issued to it, the Agent
shall have the same rights and powers under each Loan Document as any other
Lender (except to the extent provided otherwise for the Agent in its capacity as
Designated Lender) and may exercise the same as though it were not an agent
hereunder; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include each such of the Agent in its individual capacity.  The
Agent, and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of banking, trust,
financial advisory, investment banking or other business with, any ALC Party and
any Person who may do business with or own securities of any ALC Party, all as
if the Agent was not an agent hereunder or a Lender and may accept fees and
other consideration from any ALC Party for services in connection with this
Agreement and otherwise, in each case without any duty to account therefor to
any Lender.

 

(b)                                 Without limiting the foregoing, the parties
hereto each acknowledge that Credit Suisse is acting as the Agent and is the
holder of Allocations.  The parties hereto each irrevocably waive any existing
or future conflict of interest created by such relationship.

 

120

--------------------------------------------------------------------------------


 

SECTION 10.04                               Lender Credit Decision.  Each Lender
represents and warrants that it has made its own independent investigation of
the financial condition of the Borrower, each Aircraft Subsidiary and the
Servicer based on the financial statements of the Borrower, each Aircraft
Subsidiary and the Servicer and such other documents and information as it has
deemed appropriate in connection with its decision to enter into this Agreement
and the making and refinancing of the Loans hereunder.  Each Lender also
acknowledges that it will, independently and without reliance upon any of the
Agent or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis of the
creditworthiness of the Borrower, each Aircraft Subsidiary and the Servicer and
its own credit decisions in taking or not taking action under the Loan
Documents.  Neither the Agent nor any Lender shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of any Lender to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making or refinancing of the Loans or at any time
or times thereafter, and neither the Agent nor any Lender shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to any Lender.

 

SECTION 10.05                               Indemnification.  Each Lender
severally agrees to indemnify and hold harmless (which shall survive any
termination of this Agreement) the Agent and its agents, officers, employees and
Affiliates (to the extent not promptly reimbursed by the Borrower), ratably
according to their Loan Percentage, whether or not related to any singular,
joint or concurrent negligence of the Agent from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Agent in any way relating or arising out of this Agreement, the
Notes, or any other Loan Document or any action taken or omitted by the Agent,
its agents, officers, employees or its Affiliates under any Loan Document;
provided that the Lenders shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that have resulted from such agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any reasonable and properly incurred out-of-pocket expenses (including
counsel fees and disbursements) incurred by the Agent in connection with the
preparation, execution, delivery, administration, syndication, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
any Loan Document, to the extent that such agent is not reimbursed for such
expenses by the Borrower.  Each party hereto hereby agrees that no Conduit
Lender shall be liable for any indemnity or similar payment obligation under
this Agreement (all liability for which shall remain with the related Granting
Lender).

 

SECTION 10.06                               Resignation and Removal of Agent;
Successor Agent.  Unless prohibited by Applicable Law and subject to the
following sentence, Credit Suisse shall remain as Agent at least until the
Availability Expiration Date.  At any time (whether or not prior to the
Availability Expiration Date), the Agent may be removed by the affirmative vote
of Lenders who at the time of determination are holding at least seventy-five
percent (75%) of the outstanding principal amount of all Loans and unfunded
Allocations (excluding Loans and unfunded Allocations held by Credit Suisse for
so long as Credit Suisse is the Agent) if in such Lenders’

 

121

--------------------------------------------------------------------------------


 

good faith determination the Agent has failed to diligently discharge any
material duty under the Loan Documents; provided however, the Agent may not be
removed based on its approval or failure to approve aircraft for inclusion in
the Portfolio or based on the Agent’s approval or failure to approve the
disposition of Aircraft from the Portfolio.  In the event of such an affirmative
vote to remove the Agent, the Agent shall remain as Agent until the later of
(x) the date a successor Agent is appointed pursuant to the following sentence
and such successor accepts such appointment and (y) ninety (90) days from the
date of such affirmative vote.  Upon the affirmative vote of Lenders required to
remove the Agent, the Majority Lenders shall select a replacement Agent subject
to the consent of the Borrower, such consent not to be unreasonably withheld;
provided however, the consent of the Borrower shall not be required in the event
that a Facility Event of Default, Facility Default described in clause (ii) or
(iii) of Section 9.01(h) or Servicer Replacement Event has occurred and is
continuing.  At any time after the Availability Expiration Date, the Agent may
resign by giving thirty (30) days’ prior written notice thereof to each Lender
and the Borrower, such resignation to be effective only upon acceptance of its
appointment of a successor Agent as provided herein.  Upon any such resignation,
the Majority Lenders shall have the right to appoint a successor Agent, and
(provided no Facility Event Default has occurred and is continuing) subject to
the consent of the Borrower and the Servicer, such consent not to be
unreasonably withheld.  If no successor Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within thirty
(30) days after any such resignation or removal, the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent.  Any successor Agent appointed
under this Section 10.06 shall, regardless of who appoints such successor, be a
Person having a nationally recognized reputation as an agent in syndicated
credit facilities similar to this Agreement and expertise in aircraft financing
transactions, which shall be a commercial banking institution organized under
the laws of the United States (or any State thereof) or a branch or agency in
the United States of a commercial banking institution and have a combined
capital and surplus or net worth of at least $500,000,000.  Upon the acceptance
of any appointment as Agent hereunder by a successor Agent, such successor agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the obligations under each Loan
Document and the retiring or removed Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents.  After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was the Agent under this Agreement.

 

SECTION 10.07                               Holder and Lender List; Ownership of
Notes.  (a)  The Agent (as agent for the Borrower for purposes of this
Section 10.07 only) shall preserve in as current a form as is reasonably
practicable a register (the “Register”) containing the most recent list
available to it of each Allocation to, and principal amount of each Loan owing
to, directly or indirectly, each Lender, and the holders of the Notes from time
to time, and the name and address of each such Person having an Allocation or
holding a Loan or Note from time to time, a copy of which list shall be provided
to the Lenders, the Borrower and the Servicer upon request.  Failure to make any
recordation, or any error in such recordation, shall not affect the Borrower’s,
or any other Person’s Obligations in respect of such Loans or Notes.  A Lender’s
Allocation and the Loans made pursuant thereto and the Notes evidencing such
Loans may be assigned or otherwise transferred in whole or in part, subject to
the terms of this Agreement, only by, and commencing upon, the registration of
such assignment or transfer in the Register.  Any assignment or transfer of a
Lender’s Allocation or the Loans or the Notes evidencing such Loans

 

122

--------------------------------------------------------------------------------


 

made pursuant thereto shall be registered in the Register only upon delivery to
the Agent of an Assignment and Assumption Agreement duly executed by the
assignor thereof.  No assignment or transfer of a Lender’s Allocation or the
Loans made pursuant thereto or the Notes evidencing such Loans shall be
effective until such assignment or transfer shall have been recorded in the
Register by the Agent as provided in this Section.

 

(b)                                 Ownership of the Notes shall be proved by
the Register kept by the Agent.  Prior to due presentment for registration of
transfer of any Note, the Agent and the Borrower may deem and treat the Person
in whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of, and interest on, such Note and for
all other purposes whatsoever, whether or not such Note is overdue, and neither
the Agent nor the Borrower shall be affected by any notice to the contrary.

 

SECTION 10.08                               Security Documents.  Without
limiting the generality of Section 10.01, each Lender hereby further authorizes
the Agent to appoint Deutsche Bank Trust Company Americas, a New York banking
corporation, as Collateral Agent and Depositary to enter into any Security
Document as secured party on behalf of and for the benefit of such Lender or
otherwise and to require the delivery of any Security Document which the Agent
determines is necessary or advisable to protect or perfect the interests of the
Protected Parties in any Collateral and agrees to be bound by the terms of each
of the Security Documents.  Anything contained in any of the Loan Documents to
the contrary notwithstanding, but subject to Sections 4.09, each Lender agrees
that no Lender shall have any right individually to realize upon any of the
Collateral under any Security Document or Loan Document, it being understood and
agreed that all powers, rights and remedies under the Security Documents may be
exercised solely by the Agent (or its designee, including the Collateral Agent
and the Depositary) for the benefit of Protected Parties in accordance with the
terms thereof.  Each Lender hereby authorizes the Agent (a) to release or
subordinate Collateral as permitted or required under this Agreement or the
Security Documents, and agrees that a certificate or other instrument executed
by the Agent evidencing such release of Collateral shall be conclusive evidence
of such release as to any third party and (b) except as otherwise expressly
provided in Section 11.01 hereof, to enter into any amendments or waivers of the
Security Documents which the Agent determines are necessary or advisable
including, without limitation, Security Documents the form of which are exhibits
to this Agreement.

 

SECTION 10.09                               Distribution of Funding Packages;
Request for Documents.  The Agent shall furnish to each Lender copies of Funding
Packages within twenty (20) Business Days after the applicable Transfer Date and
Lease Documents and/or Loan Documents from time to time upon reasonable request
therefor (to the extent such Funding Packages, Lease Documents and/or Loan
Documents are provided by the Borrower or other third parties, in the form and
to the extent provided to the Agent by the Borrower or such third parties).

 

123

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.01                               Amendments, Etc.  Except as
otherwise expressly provided in this Agreement, no amendment, modification,
termination or waiver of any provision of this Agreement or of the Notes, or
consent to any departure by the Borrower therefrom, shall in any event be
effective without the written concurrence of the Majority Lenders; provided that
any such amendment, modification, termination, waiver or consent that:

 

(a)                                 reduces the principal amount of the Loans or
any of the Advances (other than by payment thereof);

 

(b)                                 changes in any manner the definition of
“Majority Lenders” or “Amortization Event”;

 

(c)                                  changes in any manner any provision of this
Agreement which, by its terms, expressly requires the approval or concurrence of
all Lenders;

 

(d)                                 other than as set forth in Sections 2.02 and
3.02(a), postpones any Interim Repayment Date or the Maturity Date of the Loans
or any of the Advances;

 

(e)                                  other than as set forth in Sections 2.02
and 3.02(a), postpones the date or reduces the amount of any scheduled payment
(but not prepayment) of principal of the Loans, including any payment due on any
Interim Repayment Date;

 

(f)                                   other than as set forth in Sections 2.02
and 3.02(a), postpones the date on which any interest is payable;

 

(g)                                  decreases the rate of any interest or the
amount of any fees payable hereunder;

 

(h)                                 releases any of the Collateral (except as
expressly provided herein and in the Security Documents); or

 

(i)                                     changes in any manner the provisions
contained in Section 3.03, 4.03, 4.04, 4.05 or 4.06 or this Section 11.01

 

shall be effective only if evidenced by a writing signed by or on behalf of the
Agent and each Designated Lender who is owed (or whose related Conduit Lender is
owed) Obligations being directly affected by such amendment, modification,
termination, waiver or consent.

 

Any such amendment, modification, termination, waiver or consent that changes in
any manner any provision of this Agreement which, by its terms, expressly
requires the approval or concurrence of the Majority Lenders (or any other
percentage of Lenders less than all Lenders) shall be effective only if
evidenced by a writing signed by or on behalf of the Agent and the Majority
Lenders or such other percentage of Lenders as applicable.

 

124

--------------------------------------------------------------------------------


 

In addition, (i) no increase in the Allocations of any Lender over the amount
thereof then in effect shall be effective without the written concurrence of
that Lender, it being understood and agreed that in no event shall waivers or
modifications of conditions precedent, covenants, Facility Defaults, Facility
Events of Default, Servicer Replacement Event or of a mandatory prepayment or a
reduction of any or all of the Allocations be deemed to constitute an increase
of the Allocation of any Lender, (ii) no amendment, modification, termination or
waiver of any provision of Article IX or of any other provision of this
Agreement which, by its terms, expressly requires the approval or concurrence of
the Agent shall be effective without the written concurrence of the Agent, and
(iii) no amendment, waiver or modification of Section 2.04, the last sentence of
Section 10.05 or the last sentence of Section 11.03(b) shall be effective
without the concurrence of each Conduit Lender.  The Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of that Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.01 and agreed in
writing by the Borrower shall be binding upon each Lender and the Borrower.

 

If, in connection with any proposed change, waiver, discharge or termination to
any of the provision of this Agreement as contemplated by the provision in
either of the first or second paragraphs of this Section 11.01, the consent of
the Majority Lenders is obtained but consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower may, so
long as all non-consenting Lenders are so treated, elect to terminate such
Lender as a party to this Agreement; provided that, concurrently with such
termination, (i) the Borrower shall pay that Lender all principal, interest and
fees and other amounts owed to such Lender through such date of termination
(including but not limited to Break Costs, if any), (ii) another Eligible
Assignee satisfactory to the Borrower and the Agent (or if the Agent is also the
Lender to be terminated, the successor Agent) shall agree, as of such date, to
become a Lender for all purposes under this Agreement (whether by assignment or
amendment) and to assume all obligations of the Lender to be terminated as of
such date, and (iii) all documents and supporting materials necessary, in the
judgment of the Agent (or if the Agent is also the Lender to be terminated, the
successor Agent) to evidence the substitution of such Lender shall have been
received and approved by the Agent as of such date.

 

No amendment to (i) the definitions of “Derivatives Agreement,” “Derivatives
Creditor,” “Derivatives Obligation,” “Derivatives Termination Value,”
“Obligations” or “Protected Party” contained in Section 1.01, (ii) Section 3.03,
(iii) Section 9.01, (iv) this paragraph of Section 11.01 or (v) Section 11.21,
in each of clauses (i) through (v), in a manner that adversely affects a
Derivatives Creditor, shall be effective without the written concurrence of such
Derivatives Creditor and no addition of any new provision to this Agreement in a
manner that impacts any of the sections described in clauses (i) through (v) of
this paragraph and that adversely affect a Derivatives Creditor shall be
effective without the written concurrence of such Derivates Creditor.

 

No amendment to Section 11.22 or 11.25 shall be effective without the written
concurrence of each Conduit Lender.

 

125

--------------------------------------------------------------------------------


 

Promptly following the effectiveness of any amendment that is not consented to
by all of the Lenders, the Borrower shall provide notice of such amendment to
any Lender that has not consented to, or otherwise received notice of, such
amendment; provided that, failure to provide such notice shall not affect the
validity, enforceability or effectiveness of such amendment.

 

SECTION 11.02                               Indemnification.  The Borrower shall
indemnify each Protected Party and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”), in each case whether or not otherwise indemnified, and save,
protect, defend and hold each Indemnitee harmless from any and all liability,
obligation, loss, damage, cost or expense (including reasonable attorneys’ fees
and disbursements; provided that the indemnification for attorneys’ fees and
disbursements under this Section 11.02 incurred in any judicial or
administrative proceeding where the Borrower has assumed responsibility for and
control thereof in accordance with the penultimate paragraph of this
Section 11.02 shall be limited to one law firm for the applicable Indemnitees,
unless an Indemnitee reasonably believes that it has rights or interests
different from the other Indemnitees, or representing both the Agent and/or
Lenders could create, in the reasonable opinion of the Agent, any Lender or its
counsel, a conflict of interest for such law firm, in which case such
Indemnitee’s separate attorneys’ fees and expenses shall be indemnified),
penalties, causes of action, suits, claims (including claims based on strict
liability in tort or patent infringement) or judgments of whatsoever kind and
nature (“Losses”) imposed on, incurred by or asserted against such Indemnitee in
any way arising out of, relating to or resulting from or based upon (i) any Loan
Document or any document contemplated thereby, any payments made pursuant
thereto, any transaction contemplated thereby, performance of any of the terms
thereof or the exercise of rights and remedies thereunder, excluding any costs
and expenses related to the transfer of a Loan, (ii) any breach by the Borrower,
the Servicer or any Aircraft Subsidiary of any Loan Document, (iii) any Lease
Document or the exercise of rights and remedies thereunder, or any breach by a
Lessee thereunder and (iv) any Aircraft, any Engine, any Part or any other
portion of the Collateral or the Borrower’s or any Aircraft Subsidiary’s
acquisition, purchase, sale, selection, design, financing, condition, location,
storage, modification, repair, maintenance, possession, registration, delivery,
nondelivery, transportation, transfer, rental, lease, use, operation, control,
ownership or disposition of any Aircraft, Engine, Part or any other portion of
the Collateral or any interest therein.

 

The Borrower shall, no later than ten (10) days following demand, reimburse any
Indemnitee for any sum or sums expended with respect to any of the foregoing or,
upon request from any Indemnitee, shall pay such amounts directly.  Without
duplication of any amounts payable under this Section 11.02, any payment made to
or on behalf of any Indemnitee pursuant to this Section 11.02 shall be adjusted
to such amount as will, after taking into account all Taxes imposed with respect
to the accrual or receipt of such payment (net of any Tax savings) (as the same
may be increased pursuant to this sentence), equal the amount of the payment. 
To the extent that the Borrower in fact indemnifies any Indemnitee pursuant to
the provisions of this Section 11.02 (other than in respect of Taxes), the
Borrower shall be subrogated to such Indemnitee’s rights in the affected
transaction and shall have a right to determine the settlement of claims
therein.

 

126

--------------------------------------------------------------------------------


 

The indemnities contained in this Section 11.02 shall not be affected by and
shall survive any termination of this Agreement, the Lease Assignments and each
other Loan Document or the repayment of the Loans and the occurrence of the
Termination Date.

 

Notwithstanding any provisions of this Section 11.02 to the contrary, the
Borrower shall not indemnify and hold harmless any Indemnitee under this
Section 11.02 in respect of any (a) Taxes (except to the extent provided in the
second paragraph of this Section 11.02); (b) Losses which would not have
occurred but for the willful misconduct, bad faith or the gross negligence of
such Indemnitee including without limitation the willful breach of any express
obligation to the Borrower under the Loan Documents; and (c) losses which result
from, arise out of, or are attributable to a nonexempt prohibited transaction
under ERISA or Section 4975 of the Code caused by the incorrectness of a
Lender’s representation in Section 6.02 or a breach of a Lender’s covenant in
Section 8.03.

 

If a claim of the type described above is made against an Indemnitee and such
Indemnitee has notice thereof, such Indemnitee shall promptly, upon receiving
such notice, give notice of such claim to the Borrower; provided that the
failure to provide such notice shall not release the Borrower from any of its
obligations hereunder except if and to the extent that such failure results in
an increase in the Borrower’s indemnification obligations hereunder.  The
Borrower shall be entitled, at its sole cost and expense, acting through counsel
reasonably acceptable to the relevant Indemnitee in any judicial or
administrative proceeding that involves solely a claim of the type described in
clause (iii) or (iv) of the first paragraph of this Section 11.02 (other than
with respect to Taxes), to assume responsibility for and control thereof. 
Notwithstanding anything in the foregoing to the contrary, the Borrower shall
not be entitled to assume responsibility for and control of any such judicial or
administrative proceedings:  (w) while a Facility Default described in
clause (ii) or (iii) of Section 9.01(h), Facility Event of Default, Amortization
Event or Servicer Replacement Event shall have occurred and be continuing;
(x) if such proceedings will involve any risk of criminal liability on the part
of such Indemnitee or a material risk of the sale, forfeiture or loss of any
part of the Collateral; (y) where the interests of the Borrower or any other ALC
Party are adverse to such Indemnitee, as determined by counsel for such
Indemnitee or (z) to the extent that the Indemnitee has defenses available to it
which are not available to the Borrower and allowing the Borrower to assert such
defenses will be prejudicial to the interests of such Indemnitee; provided that
the limitation on the Borrower’s ability to control such judicial or
administrative proceeding shall apply only to those aspects of such proceeding
which address issues with respect to which such defenses are available.

 

The relevant Indemnitee shall supply the Borrower with such information
reasonably requested by the Borrower as is necessary or advisable for the
Borrower to control or participate in any proceeding to the extent permitted by
this Section 11.02.  Such Indemnitee shall not enter into a settlement or other
compromise with respect to any covered claim without the prior written consent
of the Borrower, which consent shall not be unreasonably withheld or delayed,
unless such Indemnitee waives its right to be protected with respect to such
covered claim.

 

SECTION 11.03                               Assignments and Participations. 
(a)  The Borrower may not, and may not cause or permit any Aircraft Subsidiary
to, assign or delegate any of its rights, obligations or interests under this
Agreement or any other Loan Document without the prior written consent of the
Agent and all Lenders in their sole discretion.

 

127

--------------------------------------------------------------------------------


 

(b)                                 No Lender may at any time assign any of its
rights and obligations under this Agreement, any other Loan Document or any of
the Collateral, in each case, related to a Loan or the unfunded amount of an
Allocation (i) without the prior written consent of the Agent (which consent
shall not be unreasonably withheld and which consent shall be deemed granted
with respect to an assignment to a Person described in any of
clauses (a) through (d) of the definition of Eligible Assignee) and (ii) without
the prior written consent of the Borrower (which consent shall not be
unreasonably withheld (refusing consent to an assignment to a Competitor shall
not be deemed unreasonable) and which consent shall not be required (A) if a
Facility Event of Default, Facility Default described in clause (ii) or (iii) of
Section 9.01(h), Amortization Event or Servicer Replacement Event shall have
occurred and is continuing or, (B) after the occurrence of the Availability
Expiration Date, with respect to an assignment to a Person described in any of
clauses (a) through (d) of the definition of Eligible Assignee); provided that,
in any event, the assignment must comply with Applicable Law and the Person to
which such assignment is intended to be made (an “Assignee”) (x) shall be an
Eligible Assignee and (y) shall either (1) acquire either all of the outstanding
Loans and unfunded Allocations of the assigning Lender, or (2) hold in the
aggregate upon any such assignment by one or more Lenders, and the assigning
Lender shall retain, Loans and/or unfunded Allocations with an aggregate
principal balance of at least $25,000,000 ($1,000,000 if a Facility Event of
Default, Facility Default described in clause (ii) or (iii) of Section 9.01(h),
Amortization Event or Servicer Replacement Event has occurred and is
continuing), or such lesser amount agreed by the Borrower and the Agent, in
their sole and absolute discretion, in writing (the Agent shall promptly notify
each Lender in writing of any such lesser amount and the name of the involved
Lenders).  Any assignment made in breach of Section 11.03 shall be null and
void.  No ALC Party that is or becomes a Lender shall have any consent or voting
rights of a Lender unless one or more ALC Parties hold all of the outstanding
Loans and undrawn Allocations.  Notwithstanding the other provisions of this
Section 11.03, so long as no Facility Event of Default has occurred and is
continuing, if an Assignee (including a Person that is already a Lender at the
time of the proposed assignment) would otherwise be entitled to receive any
greater amounts pursuant to Sections 4.03, 4.05 or 4.06 after giving effect to
such assignment based on the law existing at the time of such assignment, than
that to which the assigning Lender would have been entitled (as determined on
the date of such assignment) had no such assignment occurred (such excess
amounts are herein referred to as “Excess Amounts”), then except as provided in
clause (ii) or (iii) of the proviso to clause (g) of Section 4.06 with respect
to U.S. Withholding Taxes, such Assignee shall forego such Excess Amount absent
another applicable event or Change In Law.  Any such assignment that is
consented to by the Agent shall be made pursuant to an Assignment and Assumption
Agreement acceptable to the Agent in its sole discretion between the Assignee
and the transferring Lender and shall be subject to an assignment and processing
fee of $3,500.  Such Assignment and Assumption Agreement shall be executed by
such Assignee and such transferor and shall be delivered before the proposed
effective date of such assignment to the Agent for acceptance.  The transferor
shall pay all fees and expenses of the Agent and the Borrower (including,
without limitation, legal fees and expenses) in connection with such assignment,
as determined by the Agent in its sole discretion.  Upon such execution,
delivery and acceptance by the Agent, from and after the effective date

 

128

--------------------------------------------------------------------------------


 

specified in such Assignment and Assumption Agreement and the making of
appropriate entries in the Register with respect to such transfer, (x) the
Assignee thereunder shall be a party hereto and, to the extent of the portion of
the Allocation of the transferor purchased by it, have the rights and
obligations of a Lender hereunder and (y) the transferor thereunder shall, to
the extent of the portion of its Allocation so sold, be released from its
obligations under this Agreement (and, in the case of an assignment agreement
covering all or the remaining portion of a transferor’s rights and obligations
under this Agreement, such transferor shall cease to be a party hereto).  If the
transferor is a holder of the Notes, on or prior to the effective date specified
in such Assignment and Assumption Agreement, the Borrower, at the expense of the
transferor, shall execute and deliver to the Agent in exchange for the Notes
previously delivered to such transferor (and provided that such transferor
returns such previously delivered Notes and upon the request of the Assignee)
new Notes to the order of such Assignee in an amount based upon the Allocation
assumed by it pursuant to such Assignment and Assumption Agreement and, unless
the transferor has not retained an Allocation hereunder, new Notes to the order
of the transferor in an amount based upon the Allocation retained by it
hereunder.  Each such new Note shall be dated the effective date of such
assignment and shall otherwise be in the form of the Note replaced thereby.  The
Notes surrendered by the transferor shall, upon receipt by the Agent from the
applicable Lender, be returned by the Agent to the Borrower.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may pledge,
hypothecate or otherwise grant a security interest in all or any part of its
rights hereunder or in its Advances to any Federal Reserve Bank and any Lender
which is a commercial paper conduit may pledge its Loans pursuant to any
security agreement applicable to its commercial paper program generally;
provided that no such pledge, hypothecation or grant shall relieve such Lender
of any of its obligations under this Agreement.  Notwithstanding anything to the
contrary in this Section 11.03, any Conduit Lender may (i) with notice to, but
without the prior written consent of, the Borrower or the Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Advances to its Granting Lender or to any Support Party therefor effective
upon the making of appropriate entries in the Register with respect to such
transfer and (ii) disclose on a confidential basis any non-public information
relating to its Advances to any rating agency, commercial paper dealer or
Support Party.

 

(c)                                  Any Lender may grant to any one or more
Persons (each a “Participant”), on a participating basis but not as a party to
or a Lender under this Agreement, a participation or participations in all or
any part of such Lender’s rights and benefits under this Agreement (on a pro
rata basis in the case of the Loans) or any Loan Document (a “Participation”). 
In the event of any such grant by a Lender of a Participation to a Participant,
whether or not upon notice to the Borrower and the Agent, such Lender shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  The Borrower agrees that each Participant shall, to the extent of
its Participation, be entitled to the benefits of Sections 4.06 and 11.02 as if
such Participant were a Lender; provided that no granting of a participation
shall increase the Borrower’s costs, liabilities or expenses as a result thereof
and, in particular, no Participant shall be entitled to receive any amount under
Sections 4.06 and 11.02 that would increase the Borrower’s obligations above
that which

 

129

--------------------------------------------------------------------------------


 

would have been the case if such Participation had not been granted.  Each
Lender that sells a Participation in any Loan, Allocation or other interest to a
Participant shall record in book entries maintained by such Lender the name and
the amount of the participating interest of each Participant entitled to receive
payments in respect of such participating interests and shall, upon the request
of the Borrower or the Agent, provide such Person with the amount of such
participation and the name, address and telephone number of, and individual
contact for, such Participant.

 

(d)                                 In the event that any Lender shall demand
payment of increased costs or other payment pursuant to Section 4.03 or 4.05, or
if any Tax, indemnity or other amount is owed pursuant to Section 4.06 or if an
Illegality Event shall have occurred and be continuing with respect to a Lender,
then the Borrower shall have the right, but not the obligation, upon notice to
such Lender and the Agent, to replace such Lender with an Eligible Assignee
acceptable to the Agent (such consent not to be unreasonably withheld or
delayed; provided that no such consent shall be required if the Replacement
Lender is an existing Lender) (a “Replacement Lender”), and upon any such
request by the Borrower, such Lender hereby agrees to transfer and assign (in
accordance with this Section) all of its Allocations and Loans and other rights
and obligations under the Loan Documents to such Replacement Lender (unless such
Lender withdraws or waives its claim for increased costs or such other payments
or mitigates any Illegality Event); provided that (i) such assignment shall be
without recourse, representation or warranty (other than that such Lender owns
the Allocations, Loans and Notes being assigned, free and clear of any Liens)
and (ii) the purchase price paid by the Replacement Lender shall be in the
amount of such Lender’s Loans, together with all accrued and unpaid interest,
fees and Break Costs in respect thereof, plus all other amounts (other than the
amounts (if any) demanded and unreimbursed under Sections 4.02 through (and
including) 4.06, which shall be paid by the Borrower), owing to such Lender
hereunder.  Upon any such termination or assignment, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of, and
subject to the obligations of, any provisions of the Loan Documents which by
their terms survive the termination of this Agreement.

 

SECTION 11.04                               Notices, Etc.  All notices, offers,
instructions, acceptances, approvals, waivers, requests, demands and other
communications required or permitted hereunder to be given to or made upon any
party hereto or under any instrument, certificate or other document delivered in
connection with the transactions described herein shall be in writing (including
facsimile and electronic mail transmissions), shall be addressed as provided
below and shall be considered as properly given (a) if delivered in person,
(b) if sent by overnight courier service, (c) if sent by telecopier provided
receipt is confirmed by an electronic or mechanical confirmation that the
facsimile transmission had been received, or (d) if sent by electronic mail but
in the case of electronic mail such notice shall be confirmed by a copy sent by
the methods described in clause (a) or (b) above.  For the purposes of
communications, the addresses of the parties shall be as set forth below;
provided that any party shall have the right to change its address for
communications hereunder to any other location by giving written notice to the
other parties in the manner set forth herein; provided further, that the Agent
may provide to the Borrower written instructions for the delivery of Notices of
Borrowing pursuant to Section 5.02(a)(i) and Funding Packages pursuant to
Section 5.02(a)(ii) and the Agent shall have

 

130

--------------------------------------------------------------------------------


 

the right to change such instructions at any time by giving written notice to
the Borrower in the manner set forth herein.  The initial addresses of the
parties hereto are as follows:

 

BORROWER’S ADDRESS:

 

ALC Warehouse Borrower, LLC

 

 

2000 Avenue of the Stars

 

 

Suite 1000N

 

 

Los Angeles, California 90067

 

 

Attention:  Legal Department and Chief Accounting Officer

 

 

Tel: (310) 553-0555

 

 

Fax: (310) 553-0999

 

 

E-mail:  legalnotices@airleasecorp.com

 

 

 

WITH A COPY TO:

 

(such copies not to constitute a notice hereunder): The Servicer, if the
Servicer is not ALC.

 

 

 

AGENT’S ADDRESS:

 

Credit Suisse AG, New York Branch

 

 

Eleven Madison Avenue

 

 

4th Floor

 

 

New York, New York 10010

 

 

Attention:  Scott Corman

 

 

Tel: (212) 325-3003

 

 

Fax: (212) 743-2626

 

 

E-mail:  scott.corman@credit-suisse.com

 

 

 

WITH COPIES TO:

 

Credit Suisse Securities (USA) LLC

 

 

Eleven Madison Avenue

 

 

4th Floor

 

 

New York, New York 10010

 

 

Attention:  Stephen Marchi

 

 

Tel: (212) 325-0785

 

 

Fax: (212) 743-5442

 

 

E-mail:  stephen.marchi@credit-suisse.com

 

 

 

 

 

and

 

 

 

 

 

Credit Suisse Securities (USA) LLC

 

 

Eleven Madison Avenue

 

 

New York, New York 10010

 

 

Attention:  Robbin Conner

 

 

Tel: (212) 325-6688

 

 

E-mail:  robbin.conner@credit-suisse.com

 

131

--------------------------------------------------------------------------------


 

LENDER’S ADDRESS:

 

With respect to Credit Suisse to the same address as the Agent, with respect to
the Lenders identified in the signature pages hereof, to the addresses provided
in Schedule I, with respect to the other Designated Lenders, as provided to the
Agent and the Borrower by each Designated Lender becoming a party hereto
pursuant to an Assignment and Assumption Agreement and with respect to the
Conduit Lenders, in care of the related Granting Lender.

 

Any notice shall be deemed to have been delivered upon its actual receipt;
provided that if any such notice is received upon a day that is not a Business
Day at the place of delivery, such notice shall be deemed to have been received
on the immediately following Business Day at the place of delivery; provided,
further, that if tender of any notice is refused by the addressee thereof, such
notice shall be deemed to have been delivered upon such tender.

 

SECTION 11.05                               Costs and Expenses.  The Borrower
shall pay on demand all reasonable fees and out-of-pocket expenses incurred by
the Agent (and its Affiliates), (a) in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (other than the reasonable fees and out-of-pocket expenses incurred in
connection with the preparation, execution and delivery of the Loan Documents
entered into on the Closing Date, which shall be for the account of ALC as
separately agreed) including (i) due diligence, collateral review, syndication,
transportation, computer, duplication, audit, insurance, consultant, search,
filing and recording fees and expenses and (ii) the reasonable fees and expenses
of counsel for the Agent with respect thereto, subject to any limitations agreed
by the Borrower and the Agent, with respect to advising the Agent as to its
rights and responsibilities, or the perfection, protection or preservation of
rights and interests, under the Loan Documents and Lease Documents, (b) in
connection with wire transfers to be made by the Agent in connection with the
distribution of proceeds under this Agreement and (c) in connection with any
amendment, refinancing, modification, supplement (or, if related to a request by
the Borrower, any Aircraft Subsidiary, the Servicer or any Lessee,
interpretation), or waiver under any of the Notes or other Loan Documents and
Lease Documents requested by the Borrower whether or not such amendment,
refinancing, modification, supplement, interpretation or waiver is obtained or
becomes effective or by the Agent if such amendment, refinancing, modification,
supplement, interpretation or waiver becomes effective, and in connection with
the consideration of any potential, actual or proposed restructuring or workout
of the transactions contemplated hereby or by any other Loan Document.  Each
Lender, other than Agent in its capacity as Lender, shall be responsible for its
own costs and expenses incurred in connection with any of the matters set forth
in clause (a) above or as otherwise may be agreed.

 

The Borrower shall pay on demand all reasonable filing fees and reasonable
attorneys’ fees and expenses incurred by the Agent, all reasonable fees and
expenses of special FAA, International Registry or other Aviation Authority
counsel (and other local counsel reasonably engaged by the Agent), as the case
may be, in connection with the preparation and review of each Security Document,
the Assignment and Assumption Agreements and the other Loan Documents and Lease
Documents from time to time entered into or reviewed pursuant to this

 

132

--------------------------------------------------------------------------------


 

Agreement and all documents related thereto, the search of aircraft title and
conveyance records, the recordation, filing for recordation or registration of
documents with the FAA, the International Registry or other applicable Aviation
Authority, reasonable appraisal fees and the making of the Advances hereunder,
whether or not any Transfer Date or other transaction contemplated hereby
closes.

 

In addition, the Borrower shall pay on demand all reasonable out-of-pocket fees
and expenses (including, without limitation, reasonable attorneys’ fees and
expenses; provided that the Borrower shall only be liable for attorneys’ fees
and expenses for one law firm for both the Agent and the Lenders unless the
Agent or a Lender reasonably believes that it has rights or interests different
from the other Lenders or the Agent, if applicable, or representing both the
Agent and/or Lenders could create, in the reasonable opinion of the Agent, any
Lender or their counsel, a conflict of interest for such law firm, in which case
such Lender’s or Agent’s separate attorneys’ fees and expenses shall be
indemnified) and fees and expenses of any expert witnesses incurred by the Agent
and the Lenders in connection with the enforcement and protection of the rights
of the Agent and the Protected Parties under any of the Loan Documents and any
amendments thereto and waivers thereof and any Servicer Replacement Event,
Facility Default, Facility Event of Default or Amortization Event, including the
performance by the Agent or the Lenders of any act the Borrower has covenanted
to do under the Loan Documents to the extent the Borrower fails to comply with
any such covenant.

 

The Borrower shall pay the costs and expenses of all Independent Appraisals,
unless specifically provided otherwise herein.  The Borrower shall pay all fees
and expenses in connection with the Depository Agreement including all fees
(including the Depositary’s annual fee pursuant to Section 5.06 of the
Depository Agreement), expenses and any indemnity payments to the Depositary and
all fees and expenses in creating, maintaining and administrating the Depository
Accounts.

 

If any jurisdiction in which an Aircraft is registered, operated or located,
from time to time, requires the payment of a stamp tax, fee or its equivalent in
order to perfect the Collateral Agent’s security interest in the Leases or
otherwise to allow the Agent to realize upon the Collateral, the Borrower shall
pay the amount of such stamp tax, fee or its equivalent.

 

SECTION 11.06                               No Waiver; Remedies Cumulative.  No
failure or delay on the part of any Protected Party or ALC Party in the exercise
of any power, right or privilege hereunder or under any other Loan Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

 

SECTION 11.07                               Modifications.  Notwithstanding any
provisions to the contrary herein, but subject to the terms of Section 11.02, no
amendment, modification or waiver of any provision of any of the Loan Documents,
nor consent to any departure by the Borrower, the Servicer or any Aircraft
Subsidiary therefrom shall be effective unless the same shall be in writing and
signed by the Agent and Borrower and then such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.

 

133

--------------------------------------------------------------------------------


 

SECTION 11.08                               Marshalling; Reinstatement.  Neither
the Agent nor any Lender shall be under any obligation to marshal any assets in
favor of the Borrower, any Aircraft Subsidiary or any other party or against or
in payment of any or all of the Obligations.  To the extent that the Borrower
makes a payment or payments to the Agent or Collateral Agent (or to the Agent or
Collateral Agent for the benefit of the Lenders) or to the Lenders, or the Agent
or Collateral Agent enforces any security interests or exercises its rights of
set-off, and such payment or payments or the proceeds of such enforcement or
set-off or any part thereof or any other obligations are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or set-off had
not occurred.

 

SECTION 11.09                               Obligations Several; Independent
Nature of Lenders’ Rights.  The obligations of the Lenders hereunder are several
and none of the Lenders shall be responsible for the obligations of any other
Lender hereunder.  Nothing contained herein or in any other Loan Document, and
no action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders or any or all of the Lenders as a partnership, an
association, a joint venture or any other kind of entity.  The amounts payable
at any time hereunder to each Lender shall be a separate and independent debt.

 

SECTION 11.10                               Headings.  Section and subsection
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose or be
given any substantive effect.

 

SECTION 11.11                               Performance by the Agent.  If the
Borrower, the Servicer or any Aircraft Subsidiary fails to perform any of its
obligations under this Agreement or any other Loan Document in a timely fashion,
the Agent shall be entitled, but not obliged, to perform such obligation at the
expense of the Borrower and without waiving any rights that it may have with
respect to such breach.

 

SECTION 11.12                               Binding Effect; Successors and
Assigns.  This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and permitted assigns of the Lenders and the Agent.

 

SECTION 11.13                               Counterparts; Effectiveness.  This
Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

SECTION 11.14                               Integration.  This Agreement, the
Lease Assignments, the Security Agreement and each other Loan Document, and the
other agreements executed in connection

 

134

--------------------------------------------------------------------------------


 

therewith constitute the entire understanding among the parties hereto with
respect to the matters covered thereby, and shall supersede any prior agreements
covering such matters.

 

SECTION 11.15                               Dollars.  All amounts payable
hereunder or under any Loan Document shall be payable in Dollars.  The
obligation of the Borrower in respect of any sum due from it to the Agent or any
Protected Party hereunder or under any Loan Document shall, notwithstanding any
judgment in a currency other than Dollars, be discharged only to the extent that
on the Business Day following receipt by the Agent or its designee of any sum
adjudged to be so due in such other currency the Agent may in accordance with
normal banking procedures purchase Dollars with such other currency; if the
Dollars so purchased are less than the sum in Dollars originally due that is so
adjudicated to be due in another currency to the Agent or any Protected Party in
Dollars, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Agent and each Protected Party against such
loss.

 

SECTION 11.16                               Governing Law, Jurisdiction and
Venue.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OBLIGATION PROVIDED
THEREIN MAY BE BROUGHT IN SUPREME COURT OF THE STATE OF NEW YORK (WITHOUT
PREJUDICE TO THE RIGHT OF ANY PARTY TO REMOVE TO THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK) AND TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK OR OTHER COURT OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT EACH SUCH PARTY
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, SUCH OTHER LOAN
DOCUMENT OR SUCH OBLIGATION PROVIDED THEREIN (SUBJECT TO ANY RIGHT OF APPEAL TO
A HIGHER COURT).  The Borrower hereby agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested, to the Borrower at its address provided in
Section 11.04, such service being hereby acknowledged by the Borrower to be
sufficient for personal jurisdiction in any action against the Borrower in any
such court and to be otherwise effective and binding service in every respect. 
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of any Protected Party to bring
proceedings against the Borrower in the courts of any other jurisdiction.

 

SECTION 11.17                               Waiver of Trial by Jury.  EACH OF
THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE AND DOES WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL.  The scope of the above waiver and agreement
encompasses of any and all disputes that may be filed in any court and that
relate to the subject matter of this

 

135

--------------------------------------------------------------------------------


 

transaction, including without limitation contract claims, tort claims, breach
of duty claims and all other common law and statutory claims.  Each party hereto
acknowledges that the above waiver and agreement is a material inducement to
enter into a business relationship, that each has already relied on the above
waiver and agreement in entering into this Agreement, and that each will
continue to rely on the above waiver and agreement in their related future
dealings.  Each party hereto further warrants and represents that it has
reviewed the above waiver and agreement with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights and agrees as described
above following consultation with legal counsel.  THIS WAIVER AND AGREEMENT
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS
OR AGREEMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE ADVANCES
MADE HEREUNDER.  In the event of litigation, this Agreement may be filed as
written consent to a trial by the court or by judicial reference proceeding, as
applicable.

 

SECTION 11.18                               Confidentiality.  Each party hereto
agrees to treat information concerning the terms of this Agreement, Monthly
Reports, Funding Packages, each other Loan Document and, with respect to the
Agent and the Lenders, written materials provided to them by the Borrower or the
Servicer regarding Lessees or proposed lessees, the information provided
pursuant to Section 7.01(a), confidentially including all information received
or obtained hereunder, except to the extent that disclosure is required by law
or GAAP.  The foregoing constraint shall not include:  (a) information that is
now in the public domain or subsequently enters the public domain without fault
on the part of the disclosing party; (b) information currently known to the
disclosing party or developed by its own sources; (c) information that the
disclosing party receives from a third party not known by the disclosing party
to be under any obligation to keep such information confidential; (d) disclosure
made to Affiliates or any related entity or their management or compliance
departments or as may be necessary in the course of the fulfillment of the
disclosing party’s internal policies, accounting or legal obligations or the
professional advisors of the disclosing party; (e) disclosure made in connection
with the enforcement of any right or the fulfillment of any obligation pursuant
hereto or pursuant to any other Loan Document; (f) disclosure made to the Agent,
any Assignee, potential Assignee, Note holder, Lender, potential Lender,
Participant, potential Participant, Support Party, the Servicer, any managing
agent of a Lender that is a commercial paper conduit, credit insurance providers
or to (i) any rating agency that is deemed a nationally recognized statistical
rating organization under the Securities Exchange Act of 1934, as amended, or
(ii) a rating agency that rates such conduit’s obligations or any credit
enhancer to any commercial paper conduit, a proposed permitted transferee of any
Lender and any Affiliate, director, officer, agent or advisor of the foregoing
(g) disclosure required by any statute, court or administrative order or decree
or governmental ruling or regulation or requested by any regulatory, financial
services, supervisory body, whether de jure or de facto, or governmental
authorities (including routine disclosures to regulatory authorities in the
ordinary course of business) or by any subpoena or similar compulsory legal
process; (h) ALC, any beneficial owner of ALC; (i) disclosure to effect any
registration of any Lien created pursuant to any of the Security Documents or
registration of any Aircraft with relevant authority; (j) information that has
been approved for release by written authorization of the applicable party; and
(k) disclosure by the Borrower, ALC or their respective Affiliates in filings
with the Securities and Exchange Commission, or to any underwriter, initial
purchaser, purchaser representative or similar party with respect to any debt or
equity securities

 

136

--------------------------------------------------------------------------------


 

of such Persons;  provided that in the case of clause (f) and only with respect
to any potential Assignees, Note holder, potential Lender and potential
Participant and to the extent such parties are not already subject to
confidentiality restrictions with regard to such information the recipient of
such information agrees to keep it confidential in accordance with the terms
hereof for the benefit of the parties hereto; and, provided further, that in the
case of clause (g), to the extent permitted by Applicable Law and commercially
practicable, the disclosing party will provide the party to which the
confidential information belongs reasonably prompt notice of any such
requirement.  Notwithstanding anything to the contrary in this Section 11.18,
neither the Borrower nor any of its Affiliates shall be restricted in any way
from disclosing the “tax treatment” or “tax structure” (as such terms are
defined in Treasury Regulation Sections 1.6011-4 and 301.6111-3(c)) of the
transactions contemplated in the Loan Documents.

 

SECTION 11.19                               Survival of Representations and
Warranties.  All agreements, representations and warranties made herein shall
survive the execution and delivery of this Agreement, the Notes and the other
Loan Documents and the making of the Loans.

 

SECTION 11.20                               Severability.  In case any provision
in or obligation under this Agreement or the Notes or the other Loan Documents
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other obligations, or of such provision or
obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

SECTION 11.21                               Third Party Beneficiaries.  Except
with respect to the rights specifically provided to the Protected Parties
herein, no provision of this Agreement or the other Loan Documents is intended,
nor will be interpreted, to provide or create any third party beneficiary rights
or any other rights of any kind in any Person.

 

SECTION 11.22                               No Proceedings.  Each party hereto
hereby agrees that it will not institute, and the Borrower agrees that it will
not permit any Aircraft Subsidiary to institute, against any Conduit Lender, or
join any other Person in instituting against any Conduit Lender, any bankruptcy,
reorganization, insolvency, receivership, liquidation or similar proceeding from
the Closing Date until one year plus one day following the last day on which all
commercial paper notes and other publicly or privately placed indebtedness for
borrowed money of such Conduit Lender shall have been indefeasibly paid in
full.  The provisions of this Section 11.22 shall survive the termination of
this Agreement.

 

SECTION 11.23                               Release of Collateral; Termination. 
(a)  With respect to any Aircraft and with respect to any date, after a
mandatory repayment is made in accordance with clause (a), (c), (e) or (g) of
Section 3.02 of the full Release Amount (including but not limited to a
mandatory repayment of principal in the amount of the Prepayment Amount) with
respect to such Aircraft on such date and after such amounts are applied in
accordance with Section 3.03, the Agent shall release (or shall direct the
release of):  (v) such Aircraft, (w) the Lease relating to such Aircraft,
(x) the Capital Stock of the Aircraft Subsidiaries that own or lease such
Aircraft (unless any such Aircraft Subsidiary then owns or leases other Aircraft
in the Portfolio), (y) Deposits in an amount and in a manner set forth in
clause (b) below and (z) all other Collateral owned by such Aircraft
Subsidiaries, from the Lien of the Security Documents; provided that no such
release shall occur if (i) a payment Facility Default or Facility Event of

 

137

--------------------------------------------------------------------------------


 

Default shall then exist or would occur on such date after giving effect to all
applications of funds to be made on such date under Section 3.03 or (ii) a
Collateral Deficiency shall then exist after giving effect to any payments or
pledge of additional collateral pursuant to Section 3.02(f).  Notwithstanding
anything else to the contrary in the Loan Documents, the Borrower may cause to
be wound up, liquidated or subject to examinership any Aircraft Subsidiary
subject to a release under clause (x) of this Section 11.23(a).

 

(b)                                 With respect to any Aircraft that is
released from the Lien of the Security Agreement as provided in
clause (a) above, the Agent shall release (or shall direct the release of) the
Deposits related to such Aircraft, to the extent that the Lease associated with
such Aircraft requires such amounts to be returned to the related Lessee, and
otherwise in accordance with Section 7.04(b).

 

(c)                                  Upon the occurrence of the Termination
Date, the Agent shall release (or shall direct the release of) all grants and
assignments hereunder and under all Security Documents and other Loan Documents
in favor of the Collateral Agent for the benefit of the Protected Parties.

 

(d)                                 Upon satisfaction of the conditions of this
Section 11.23 with respect to any Collateral, the Agent and Collateral Agent
shall, at the Borrower’s expense, execute and deliver or shall cause the
execution and delivery of any evidence of such release and termination as the
Borrower may reasonably request and furnish to the Agent with respect to such
Collateral.

 

(e)                                  The indemnification provisions hereof
contained in this Agreement and each other Loan Document shall survive any such
termination.

 

(f)                                   With respect to any Engine replaced in
accordance with a Lease or in accordance with Section 7.09(b), the Agent shall
release and terminate (or shall direct the termination of) any interest it or
the Collateral Agent has with respect to such Engine, pursuant to any Loan
Document.

 

SECTION 11.24                               Patriot Act.  The Agent and each
Lender hereby notifies the Borrower and each Aircraft Subsidiary that pursuant
to the requirements of the Patriot Act and any comparable law applicable to any
Lender, it is required to obtain, verify and record information that identifies
the Borrower and each Aircraft Subsidiary, which information includes the name
and address of the Borrower and each Aircraft Subsidiary and other information
that will allow the Agent and/or any Lender to identify the Borrower and each
Aircraft Subsidiary in accordance with the Patriot Act.

 

SECTION 11.25                               Limited Recourse to Conduit
Lenders.  No recourse under any obligation, covenant or agreement of a Conduit
Lender as contained in any Loan Document shall be had against any incorporator,
stockholder, administrator, member, affiliate, officer, employee, manager or
director of a Conduit Lender (other than the related Designated Lender), by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise; it being expressly agreed and understood that the
agreements of each Conduit Lender contained in any Loan Document are solely
corporate or limited liability company

 

138

--------------------------------------------------------------------------------


 

obligations of such Conduit Lender and that no personal liability whatsoever
shall attach to or be incurred by the incorporators, stockholders,
administrators, members, affiliates, officers, employees, managers or directors
of such Conduit Lender, under or by reason of any of the respective obligations,
covenants or agreements of such Conduit Lender (other than the related
Designated Lender) contained in any Loan Document, or implied therefrom, and
that any and all personal liability of every such incorporator, stockholder,
administrator, member, affiliate, officer, employee, manager or director of such
Conduit Lender (other than the related Designated Lender) with respect to any
such obligation, covenant or agreement (including arising out of any breach
thereof by such Conduit Lender), which liability may arise either at common law
or in equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.  Notwithstanding anything contained in this Agreement, no Conduit
Lender shall have any obligation to pay any amount required to be paid by it
hereunder (i) in excess of any amount available to such Conduit Lender after
paying or making provision for the payment of its commercial paper and related
amounts or (ii) if after giving effect to such payment, such Conduit Lender
could not issue commercial paper to refinance its then existing commercial paper
as a result of such payment.  All payment obligations of a Conduit Lender
hereunder are contingent upon the availability of funds in excess of the amounts
necessary to pay commercial paper; and, each party hereto agrees that it shall
not have a claim under Section 101(5) of the United States Bankruptcy Code if
and to the extent that any such payment obligation exceeds the amount available
to a Conduit Lender to pay such amounts after paying or making provision for the
payment of its commercial paper and related amounts.  The provisions of this
Section 11.25 shall survive the termination of this Agreement.

 

SECTION 11.26                               Release of Cash Collateral. 
Notwithstanding anything to the contrary contained in the Loan Documents to the
contrary, on the Effective Date, the Agent shall release (or shall direct the
release of) an amount from the Cash Collateral Account equal to the amount that
the then aggregate balance of the Cash Collateral Account exceeds the Cash
Collateral Target Amount at such time.

 

*                                        
*                                         *

 

139

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their representative officers thereunto duly authorized, as of the date first
above written.

 

 

ALC WAREHOUSE BORROWER, LLC, as Borrower

 

 

 

 

 

By:

Air Lease Corporation

 

 

Its Manager

 

 

 

 

 

By:

/s/ Gregory B.Willis

 

 

Name: Gregory B.Willis

 

 

Title: Senior Vice President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, NEW YORK BRANCH, as Agent

 

 

 

 

 

By:

/s/ Jason Ruchelsman

 

 

Name: Jason Ruchelsman

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Michelangelo Raimondi

 

 

Name: Michelangelo Raimondi

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Designated Lender

 

 

 

 

 

By:

/s/ Jason Ruchelsman

 

 

Name: Jason Ruchelsman

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Michelangelo Raimondi

 

 

Name: Michelangelo Raimondi

 

 

Title: Authorized Signatory

 

 

 

 

 

ALPINE SECURITIZATION CORP., as a Conduit Lender

 

 

 

By:

Credit Suisse AG, New York Branch,
as its administrative agent

 

 

 

 

 

By:

/s/ Jason Ruchelsman

 

 

Name: Jason Ruchelsman

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Michelangelo Raimondi

 

 

Name: Michelangelo Raimondi

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

COMMONWEALTH BANK OF AUSTRALIA, OFFSHORE BANKING UNIT, as a Designated Lender

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name: Michael Brown

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK, as a Designated Lender

 

 

 

 

 

By:

/s/ Michael Masterson

 

 

Name:

Michael Masterson

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Kirk L. Meighan

 

 

Name:

Kirk L. Meighan

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

EVERBANK COMMERCIAL FINANCE, INC., as a Designated Lender

 

 

 

 

 

By:

/s/ David D’Antonio

 

 

Name:

David D’Antonio

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Designated Lender

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

 

Name:

Matthew H. Massie

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK NATIONAL ASSOCIATION, as a Designated Lender

 

 

 

 

 

By:

/s/ William Eustis

 

 

Name:

William Eustis

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

ALLOCATIONS



LENDER

 

ALLOCATION

 

PRO-RATA SHARE

 

Credit Suisse AG, Cayman Islands Branch

 

$

250,000,000

 

25.0000

%

Commonwealth Bank of Australia, Offshore Banking Unit

 

$

250,000,000

 

25.0000

%

Deutsche Bank AG, New York Branch

 

$

100,000,000

 

10.0000

%

EverBank Commercial Finance, Inc.

 

$

25,000,000

 

2.5000

%

Wells Fargo Bank, National Association

 

$

200,000,000

 

20.0000

%

JPMorgan Chase Bank, N.A.

 

$

175,000,000

 

17.5000

%

 

Lenders’ Payment Instructions

 

Credit Suisse AG, Cayman Islands Branch

Account #:

890-038-7025

Bank:

Bank of New York

ABA No.

021-000-018

Reference:

Air Lease

Beneficiary:

Alpine Securitization Corp.

Attention:

Fred Mastromarino (212) 325-1735

 

 

Commonwealth Bank of Australia, Offshore Banking Unit

Beneficiary:

The Commonwealth Bank of Australia Sydney

Account #:

8033013931

ABA Number:

021-000-018

Bank:

The Bank of New York Mellon, New York

SWIFT:

IRVTUS3N

Reference:

OBU

 

 

Deutsche Bank AG, New York Branch

Beneficiary:

Deutsche Bank AG, New York Branch

SWIFT Code:

DEUTUS33

Account #:

602-00-119

Bank:

Deutsche Bank Trust Co Americas, New York

Reference:

Air Lease Corp

Attention:

Non-Agency/Naveen Upadhya

Bank Address:

BKTRUS33

ABA:

021001033

 

 

EverBank Commercial Finance, Inc.

Bank:

EverBank

Account Name:

EverBank Commercial Finance, Inc., Lender Finance — Collection Account

Account #:

0790001284

Reference:

ALC Warehouse

 

S-I-1

--------------------------------------------------------------------------------


 

ABA:

063000225

 

 

JPMorgan Chase Bank, N.A.

Bank:

JPMorgan Chase Bank, N.A.

Account #:

9008113381H2571

Account Name:

LS2 Incoming Account

Reference:

ALC Warehouse Borrower

Attention: Bank Address:

JPM-Delaware Loan Operations 500 Stanton Christiana Road, Ops 2/3 Newark, DE
19713

ABA:

021000021

 

 

Wells Fargo Bank, National Association

Payment to:

Wells Fargo Bank, National Association

City/State:

San Francisco, CA 94163

Account #:

01005620033060

Attention:

REFS Ops

Reference:

ALC Warehouse

ABA#:

121000248

 

Designation of Conduit Lenders

 

Credit Suisse AG, Cayman Islands Branch, designates Alpine Securitization Corp.
as a Conduit Lender.

 

Designated Lenders’ Notice Information

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

Eleven Madison Avenue, 4th Floor

New York, New York  10010

Attention:  Robbin Conner

Tel:  (212) 325-6688

 

COMMONWEALTH BANK OF AUSTRALIA, OFFSHORE BANKING UNIT
Level 22, Tower 1, Darling Park

201 Sussex Street

Sydney, NSW Australia 2000

Attention: Michael Brown, Senior Vice President

Tel: +612 9118 4357

Fax: +612 9118 4201

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attn:       Sujith Kumar

Tel:         +1 (904) 520 5449

Fax:        +1 (866) 240 3622

Email:    Loan.admin-Ny@db.com

 

S-I-2

--------------------------------------------------------------------------------


 

With a digital copy to:

Attn:         Jon Treers

Email:      Jon.treers@db.com

and:

Attn:         Evelyn Peters

Email:      Evelyn.peters@db.com

 

EVERBANK COMMERCIAL FINANCE INC.

700 East Gate Drive

Mt. Laurel, NJ 08054

U.S.A.

Tel: (856) 505-8161

Email:  dave.dantonio@everbank.com

 

JPMORGAN CHASE BANK, N.A.

JPM Delaware Loan Operations

500 Stanton Christiana Road, Ops 2/3

Newark, DE 19713-2107

Attn:  Ashley Berry

Tel: +1-302-634-1980

Fax: +1-201-244-3885

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

201 South College Street

Charlotte, NC 28244

MAC D1100-060

Attention:  Kaila Johnson

Tel: +1 704-715-4206

Fax: +1 704-715-1823

Email:  kaila.johnson@wachovia.com

 

S-I-3

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Eligibility Criteria

 

1.                                      The proposed lessee for an aircraft to
be acquired directly or indirectly by the Borrower must not be in a Proposed
Lessee Default with respect to the applicable Lease on the Transfer Date or upon
the commencement of a Follow-On Lease therefor.

 

2.                                      Assuming full Maximum Facility Amount
has been drawn on the date of determination, the Facility shall meet the
following concentration limits at all times

 

(a)                                 Lessee Concentration Limits

 

(i)                                     The Aircraft Value of Aircraft on lease
to the Investment Grade Rated Lessee with Aircraft having the greatest aggregate
Aircraft Value will comprise in aggregate no more than 15% of the Eligibility
Amount.

 

(ii)                                  The Aircraft Value of Aircraft on lease to
the Lessee that is not Investment Grade Rated (which includes unrated Lessees)
with Aircraft having the greatest aggregate Aircraft Value will comprise in
aggregate no more than 10% of the Eligibility Amount.

 

(iii)                               The Aircraft Value of Aircraft on lease to
the five Lessees with Aircraft having the greatest aggregate Aircraft Value will
comprise in aggregate no more than 45% of the Eligibility Amount.

 

(b)                                 Jurisdictional Concentration Limits

 

(i)                                     The Aircraft Value for Aircraft on lease
to Lessees from countries in any one of the three Developed Market Regions
(Asia/Pacific; Europe and North America) will comprise in aggregate no more than
50% of the Eligibility Amount.

 

(ii)                                  The Aircraft Value for Aircraft on lease
to Lessees from countries in any one of the three Emerging Market Regions
(Asia/Pacific; Europe, Middle East & Africa and South & Central America) will
comprise in aggregate no more than 30% of the Eligibility Amount.

 

(iii)                               The Aircraft Value for Aircraft on lease to
Lessees from countries in the Undesignated Region will comprise in aggregate no
more than 10% of the Eligibility Amount.

 

(iv)                              The Aircraft Value for Lessees from any one
country will comprise in aggregate no more than 25% of the Eligibility Amount.

 

(v)                                 No Aircraft shall be on lease to a Lessee
domiciled in any country listed on Schedule III (Prohibited Jurisdictions).

 

S-II-1

--------------------------------------------------------------------------------


 

(c)                                  Aircraft Concentration Limits

 

(i)                                     The Aircraft Value for widebody aircraft
will comprise no more than 30% of the Eligibility Amount.

 

(ii)                                  Any proposed aircraft to be acquired
directly or indirectly by the Borrower shall be one of the following aircraft
types (each an “Aircraft Type”):

 

Boeing

 

Airbus Industrie

 

 

 

B737-700

 

A319-100

B737-800

 

A320-200

B737-900ER

 

A320-NEO

B737-MAX

 

A321-200

B777-200ER

 

A321-NE0

B777-300ER

 

A330-200

B787-8

 

A330-300

B787-9

 

A350-900

 

 

A350-1000

 

(iii)                               Not more than 65% of the Aggregate Aircraft
Value shall consist of Aircraft manufactured by any one Manufacturer.

 

3.                                      Any proposed aircraft to be acquired
directly or indirectly by the Borrower from an ALC Party must have a Purchase
Price of no greater than the purchase price for which such ALC Party acquired
such aircraft.

 

4.                                      At the time of the applicable Transfer
Date:

 

(a)                                 if (i) the aggregate amount of the Loans
then outstanding exceeds 35% of the Maximum Facility Amount and (ii) the
weighted average (by Aircraft Value) remaining lease term of all Leases
associated with each Aircraft then in the Portfolio is less than thirty-six (36)
months, then the Lease associated with the Aircraft to be funded must have a
remaining lease term greater than thirty-six (36) months.

 

(b)                                 if (i) the aggregate amount of the Loans
then outstanding exceeds 35% of the Maximum Facility Amount and (ii) the
weighted average (by Aircraft Value) age of all Aircraft then in the Portfolio
is greater than five (5.0) years old (measured from date of manufacture), then
the Aircraft to be funded must be younger than five (5.0) years old (measured
from date of manufacture).

 

(c)                                  no Aircraft shall be in freighter
configuration.

 

(d)                                 all Aircraft must be an Aircraft Type that
is then currently in production by the applicable Manufacturer.

 

S-II-2

--------------------------------------------------------------------------------


 

(e)                                  not more than 20% of the Aggregate Aircraft
Value shall consist of Aircraft more than seven (7.0) years old.

 

(f)                                   not more than 10% of the Aggregate
Aircraft Value shall consist of Aircraft more than eight (8.0) years old.

 

(g)                                  the Aircraft to be funded must then be less
than ten (10.0) years old (measured from the date of manufacture).

 

(h)                                 the Aircraft to be funded must be subject to
a Lease with at least twenty-four (24) months remaining on the term of such
Lease.

 

For purposes of the foregoing, the following Regions are comprised of the
countries set forth below.

 

Region

 

Countries

Developed Markets:

 

 

 

 

 

Asia/Pacific

 

Australia, Hong Kong, Japan, New Zealand and Singapore

 

 

 

Europe

 

European Union (excluding Luxembourg and, as of the date hereof, non-investment
grade countries), Iceland, Monaco, Norway, Switzerland and Vatican City

 

 

 

North America

 

Canada and the United States

 

 

 

Emerging Markets:

 

 

 

 

 

Asia/Pacific

 

China, India, Indonesia, South Korea, Malaysia, Philippines, Sri Lanka, Taiwan,
Thailand and Vietnam

 

 

 

Europe, Middle East & Africa

 

Non-investment grade EU countries as of the date hereof, Bahrain, Brunei,
Bulgaria, Croatia, Israel, Jordan, Kuwait, Qatar, Romania, Russia, Saudi Arabia,
South Africa, Turkey, Ukraine and the UAE

 

 

 

South & Central America

 

All countries (including Mexico) in South America and Central America

 

 

 

Undesignated

 

All countries in Africa (excluding South Africa), or unlisted in “Emerging
Markets” or “Developed Markets”

 

S-II-3

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Prohibited Jurisdictions

 

Region

 

Countries

 

 

 

Asia/Pacific

 

Cambodia, Kyrgyz Republic, Laos, North Korea, Turkmenistan and Uzbekistan

 

 

 

Europe

 

Albania, Bosnia and Herzegovina, Moldova and Serbia and Montenegro

 

 

 

Middle East & Africa

 

Afghanistan, Cameroon, Democratic Republic of Congo, Equatorial Guinea, Eritrea,
Gambia, Ghana, Iran, Iraq, Ivory Coast, Liberia, Libya, Malawi, Nigeria, Sao
Tome and Principe, Senegal, Sierre Leone, Sudan, Syria, Uganda, Zambia and
Zimbabwe

 

 

 

South & Central America

 

Cuba, Grenada and Haiti

 

S-III-1

--------------------------------------------------------------------------------